Exhibit 10.2

Execution Version

 

 

 

Published CUSIP No. ____________

$1,000,000,000

CREDIT AGREEMENT

Dated as of May 13, 2009,

Among

NALCO HOLDINGS LLC,

NALCO COMPANY,

as U.S. Borrower,

THE FOREIGN SUBSIDIARY BORROWERS FROM TIME TO TIME PARTY HERETO,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent

HSBC SECURITIES (USA) INC.

and

BMO CAPITAL MARKETS,

as Co-Documentation Agents

 

 

 

BANC OF AMERICA SECURITIES LLC,
DEUTSCHE BANK SECURITIES INC.
and
HSBC SECURITIES (USA) INC.,
as Joint Lead Arrangers and Joint Book Managers
with respect to the Revolving Credit Facility    DEUTSCHE BANK SECURITIES INC.,
BANC OF AMERICA SECURITIES LLC
and
HSBC SECURITIES (USA) INC.,
as Joint Lead Arrangers and Joint Book Managers
with respect to the Term Loan Facility

BMO CAPITAL MARKETS,

as Joint Book Manager with respect to the Term Loan Facility

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I Definitions

SECTION 1.01.

  

Defined Terms

   2

SECTION 1.02.

  

Terms Generally

   49

SECTION 1.03.

  

Exchange Rates

   49

SECTION 1.04.

  

Effectuation of Transfers

   50

SECTION 1.05.

  

Additional Alternative Currencies

   50

SECTION 1.06.

  

Change of Currency

   51 ARTICLE II The Credits

SECTION 2.01.

  

Commitments

   51

SECTION 2.02.

  

Loans and Borrowings

   52

SECTION 2.03.

  

Requests for Borrowings

   53

SECTION 2.04.

  

Swingline Loans

   54

SECTION 2.05.

  

Letters of Credit

   56

SECTION 2.06.

  

Funding of Borrowings

   64

SECTION 2.07.

  

Interest Elections

   65

SECTION 2.08.

  

Termination and Reduction of Commitments

   67

SECTION 2.09.

  

Repayment of Loans; Evidence of Debt

   67

SECTION 2.10.

  

Repayment of Term Loans and Revolving Facility Loans

   68

SECTION 2.11.

  

Prepayment of Loans

   71

SECTION 2.12.

  

Fees

   71

SECTION 2.13.

  

Interest

   73

SECTION 2.14.

  

Inability to Determine Rates

   74

SECTION 2.15.

  

Increased Costs

   74

SECTION 2.16.

  

Break Funding Payments

   76

SECTION 2.17.

  

Taxes

   76

SECTION 2.18.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   79

SECTION 2.19.

  

Mitigation Obligations; Replacement of Lenders

   80

SECTION 2.20.

  

Foreign Subsidiary Loan Parties

   81

SECTION 2.21.

  

Additional Reserve Costs

   82

SECTION 2.22.

  

Increase in Term Loan Commitments.

   82

SECTION 2.23.

  

Illegality

   85

 

-i-



--------------------------------------------------------------------------------

          Page ARTICLE III Representations and Warranties

SECTION 3.01.

  

Organization; Powers

   85

SECTION 3.02.

  

Authorization

   86

SECTION 3.03.

  

Enforceability

   86

SECTION 3.04.

  

Governmental Approvals

   86

SECTION 3.05.

  

Financial Statements

   87

SECTION 3.06.

  

No Material Adverse Change or Material Adverse Effect

   87

SECTION 3.07.

  

Title to Properties; Possession Under Leases

   87

SECTION 3.08.

  

Subsidiaries

   88

SECTION 3.09.

  

Litigation; Compliance with Laws

   89

SECTION 3.10.

  

Federal Reserve Regulations

   89

SECTION 3.11.

  

Investment Company Act

   89

SECTION 3.12.

  

Use of Proceeds

   89

SECTION 3.13.

  

Tax Returns

   89

SECTION 3.14.

  

No Material Misstatements

   90

SECTION 3.15.

  

Employee Benefit Plans

   91

SECTION 3.16.

  

Environmental Matters

   91

SECTION 3.17.

  

Security Documents

   92

SECTION 3.18.

  

Location of Real Property and Leased Premises

   93

SECTION 3.19.

  

Solvency

   94

SECTION 3.20.

  

Labor Matters

   94

SECTION 3.21.

  

Insurance

   94 ARTICLE IV Conditions of Lending

SECTION 4.01.

  

All Credit Events

   95

SECTION 4.02.

  

First Credit Event

   95

SECTION 4.03.

  

Credit Events Relating to Foreign Subsidiary Borrowers

   99 ARTICLE V Affirmative Covenants

SECTION 5.01.

  

Existence; Businesses and Properties

   99

SECTION 5.02.

  

Insurance

   100

SECTION 5.03.

  

Taxes

   102

SECTION 5.04.

  

Financial Statements, Reports, etc.

   102

SECTION 5.05.

  

Litigation and Other Notices

   106

SECTION 5.06.

  

Compliance with Laws

   106

SECTION 5.07.

  

Maintaining Records; Access to Properties and Inspections

   106

SECTION 5.08.

  

Use of Proceeds

   107

SECTION 5.09.

  

Compliance with Environmental Laws

   107

 

-ii-



--------------------------------------------------------------------------------

          Page

SECTION 5.10.

  

Further Assurances; Additional Mortgages

   107

SECTION 5.11.

  

Fiscal Year; Accounting

   109

SECTION 5.12.

  

Post-Closing Matters

   109

SECTION 5.13.

  

Repayment of Existing Senior Notes

   109 ARTICLE VI Negative Covenants

SECTION 6.01.

  

Indebtedness

   109

SECTION 6.02.

  

Liens

   114

SECTION 6.03.

  

Sale and Lease-Back Transactions

   117

SECTION 6.04.

  

Investments, Loans and Advances

   117

SECTION 6.05.

  

Mergers, Consolidations, Sales of Assets and Acquisitions

   120

SECTION 6.06.

  

Dividends and Distributions

   123

SECTION 6.07.

  

Transactions with Affiliates

   126

SECTION 6.08.

  

Business of Holdings and the Subsidiaries

   127

SECTION 6.09.

  

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc.

   128

SECTION 6.10.

  

Capital Expenditures

   130

SECTION 6.11.

  

Interest Coverage Ratio

   131

SECTION 6.12.

  

Total Leverage Ratio

   131

SECTION 6.13.

  

Secured Leverage Ratio

   131

SECTION 6.14.

  

Swap Agreements

   132

SECTION 6.15.

  

No Other “Designated Senior Indebtedness”

   132 ARTICLE VII Events of Default

SECTION 7.01.

  

Events of Default

   132

SECTION 7.02.

  

Exclusion of Immaterial Subsidiaries

   135 ARTICLE VIII The Agents

SECTION 8.01.

  

Appointment and Authority

   135

SECTION 8.02.

  

Rights as a Lender

   136

SECTION 8.03.

  

Exculpatory Provisions

   136

SECTION 8.04.

  

Reliance by Administrative Agent

   137

SECTION 8.05.

  

Delegation of Duties

   137

SECTION 8.06.

  

Resignation of Administrative Agent

   138

SECTION 8.07.

  

Non-Reliance on Administrative Agent and Other Lenders

   139

SECTION 8.08.

  

No Other Duties, Etc.

   139

SECTION 8.09.

  

Administrative Agent May File Proofs of Claim

   139

 

-iii-



--------------------------------------------------------------------------------

          Page

SECTION 8.10.

  

Collateral and Guarantee Matters

   140

SECTION 8.11.

  

Secured Parties That Are Not Lenders

   141

SECTION 8.12.

  

Designation of Affiliates for Loan Denominated in an Alternative Currency

   141

SECTION 8.13.

  

Withholding Tax

   141 ARTICLE IX Miscellaneous

SECTION 9.01.

  

Notices

   142

SECTION 9.02.

  

Survival of Agreement

   143

SECTION 9.03.

  

Binding Effect

   143

SECTION 9.04.

  

Successors and Assigns

   144

SECTION 9.05.

  

Expenses; Indemnity

   147

SECTION 9.06.

  

Right of Set-off

   149

SECTION 9.07.

  

Applicable Law

   149

SECTION 9.08.

  

Waivers; Amendment

   149

SECTION 9.09.

  

Interest Rate Limitation

   152

SECTION 9.10.

  

Entire Agreement

   153

SECTION 9.11.

  

WAIVER OF JURY TRIAL

   153

SECTION 9.12.

  

Severability

   153

SECTION 9.13.

  

Counterparts

   153

SECTION 9.14.

  

Headings

   154

SECTION 9.15.

  

Jurisdiction; Consent to Service of Process

   154

SECTION 9.16.

  

Confidentiality

   154

SECTION 9.17.

  

Conversion of Currencies

   155

SECTION 9.18.

  

No Advisory or Fiduciary Responsibility

   155

SECTION 9.19.

  

Electronic Execution of Assignments and Certain Other Documents

   156

SECTION 9.20.

  

USA PATRIOT Act

   156

 

-iv-



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of
Administrative Questionnaire Exhibit C-1    Form of Borrowing Request Exhibit
C-2    Form of Swingline Borrowing Request Exhibit D    Form of U.S. Mortgage
Exhibit E    Form of U.S. Collateral Agreement Exhibit F    Form of Foreign
Guarantee Exhibit G-1    Form of Foreign Subsidiary Borrower Agreement Exhibit
G-2    Form of Foreign Subsidiary Borrower Termination Exhibit H    Reserve
Costs for Mandatory Costs Rate Exhibit I    Form of Solvency Certificate Exhibit
J    [Reserved] Exhibit K    [Reserved] Exhibit L    Form of Existing Credit
Agreement Amendment Exhibit M    Form of Compliance Certificate Exhibit N   
Form of Pari Passu Intercreditor Agreement Exhibit O-1    Tax Status Certificate
(For Non-U.S. Lenders that are not Partnerships For U.S. Federal Income Tax
Purposes) Exhibit O-2    Tax Status Certificate (For Non-U.S. Lenders that are
Partnerships For U.S. Federal Income Tax Purposes) Exhibit O-3    Tax Status
Certificate (For Non-U.S. Participants that are not Partnerships For U.S.
Federal Income Tax Purposes) Exhibit O-4    Tax Status Certificate (For Non-U.S.
Participants that are Partnerships For U.S. Federal Income Tax Purposes)
Schedule 1.01(h)    Certain U.S. Subsidiaries Schedule 2.01    Commitments
Schedule 2.05(a)    Existing Letters of Credit Schedule 3.01    Organization and
Good Standing Schedule 3.04    Governmental Approvals Schedule 3.07(c)   
Intellectual Property Schedule 3.09    Litigation Schedule 3.13    Taxes
Schedule 3.16    Environmental Matters Schedule 3.17    Mortgaged Properties
Schedule 3.20    Labor Matters Schedule 3.21    Insurance Schedule 4.02(b)   
Local U.S. and/or Foreign Counsel Schedule 5.12    Post-Closing Matters Schedule
6.01    Indebtedness Schedule 6.01(k)    Indebtedness of Foreign Subsidiaries
Schedule 6.02(a)    Liens Schedule 6.04    Investments Schedule 6.05(j)   
Specified Asset Sale Schedule 6.07    Transactions with Affiliates

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 13, 2009 (this “Agreement”), among NALCO
HOLDINGS LLC, a Delaware limited liability company (“Holdings”), NALCO COMPANY,
a Delaware corporation ( “Nalco” or the “U.S. Borrower”), the FOREIGN SUBSIDIARY
BORROWERS from time to time party hereto (the “Foreign Subsidiary Borrowers” and
collectively with the U.S. Borrower, the “Borrowers”), the LENDERS party hereto
from time to time, BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) for the Lenders, BANC OF AMERICA SECURITIES LLC,
DEUTSCHE BANK SECURITIES INC. and HSBC SECURITIES (USA) INC., as joint lead
arrangers and joint book managers with respect to the Facilities (in such
capacity, the “Joint Lead Arrangers”) and BMO Capital Markets, as joint book
manager with respect to the Term Loan Facility.

W I T N E S S E T H :

WHEREAS, Nalco is party to that certain credit agreement dated as of November 4,
2003, as amended on or prior to the date hereof (the “Existing Credit
Agreement”) by and among Holdings, Nalco, the foreign borrowers from time to
time party thereto, the lenders party thereto and Citicorp North America, Inc.,
as administrative agent and collateral agent (the “Existing Agent”);

WHEREAS, Nalco desires to (a) repay and terminate in full the revolving credit
facility under the Existing Credit Agreement, (b) repay in full the outstanding
tranche A term loans under the Existing Credit Agreement and (c) repay $720.0
million of the outstanding tranche B term loans under the Existing Credit
Agreement (collectively, the “Refinancing”);

WHEREAS, in connection with the Refinancing, the required lenders under the
Existing Credit Agreement, Holdings, Nalco, the foreign borrowers from time to
time party thereto and the Existing Agent will execute an amendment to the
Existing Credit Agreement (the “Existing Credit Agreement Amendment”);

WHEREAS, in connection with the consummation of the Refinancing, Nalco will
simultaneously herewith issue a total of up to $500.0 million in aggregate
principal amount of its New Senior Notes (as defined herein) in a Rule 144A or
other private placement; and

WHEREAS, the U.S. Borrower has requested the Lenders to extend credit in the
form of (a) Term Loans on the Closing Date, in an aggregate principal amount not
in excess of $750.0 million and (b) Revolving Facility Loans and Letters of
Credit at any time and from time to time prior to the Revolving Facility
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $250.0 million;



--------------------------------------------------------------------------------

NOW, THEREFORE, the Lenders are willing to extend such credit to Borrowers and
each Issuing Bank is willing to issue Letters of Credit for the account of the
Loan Parties on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Dollar
Loan.

“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted Eurocurrency Rate” shall mean, for any Interest Period with respect to
a Eurocurrency Revolving Loan, a rate per annum determined by the Administrative
Agent pursuant to the following formula:

 

Adjusted Eurocurrency Rate =    Eurocurrency Base Rate      1.00 - Eurocurrency
Reserve Percentage   

; provided that, in no event shall the Adjusted Eurocurrency Rate applicable to
the Term Loans be less than 3.00% per annum.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

-2-



--------------------------------------------------------------------------------

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.17(b).

“Alternate Base Rate” shall mean, for any day a fluctuating rate per annum equal
to the highest of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate” and (c) except during a Eurocurrency
Unavailability Period, the Adjusted Eurocurrency Rate for one month BBA LIBOR
two Business Days prior to the Interest Period plus 100 basis points. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Alternative Currency” shall mean each of Euros, Pounds Sterling and each other
currency (other than Dollars) that is approved in accordance with Section 1.05.

“Alternative Currency Equivalent” shall mean, on any date of determination,
(a) with respect to any amount in an Alternative Currency, such amount and
(b) with respect to any amount in Dollars, the equivalent in the applicable
Alternative Currency of such amount or determined by the Administrative Agent
(or, in the case of Alternative Currency Letters of Credit, the applicable
Issuing Bank) pursuant to Section 1.03(b) using the Exchange Rate with respect
to such currency of the time in effect under the provisions of such Section.

“Alternative Currency Letter of Credit” shall mean a Letter of Credit
denominated in an Alternative Currency.

“Alternative Currency Letter of Credit Sublimit” shall have the meaning assigned
to such term in Section 2.05(b).

“Applicable Agent” shall mean (a) with respect to a Loan or Borrowing
denominated in Dollars or with respect to any payment that does not relate to
any Loan or Borrowing, the Administrative Agent and (b) with respect to a Loan
or Borrowing denominated in an Alternative Currency, a Swingline Euro Borrowing
or Swingline Euro Loan, the Administrative Agent or an Affiliate thereof
designated pursuant to Section 8.12.

“Applicable Amount” means, at any date (the “Reference Date”), the excess of
(i) the sum, without duplication, of (A) 50% of the Consolidated Net Income of
Holdings for the period from the first day of the first full fiscal quarter
commencing after the Closing Date through the end of the most recently completed
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.04, taken as one accounting period (or, in the case such Consolidated
Net Income for such period is a deficit, minus 100% of such deficit), and
(B) the net cash proceeds from the issuance or sale by Holdings of any Equity
Interests (other than Disqualified

 

-3-



--------------------------------------------------------------------------------

Equity Interests) during the period from the Closing Date through such date
(other than an issuance or sale of Equity Interests to a Subsidiary or any
employee stock ownership plan or trust established by Holdings or any of its
Subsidiaries), minus (ii) the sum without duplication of (A) the aggregate
amount of the Applicable Amount used to make Investments pursuant to
Sections 6.04(b), 6.04(1)(ii) and 6.04(m)(iii) since the Closing Date and prior
to the Reference Date, (B) the aggregate amount of Capital Expenditures made
since the Closing Date and prior to the Reference Date pursuant to
Section 6.10(c), (C) the aggregate amount of Restricted Payments pursuant to
Section 6.06(f) since the Closing Date and prior to the Reference Date and
(D) the aggregate amount of Junior Debt Repayments pursuant to
Section 6.09(b)(i)(2)(w)(II) since the Closing Date and prior to the Reference
Date.

“Applicable Creditor” shall have the meaning assigned to such term in
Section 9.17(b).

“Applicable Margin” shall mean (i) for any day with respect to any Eurocurrency
Loan that is a Revolving Loan and any ABR Loan that is a Revolving Loan, the
applicable margin per annum set forth below under the caption “Revolving
Facility Loan ABR Spread” and “Revolving Facility Loan Eurocurrency Spread,” as
applicable, based upon the Total Leverage Ratio as of the most recent
determination date, and (ii) for any day with respect to any Eurocurrency Loan
that is a Term Loan, 3.50% per annum, and for any ABR Loan that is a Term Loan,
2.50% per annum.

 

Total
Leverage
Ratio

  Revolving Facility Loan
ABR Spread   Revolving Facility Loan
Eurocurrency Spread

Category 1

Greater than 4.25 to 1.00

  3.00%   4.00%

Category 2

Less than or equal to 4.25 to 1.00 but greater than 3.25 to 1.00

  2.50%   3.50%

Category 3

Less than or equal to 3.25 to 1.00

  2.00%   3.00%

For purposes of the foregoing, (1) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of Holdings’ fiscal year based upon the
consolidated financial information of Holdings and the Subsidiaries delivered
pursuant to Section 5.04(a) or (b) and (2) each change in the Applicable Margin
resulting from a change in the Total Leverage Ratio shall be effective during
the period commencing on and including the first Business Day after the date of
delivery to the Administrative Agent of such consolidated financial information
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that until the Trigger Date,
the Total Leverage Ratio shall be deemed to be in Category 2; provided, further,
that the Total Leverage Ratio shall be deemed to be in Category 1 at the option
of the Administrative Agent or the Required Lenders, at any time during which
Holdings fails to deliver the consolidated financial information when required
to be delivered pursuant to Section 5.04(a) or (b), during the period from the
expiration of the time for delivery thereof until such consolidated financial
information is delivered.

 

-4-



--------------------------------------------------------------------------------

In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 5.04 is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to a higher Applicable Margin
for any period (an “Applicable Period”) than the Applicable Margin applied for
such Applicable Period, then (i) U.S. Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Lenders owe any
amounts to U.S. Borrower), and (iii) U.S. Borrower shall immediately pay to the
Administrative Agent the additional interest owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with the terms hereof. This
paragraph shall not limit the rights of the Administrative Agent and the Lenders
hereunder.

“Applicant Party” shall mean, with respect to a Letter of Credit, the Borrower
that requested such Letter of Credit.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Acquisition” shall mean any Permitted Business Acquisition, the aggregate
consideration for which exceeds $15.0 million.

“Asset Disposition” shall mean any sale, transfer or other disposition by
Holdings or any of the Subsidiaries to any person other than Holdings or any
Subsidiary to the extent otherwise permitted hereunder of any asset or group of
related assets (other than inventory or other assets sold, transferred or
otherwise disposed of in the ordinary course of business) in one or a series of
related transactions, the Net Proceeds from which exceed $15.0 million.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
U.S. Borrower (if required by such assignment and acceptance), in the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

“Audited Financial Statements” shall mean the audited consolidated balance sheet
of Holdings and its Subsidiaries for the fiscal year ended December 31, 2008,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for the three fiscal years of Holdings and its
Subsidiaries then ended, including the notes thereto.

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.05(c)(y).

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Revolving Facility Maturity Date and in the
case of each of the Revolving Facility Loans, Revolving Facility Borrowings,
Swingline Dollar Loans, Swingline Dollar Borrowings, Swingline Euro Loans and
Swingline Euro Borrowings and Letters of Credit, the date of termination of the
Revolving Facility Commitments.

 

-5-



--------------------------------------------------------------------------------

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender at any time, an amount equal to the amount by which (a) the Revolving
Facility Commitment of such Revolving Facility Lender at such time exceeds
(b) the Revolving Facility Credit Exposure of such Revolving Facility Lender at
such time.

“Bank of America” shall mean Bank of America, N.A. and its successors.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower Materials” shall have the meaning set forth in Section 5.04 hereto.

“Borrowers” shall mean the U.S. Borrower and the Foreign Subsidiary Borrowers.

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of an ABR Revolving Borrowing,
$5.0 million, (b) in the case of a Eurocurrency Revolving Borrowing denominated
in Dollars, $5.0 million, (c) in the case of a Revolving Facility Borrowing
denominated in Euros, €3.0 million, (d) in the case of Revolving Facility
Borrowings denominated in Pounds Sterling, £3.0 million, (e) in the case of a
Swingline Dollar Borrowing, $500,000, (f) in the case of a Swingline Euro
Borrowing denominated in Euros, €500,000 and (g) in the case of Borrowings in
any other Alternative Currency minimum amounts as approved in accordance with
Section 1.05.

“Borrowing Multiple” shall mean (a) in the case of a Revolving Facility
Borrowing $1.0 million, €1.0 million, £1.0 million or such other minimum in the
case of other Alternative Currencies as approved in accordance with
Section 1.05, as applicable, (b) in the case of a Swingline Dollar Borrowing,
$500,000 and (c) in the case of a Swingline Euro Borrowing denominated in Euros,
€500,000.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Revolving Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market and (b) when used in connection with a Loan denominated
in an Alternative Currency, the term “Business Day” shall also exclude any day
on which the TARGET payment system is not open for the settlement of payments in
such Alternative Currency.

 

-6-



--------------------------------------------------------------------------------

“Calculation Date” shall mean (a) the first Business Day of each calendar month,
(b) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Facility Loan denominated in an
Alternative Currency, (ii) the issuance, amendment, renewal or extension of an
Alternative Currency Letter of Credit or (iii) a request for a Swingline Euro
Borrowing and (c) if an Event of Default has occurred and is continuing, any
Business Day as determined by the Administrative Agent in its sole discretion.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person, provided, however, that Capital Expenditures for Holdings and the
Subsidiaries shall not include:

(a) expenditures to the extent they are made with funds that would have
constituted Net Proceeds under clause (a) of the definition of the term “Net
Proceeds” (but that will not constitute Net Proceeds as a result of the first
proviso to such clause (a)),

(b) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the U.S. Borrower and
the Subsidiaries within 12 months of receipt of such proceeds,

(c) interest capitalized during such period,

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings or any
Subsidiary thereof) and for which neither Holdings nor any Subsidiary thereof
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period),

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period, provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired,

(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,

 

-7-



--------------------------------------------------------------------------------

(g) Investments in respect of a Permitted Business Acquisition, or

(h) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to Holdings and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of (a) pay-in-kind Interest Expense or other noncash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, the amortization of any
financing fees paid by, or on behalf of, Holdings or any Subsidiary, including
such fees paid in connection with the Transactions, (c) the amortization of debt
discounts, if any, or fees in respect of Swap Agreements and (d) cash interest
income of Holdings and its Subsidiaries for such period; provided that Cash
Interest Expense shall exclude any one-time financing fees paid in connection
with the Transactions or any amendment of this Agreement or upon entering into a
Permitted Receivables Financing. Notwithstanding anything to the contrary
contained herein, for purposes of determining Cash Interest Expense for any
period ending prior to the first anniversary of the Closing Date, Cash Interest
Expense shall be an amount equal to Cash Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination.

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) Parent shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of Holdings, (ii) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the U.S. Borrower, (iii) a majority of the seats (other than vacant seats) on
the board of directors of Parent or Holdings shall at any time be occupied by
persons who were neither (A) nominated by the board of directors of Parent or
Holdings nor (B) appointed by directors so nominated or (iv) a “Change in
Control” shall occur under the New Senior Note Indenture, the Existing Senior
Note Indenture, the Existing Senior Subordinated Note Indenture, the Existing
Credit Agreement, Future Secured Notes Documents, any document or instrument
issued or executed and delivered with respect to any Permitted Additional Notes
or any document or instrument issued or executed and delivered with respect to
any Permitted Refinancing Indebtedness of the New Senior Notes, the Existing
Senior Notes, the Existing Senior Subordinated Notes, Future Secured Notes or
Permitted Additional Notes; or

 

-8-



--------------------------------------------------------------------------------

(b) at any time any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Parent entitled to
vote for members of the board of directors or equivalent governing body of
Parent.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean May 13, 2009.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Collateral Agent” shall have the meaning given such term in the introductory
paragraph of this Agreement.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) on the Closing Date, the Collateral Agent shall have received from Holdings,
the U.S. Borrower and each Domestic Subsidiary Loan Party a counterpart of the
U.S. Collateral Agreement duly executed and delivered on behalf of such person;

(b) on the Closing Date, the Collateral Agent shall have received a pledge of
(I) all the issued and outstanding Equity Interests of (A) the U.S. Borrower,
(B) NDC that are owned directly or indirectly by the U.S. Borrower, (C) each
Domestic Subsidiary Loan Party and (D) any other Domestic Subsidiary owned on
the Closing Date directly by or on behalf of the U.S. Borrower or any Domestic
Subsidiary Loan Party, except to the extent that a pledge of such Equity
Interests would violate applicable law or a contractual obligation binding upon
such Equity Interests as of the Closing Date and for so long as such restriction
exists; and (II) 65% of the outstanding Equity Interests of each “first tier”
Foreign Subsidiary directly owned by Holdings, the U.S. Borrower or a Domestic
Subsidiary Loan Party; and the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;

 

-9-



--------------------------------------------------------------------------------

(c) [Reserved];

(d) in the case of any person that is designated as a Foreign Subsidiary
Borrower after the Closing Date, the Collateral Agent shall have received:

(i) a counterpart of a Foreign Pledge Agreement by the direct parent company of
such Foreign Subsidiary Borrower with respect to all of the Equity Interests
owned by such parent company in the Foreign Subsidiary Borrower if not already
pledged by another Security Document,

(ii) from such Foreign Subsidiary Borrower and each Wholly Owned Subsidiary of
such Foreign Subsidiary Borrower existing or thereafter created or acquired to
the extent legally permitted to guarantee and provide security for Loans made to
Foreign Subsidiary Borrowers, a counterpart of a Foreign Pledge Agreement and,
subject to clause (ii) of Section 5.10(g), a Foreign Security Agreement and a
Foreign Mortgage, duly executed and delivered on behalf of such Foreign
Subsidiary Borrower and such Subsidiary, covering substantially all of the
property and assets of such Foreign Subsidiary Borrower and such Subsidiary, and

(iii) from such Foreign Subsidiary Borrower and each of its Wholly Owned
Subsidiaries existing or thereafter created or acquired to the extent legally
permitted to guarantee the Loans made to Foreign Subsidiary Loan Parties, a
counterpart of the Foreign Guarantee, duly executed and delivered on behalf of
each such person and such Subsidiary;

(e) in the case of any person that becomes a Domestic Subsidiary Loan Party
after the Closing Date, the Collateral Agent shall have received (i) a
supplement to the U.S. Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Domestic Subsidiary Loan Party, (ii) if
such Subsidiary owns Equity Interests of a Foreign Subsidiary that, as a result
of the law of the jurisdiction of organization of such Foreign Subsidiary,
cannot be pledged under local applicable law to the Collateral Agent under the
U.S. Collateral Agreement, a counterpart of a Foreign Pledge Agreement with
respect to such Equity Interests (provided that in no event shall more than 65%
of the issued and outstanding Equity Interests of any Foreign Subsidiary be
pledged to secure Obligations of the U.S. Borrower), duly executed and delivered
on behalf of such Subsidiary and (iii) a Foreign Pledge Agreement with respect
to the portion that is not being pledged pursuant to clause (ii) above of the
Equity Interests of a Foreign Subsidiary Loan Party owned by it, duly executed
and delivered on behalf of such Subsidiary;

(f) after the Closing Date, a pledge of all of the outstanding Equity Interests
of (A) any person that becomes a Foreign Subsidiary Loan Party after the Closing
Date and each Wholly Owned Subsidiary thereof owned by a Foreign Subsidiary that
is party to a Foreign Guarantee, (B) any person that becomes a Domestic
Subsidiary Loan Party

 

-10-



--------------------------------------------------------------------------------

after the Closing Date and (C) subject to Section 5.10(g), all the Equity
Interests that are acquired by a Loan Party after the Closing Date, shall have
been pledged pursuant to the U.S. Collateral Agreement or a Foreign Pledge
Agreement, as applicable (provided that in no event shall more than 65% of the
issued and outstanding Equity Interests of any Foreign Subsidiary be pledged to
secure Obligations of the U.S. Borrower), and the Collateral Agent shall have
received all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

(g) all Indebtedness of Holdings, the U.S. Borrower and each Subsidiary having
an aggregate principal amount that has a Dollar Equivalent in excess of $10.0
million (other than intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of Holdings
and its Subsidiaries) that is owing to any Loan Party shall be evidenced by a
promissory note or an instrument and shall have been pledged pursuant to the
U.S. Collateral Agreement or a Foreign Pledge Agreement, as applicable, and the
Collateral Agent shall have received all such promissory notes or instruments,
together with note powers or other instruments of transfer with respect thereto
endorsed in blank;

(h) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Documents (in each case, including any supplements thereto) and
perfect such Liens to the extent required by, and with the priority required by,
the Security Documents, shall have been filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

(i) on the Closing Date and, after the Closing Date, within the time periods
specified in Section 5.10, the Collateral Agent shall have received
(i) counterparts of each Mortgage to be entered into on the Closing Date as set
forth on Schedule 3.17 or after the Closing Date as set forth in Section 5.10,
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies or marked-up
unconditional binder of title insurance or foreign equivalent thereof, as
applicable, paid for by the U.S. Borrower, issued by a nationally recognized
title insurance company insuring the Lien of each U.S. Mortgage specified on
Schedule 3.17 to be entered into on the Closing Date and in Section 5.10 to be
entered into after the Closing Date as a valid first Lien on the Mortgaged
Property described therein, free of any other Liens except as permitted by
Section 6.02 and Liens arising by operation of law, together with such
endorsements as the Collateral Agent may reasonably request, (iii) a survey of
any Mortgaged Property (and all improvements thereon), or foreign equivalent
thereof, as applicable, which (1) complies in all respects with the minimum
detail requirements of the American Land Title Association as such requirements
are in effect on the date of preparation of such survey and (2) is sufficient
for the title insurance company to remove all standard survey exceptions from
the title insurance policy relating to such Mortgaged Property or otherwise
reasonably acceptable to the Collateral Agent, (iv) such legal opinions, or
foreign equivalent thereof, as applicable, and other documents

 

-11-



--------------------------------------------------------------------------------

as the Collateral Agent may reasonably request with respect to any such Mortgage
or Mortgaged Property, (v) a “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each Loan Party relating
thereto in the event any such Mortgaged Property is located in a special flood
hazard area) and (vi) a copy of or a certificate as to coverage under the
insurance policies required by Section 5.02, including, without limitation,
flood insurance policies and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended as provided in
Section 5.02; and

(j) each Loan Party shall have obtained (i) all consents and approvals required
to be obtained by it in connection with (A) the execution and delivery of all
Security Documents (or supplements thereto) to which it is a party and the
granting by it of the Liens thereunder, (B) in the case of each Domestic
Subsidiary Loan Party, the performance of its obligations thereunder and (C) in
the case of each Foreign Subsidiary Loan Party and each Wholly Owned Subsidiary
thereof, the performance of its obligations under the Foreign Guarantee and
(ii) in the case of a Foreign Subsidiary Loan Party and each Wholly Owned
Subsidiary thereof, all material consents and approvals required to be obtained
by it in connection with the performance by it of its obligations under the
Security Documents (other than the Foreign Guarantee).

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment, Term Loan Commitment and New Term Commitment and (b) with
respect to any Swingline Lender, its Swingline Dollar Commitment or Swingline
Euro Commitment, as applicable.

“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit M.

“Consolidated Debt” at any date shall mean the sum of (without duplication)
(i) all Indebtedness consisting of Capital Lease Obligations, Indebtedness for
borrowed money (other than letters of credit to the extent undrawn) and
Indebtedness in respect of the deferred purchase price of property or services
of Holdings and its Subsidiaries determined on a consolidated basis on such date
plus (ii) any Receivables Net Investment.

“Consolidated Net Debt” at any date shall mean (A) Consolidated Debt on such
date less (B) unrestricted cash or marketable securities (determined in
accordance with GAAP) of Holdings and its Subsidiaries on such date.

 

-12-



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that

(i) any net after-tax extraordinary or nonrecurring gains or losses or income or
expenses (less all fees and expenses relating thereto), including, without
limitation, any severance expenses and fees, expenses or charges related to any
offering of Equity Interests of Holdings, any Investment, acquisition or
Indebtedness permitted to be incurred hereunder (in each case, whether or not
successful), including any such fees, expenses or charges related to the
Transactions, in each case, shall be excluded; provided that, with respect to
each nonrecurring item, Holdings shall have delivered to the Administrative
Agent an officers’ certificate specifying and quantifying such item and stating
that such item is a nonrecurring item,

(ii) any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations shall be excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Board of Directors of Holdings) shall be excluded,

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded,

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person, or that is accounted for by the equity method of accounting, shall
be included only to the extent of the amount of dividends or distributions or
other payments paid in cash (or to the extent converted into cash) to the
referent person or a subsidiary thereof in respect of such period and (B) the
Net Income for such period shall include any ordinary course dividend
distribution or other payment in cash received from any person in excess of the
amounts included in clause (A),

(vi) the Net Income for such period of any subsidiary of such person shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by such subsidiary of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that subsidiary or its stockholders,
unless such restriction with respect to the payment of dividends or in similar
distributions has been legally waived (provided that the net loss of any such
subsidiary shall be included),

(vii) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(viii) an amount equal to the amount of Tax Distributions actually made to the
holders of capital stock of Holdings in respect of the net taxable income
allocated by such person to such holders for such period shall be included as
though such amounts had been paid as income taxes directly by such person for
such period, and

 

-13-



--------------------------------------------------------------------------------

(ix) any increase in amortization or depreciation or any one-time noncash
charges (such as purchased in-process research and development or capitalized
manufacturing profit in inventory) resulting from purchase accounting in
connection with any acquisition that is consummated after the Closing Date.

“Consolidated Total Assets” shall mean, as of any date, the total assets of
Holdings and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of Holdings as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Current Assets” shall mean, with respect to Holdings and the Subsidiaries on a
consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
Holdings and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits, and (b) in the event that a Permitted Receivables Financing is
accounted for off-balance sheet, (x) gross accounts receivable comprising part
of the Receivables Assets subject to such Permitted Receivables Financing less
(y) collections against the amounts sold pursuant to clause (x); provided that
receivables under the Reimbursement Agreement shall be excluded from Current
Assets.

“Current Liabilities” shall mean, with respect to Holdings and the Subsidiaries
on a consolidated basis at any date of determination, all liabilities that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
Holdings and the Subsidiaries as current liabilities at such date of
determination, other than (a) the current portion of any debt or Capital Lease
Obligations, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, and (e) accruals of any costs or expenses related to bonuses,
pension and other post-retirement benefit obligations, and (f) accruals for
add-backs to EBITDA included in clauses (a)(iv) through (a)(viii) of the
definition of such term.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Debt Service” shall mean, with respect to Holdings and the Subsidiaries on a
consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization (including, without limitation, at final
maturity) of Consolidated Debt for such period.

 

-14-



--------------------------------------------------------------------------------

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.10(e).

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Lender
Default.

“Deutsche Bank” shall mean Deutsche Bank AG, New York Branch and its successors.

“Discharge of the 2003 Obligations” shall have the meaning assigned to such term
in the Pari Passu Intercreditor Agreement.

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount in Dollars, such amount and (b) with respect to any amount in an
Alternative Currency, the equivalent in Dollars of such amount, determined by
the Administrative Agent (or, in the case of Alternative Currency Letters of
Credit, the Issuing Bank) pursuant to Section 1.03(b) using the Exchange Rate
with respect to such Alternative Currency at the time in effect under the
provisions of such Section.

“Dollar Letter of Credit” shall mean a Letter of Credit denominated in Dollars.

“Dollar Letter of Credit Limit” shall have the meaning assigned to such term in
Section 2.05(b).

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of the United States, any state thereof, or the District of Columbia.

“Domestic Subsidiary Loan Party” shall mean (A) each Wholly Owned Subsidiary of
Holdings (other than NDC and its Subsidiaries) that is not (a) a Foreign
Subsidiary, or (b) listed on Schedule 1.01(h) and (B) each Domestic Subsidiary
of Holdings or the Subsidiaries that guarantees any Indebtedness of Holdings or
any of the Subsidiaries.

“EBITDA” shall mean, with respect to Holdings and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of Holdings and
the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (ix) of this clause (a) reduced such Consolidated Net Income for the
respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of Holdings and the
Subsidiaries for such period, including, without limitation, state, franchise
and similar taxes (such as the Texas franchise tax and the Michigan Single
Business Tax) (including any Tax Distributions taken into account in calculating
Consolidated Net Income),

 

-15-



--------------------------------------------------------------------------------

(ii) Interest Expense of Holdings and the Subsidiaries for such period (net of
interest income of Holdings and its Subsidiaries for such period),

(iii) depreciation and amortization expenses of Holdings and the Subsidiaries
for such period,

(iv) business optimization expenses and other restructuring charges; provided
that with respect to each business optimization expense or other restructuring
charge, Holdings shall have delivered to the Administrative Agent an officer’s
certificate specifying and quantifying such expense or charge and stating that
such expense or charge is a business optimization expense or other restructuring
charge, as the case may be; provided that such business optimization expenses
and other restructuring charges, together with any Pro Forma Adjustments, shall
not exceed $25.0 million in any four quarter period for which EBITDA is
calculated,

(v) any other noncash charges (but excluding any such charge which requires an
accrual of, or a cash reserve for, anticipated cash charges for any future
period); provided that, for purposes of this subclause (v) of this clause (a),
any noncash charges or losses shall be treated as cash charges or losses in any
subsequent period during which cash disbursements attributable thereto are made,

(vi) the income attributable to minority equity interests of third parties in
any non-Wholly Owned Subsidiary in such period or any prior period, except to
the extent of dividends declared or paid on Equity Interests held by third
parties,

(vii) the amount of any profit sharing expense to the extent a corresponding
amount is received in cash by the U.S. Borrower under the Reimbursement
Agreement (it being understood that if the amounts received in cash under the
Reimbursement Agreement in any period exceed the amount of profit sharing
expense in respect of such period, such excess amounts received may be carried
forward and applied against profit sharing expense in future periods), and

(viii) the noncash portion of “straight-line” rent expense

minus (b) the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) and (iii) of this clause (b)
increased such Consolidated Net Income for the respective period for which
EBITDA is being determined):

(i) the loss attributable to the minority equity interests of third parties in
any non-Wholly Owned Subsidiary,

(ii) noncash items increasing Consolidated Net Income of Holdings and the
Subsidiaries for such period (but excluding any such items (A) in respect of
which cash was received in a prior period or will be received in a future period
or (B) which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period) and

 

-16-



--------------------------------------------------------------------------------

(iii) the cash portion of “straight-line” rent expense which exceeds the amount
expensed in respect of such rent expense.

“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states of the European Union.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the generation, use, handling, distribution,
storage, treatment, transport, Release or threatened Release of, or exposure to,
any Hazardous Material or to health and safety matters (to the extent relating
to the environment or Hazardous Materials).

“Environmental Permits” shall mean all approvals, authorizations, licenses and
notifications required under any Environmental Law.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the U.S. Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b) with respect to a Plan,
the failure to satisfy the minimum funding standard of Section 412 of the Code,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan;
(d) the incurrence by Holdings, the U.S. Borrower, a Subsidiary or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by Holdings, the U.S. Borrower, a
Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of any

 

-17-



--------------------------------------------------------------------------------

notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the incurrence by Holdings,
the U.S. Borrower, a Subsidiary or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by Holdings, the U.S. Borrower, a Subsidiary or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
Holdings, the U.S. Borrower, a Subsidiary or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” or “€” shall mean the single currency of the European Union as
constituted by the treaty establishing the European Community being the Treaty
of Rome, as amended from time to time and as referred to in the EMU Legislation.

“Eurocurrency Base Rate” means (x) for such Interest Period with respect to a
Eurocurrency Revolving Loan, the rate per annum equal to (A) the British Bankers
Association LIBOR Rate as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) (“BBA LIBOR”), at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in Dollars or the relevant Alternative Currency, as applicable (for
delivery on the first day of such Interest Period), with a term equivalent to
such Interest Period, or (B) if such published rate is not available at such
time for any reason, then the “Eurocurrency Base Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars or the relevant Alternative Currency, as
applicable, for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Eurocurrency Revolving Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank currency market at their request at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period or (y) for any interest rate calculation with respect to an ABR
Loan, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time, two Business Days prior to the date of determination (provided that
if such day is not a Business Day in London, the next preceding Business Day)
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the ABR Loan being made,
continued or converted by Bank of America and with a term equal to one month
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency
Revolving Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

 

-18-



--------------------------------------------------------------------------------

“Eurocurrency Reserve Percentage” shall mean, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Adjusted Eurocurrency Rate for
each outstanding Eurocurrency Revolving Loan shall be adjusted automatically as
of the effective date of any change in the Eurocurrency Reserve Percentage.

“Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate in accordance with the
provisions of Article II.

“Eurocurrency Unavailability Period” shall mean any period of time during which
a notice delivered to the Borrowers in accordance with Section 2.14 shall remain
in force and effect.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to Holdings and the Subsidiaries on
a consolidated basis for any Excess Cash Flow Period, EBITDA of Holdings and the
Subsidiaries on a consolidated basis for such Excess Cash Flow Period, minus,
without duplication,

(a) Debt Service for such Excess Cash Flow Period,

(b) (i) any voluntary prepayments of Term Loans during such Excess Cash Flow
Period, (ii) any permanent voluntary reductions during such Excess Cash Flow
Period of Revolving Facility Commitments to the extent that an equal amount of
Revolving Facility Loans was simultaneously repaid and (iii) any voluntary
prepayment permitted hereunder of term Indebtedness (including, without
limitations, the Existing Notes and/or Finance Notes) during such Excess Cash
Flow Period to the extent not financed, or intended to be financed, using the
proceeds of the incurrence of Indebtedness or the issuance of Equity Interests
of, or capital contribution to, Holdings, or the proceeds of a sale, transfer or
disposition of assets (except to the extent, and only to the extent, that such
sale, transfer or disposition resulted in an increase to EBITDA), so long as the
amount of such prepayment is not already reflected in Debt Service,

(c) (i) Capital Expenditures by Holdings and the Subsidiaries on a consolidated
basis during such Excess Cash Flow Period (excluding Capital Expenditures made
in such Excess Cash Flow Period where a certificate in the form contemplated by
the following clause (d) was previously delivered) that are paid in cash, and
(ii) the aggregate consideration paid in cash during such Excess Cash Flow
Period in respect of Permitted Business Acquisitions and other Investments
permitted hereunder (less any amounts received in respect thereof as a return of
capital),

 

-19-



--------------------------------------------------------------------------------

(d) Capital Expenditures that Holdings or any Subsidiary shall, during such
Excess Cash Flow Period, become obligated to make but that are not made during
such Excess Cash Flow Period, provided that Holdings shall deliver a certificate
to the Administrative Agent not later than 90 days after the end of such Excess
Cash Flow Period, signed by a Responsible Officer of Holdings and certifying
that such Capital Expenditures and the delivery of the related equipment will be
made in the following Excess Cash Flow Period,

(e) Taxes paid in cash by Holdings and its Subsidiaries on a consolidated basis
during such Excess Cash Flow Period or that will be paid within six months after
the close of such Excess Cash Flow Period (provided that any amount so deducted
that will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period) and for which reserves
have been established, including income tax expense and withholding tax expense
incurred in connection with cross-border transactions involving the Foreign
Subsidiaries,

(f) an amount equal to any increase in Working Capital of Holdings and its
Subsidiaries for such Excess Cash Flow Period,

(g) cash expenditures made in respect of Swap Agreements during such Excess Cash
Flow Period, to the extent not reflected in the computation of EBITDA or
Interest Expense,

(h) permitted dividends or distributions or repurchases of its Equity Interests
paid in cash by Holdings during such Excess Cash Flow Period and permitted
dividends paid by the U.S. Borrower or by any Subsidiary to any person other
than Holdings, the U.S. Borrower or any of the Subsidiaries during such Excess
Cash Flow Period, in each case in accordance with Section 6.06 (other than
Sections 6.06(b)(i) and 6.06(j) (except, in the case of clauses (ii) and
(iii) in such Section 6.06(j), to the extent, and only to the extent, that
a sale, transfer or disposition discussed therein resulted in an increase to
EBITDA)).

(i) amounts paid in cash during such Excess Cash Flow Period on account of
(x) items that were accounted for as noncash reductions of Net Income in
determining Consolidated Net Income or as noncash reductions of Consolidated Net
Income in deter-mining EBITDA of Holdings and its Subsidiaries in a prior Excess
Cash Flow Period and (y) reserves or accruals established in purchase
accounting,

(j) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Excess Cash Flow Period), or an accrual for a cash
payment, by Holdings and its Subsidiaries or did not represent cash received by
Holdings and its Subsidiaries, in each case on a consolidated basis during such
Excess Cash Flow Period,

 

-20-



--------------------------------------------------------------------------------

(k) Tax Distributions which are paid during the respective Excess Cash Flow
Period or will be paid within six months after the close of such Excess Cash
Flow Period (as reasonably determined in good faith by Holdings), provided that
to the extent such Tax Distributions are not actually paid within such six month
period such amounts shall be added to Excess Cash Flow the next succeeding
Excess Cash Flow Period,

plus, without duplication,

(l) an amount equal to any decrease in Working Capital for such Excess Cash Flow
Period,

(m) all proceeds received during such Excess Cash Flow Period of Capital Lease
Obligations, purchase money Indebtedness, Sale and Lease-Back Transactions
pursuant to Section 6.03 and any other Indebtedness, in each case to the extent
used to finance any Capital Expenditure or Permitted Business Acquisition (other
than Indebtedness under this Agreement to the ex-tent there is no corresponding
deduction to Excess Cash Flow above in respect of the use of such Borrowings),

(n) all amounts referred to in clause (c) above to the extent funded with the
proceeds of the issuance of Equity Interests of, or capital contributions to,
Holdings after the Closing Date (to the extent not previously used to prepay
Indebtedness (other than Revolving Facility Loans or Swingline Loans), make any
investment or capital expenditure or otherwise for any purpose resulting in a
deduction to Excess Cash Flow in any prior Excess Cash Flow Period) or any
amount that would have constituted Net Proceeds under clause (a) of the
definition of the term “Net Proceeds” if not so spent, in each case to the
extent there is a corresponding deduction from Excess Cash Flow above,

(o) to the extent any permitted Capital Expenditures and the corresponding
delivery of equipment referred to in clause (d) above do not occur in the Excess
Cash Flow Period of Holdings specified in the certificate of Holdings provided
pursuant to clause (d) above, the amount of such Capital Expenditures that were
not so made in the Excess Cash Flow Period of Holdings specified in such
certificates,

(p) cash payments received in respect of Swap Agreements during such Excess Cash
Flow Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,

(q) any extraordinary or nonrecurring gain realized in cash during such Excess
Cash Flow Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(c)),

(r) to the extent deducted in the computation of EBITDA, cash interest in-come,
and

 

-21-



--------------------------------------------------------------------------------

(s) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (x) such items represented cash received by Holdings or any Subsidiary or
(y) does not represent cash paid by Holdings or any Subsidiary, in each case on
a consolidated basis during such Excess Cash Flow Period.

“Excess Cash Flow Period” shall mean (i) the period taken as one accounting
period beginning on January 1, 2009 and ending on December 31, 2009; provided
that if the repayment in full of the Existing Term Loans shall not have occurred
by December 31, 2009, then the period in this clause (i) shall be the period
taken as one accounting period beginning January 1, 2010 and ending on
December 31, 2010, and (ii) each fiscal year of Holdings ended thereafter.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Rate” shall mean on any day, for purposes of determining the Dollar
Equivalent or Alternative Currency Equivalent of any other currency, the rate at
which such other currency may be exchanged into Dollars or the applicable
Alternative Currency (as applicable), as set forth at approximately 11:00 a.m.,
London time, on such day on the Reuters World Currency Page for such currency.
In the event that such rate does not appear on any Reuters World Currency Page,
the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent (or, in the case of Alternative Currency Letters of Credit,
the Issuing Bank) and the U.S. Borrower, or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent (or, in the case of
Alternative Currency Letters of Credit, the Issuing Bank) in the market where
its foreign currency exchange operations in respect of such currency are then
being conducted, at or about 10:00 a.m., Local Time, on such date for the
purchase of Dollars or such Alternative Currency (as applicable) for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent (or,
in the case of Alternative Currency Letters of Credit, the Issuing Bank) may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.

“Excluded Taxes” shall mean, with respect to the Agents, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party under any Loan Document, (a) income or franchise
taxes imposed on (or measured by) its net income by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits tax or any similar tax that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender making a
Loan to the U.S. Borrower (other than an assignee pursuant to a request by a
Borrower under Section 2.19(b)), any U.S. Federal withholding tax imposed
pursuant to any law in effect at the time such Lender becomes a party to such
Loan to the U.S. Borrower (or designates a new lending office), except to the
extent

 

-22-



--------------------------------------------------------------------------------

that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from a Loan Party with respect to any withholding tax pursuant to
Section 2.17(a) or Section 2.17(c) or (d) any withholding tax that is
attributable to a Lender’s failure to comply with Section 2.17(e).

“Existing Agent” shall have the meaning assigned to such term in the first
recital hereto.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
first recital hereto.

“Existing Credit Agreement Amendment” shall have the meaning assigned to such
term in the third recital hereto and shall be in the form of Exhibit L hereto.

“Existing Letter of Credit” shall mean each letter of credit previously issued
for the account of the U.S. Borrower or any Subsidiary by a Lender or an
Affiliate that is (a) outstanding on the Closing Date and (b) listed on
Schedule 2.05(a).

“Existing Notes” shall mean the Existing Senior Notes and the Existing Senior
Subordinated Notes.

“Existing Senior Note Documents” shall mean the Existing Senior Notes and the
Existing Senior Note Indenture.

“Existing Senior Note Indenture” shall mean the Indenture dated as of
November 4, 2003 under which the Existing Senior Notes were issued, among the
U.S. Borrower, Holdings and certain of the Subsidiaries party thereto and the
trustee named therein from time to time, as in effect on the Closing Date and as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

“Existing Senior Notes” shall mean the U.S. Borrower’s 7 3/4% Senior Notes due
2011 issued pursuant to the Existing Senior Note Indenture and any notes issued
by the U.S. Borrower in exchange for, and as contemplated by, the Existing
Senior Notes and the related registration rights agreement with substantially
identical terms as the Existing Senior Notes.

“Existing Senior Subordinated Note Documents” shall mean the Existing Senior
Subordinated Notes and the Existing Senior Subordinated Note Indenture.

“Existing Senior Subordinated Note Indenture” shall mean the Indenture dated as
of November 4, 2003 under which the Existing Senior Subordinated Notes were
issued, among the U.S. Borrower, Holdings and certain of the Subsidiaries party
thereto and the trustee named therein from time to time, as in effect on the
Closing Date and as amended, restated, supplemented or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.

“Existing Senior Subordinated Notes” shall mean the U.S. Borrower’s 9% Senior
Subordinated Notes due 2013 and 8 7/8% Senior Subordinated Notes due 2013 issued
pursuant to the Existing Senior Subordinated Note Indenture and any notes issued
by the U.S. Borrower in exchange for, and as contemplated by, the Existing
Senior Subordinated Notes and the related registration rights agreement with
substantially identical terms as the Existing Senior Subordinated Notes.

 

-23-



--------------------------------------------------------------------------------

“Existing Term Loans” shall mean $167.0 million tranche B term loans outstanding
under the Existing Credit Agreement after the Closing Date after giving effect
to the Refinancing.

“Extending Revolving Lenders” shall have the meaning assigned to such term in
the proviso to Section 9.08(b).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there are two Facilities, i.e., the Term Loan Facility and the
Revolving Facility.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.

“Fee Letter” shall mean that certain Fee Letter dated May 13, 2009 by and among
Nalco and Bank of America.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Finance Corp.” shall mean Nalco Finance Holdings Inc., a Delaware corporation.

“Finance LLC” shall mean Nalco Finance Holdings LLC, a Delaware limited
liability company.

“Finance Note Indenture” shall mean the Indenture dated as of January 21, 2004
under which the Finance Notes were issued, among Finance Corp., Finance LLC and
the trustee named therein from time to time, as in effect on the Closing Date
and as amended, restated, supplemented or otherwise modified from time to time
in accordance with the requirements thereof and this Agreement.

“Finance Notes” shall mean Finance Corp. and Finance LLC’s 9% Senior Discount
Notes due 2014 issued pursuant to the Finance Note Indenture and any notes
issued by Finance Corp. and Finance LLC in exchange for, and as contemplated by,
the Finance Notes and the related registration rights agreement with
substantially identical terms to the Finance Notes, in each case outstanding on
the Closing Date.

 

-24-



--------------------------------------------------------------------------------

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenants” shall mean the covenants of Holdings set forth
in Sections 6.11, 6.12 and 6.13.

“First Lien Intercreditor Agreement” shall mean an intercreditor agreement
entered into in connection with the issuance of any Future Secured Notes secured
by a Lien ranking pari passu to the Lien securing the Obligations, in form and
substance reasonably satisfactory to the Collateral Agent and the Joint Lead
Arrangers.

“First Lien Obligations” shall mean the Future Secured Notes that are intended
to have a Lien on the U.S. Collateral that is pari passu with the Lien of the
Secured Parties securing the Obligations.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect and any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

“Foreign Guarantee” shall mean the Foreign Guarantee Agreement, in substantially
the form of Exhibit F and as modified by the Administrative Agent in its
reasonable discretion with the consent (not to be unreasonably withheld) of
Holdings to comply with applicable law, among the Foreign Subsidiary Loan
Parties and, if applicable, their subsidiaries and the Collateral Agent, as
amended, supplemented or otherwise modified from time to time.

“Foreign Mortgages” shall mean the mortgages, deeds of trust, charges,
assignments of leases and rents and other security documents with respect to
Mortgaged Properties located outside the United States of America pursuant to
Section 5.10, each in form and substance reasonably satisfactory to the
Collateral Agent, that will secure the Obligations of the Foreign Subsidiary
Loan Parties.

“Foreign Perfection Certificate” shall mean a certificate with respect to a
Foreign Subsidiary Loan Party in the form approved by the Collateral Agent.

“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a Foreign Subsidiary
Loan Party and its subsidiaries that have executed a Foreign Guarantee, in form
and substance reasonably satisfactory to the Collateral Agent, as amended,
supplemented or otherwise modified from time to time, that will secure the
Obligations of the Foreign Subsidiary Loan Parties.

“Foreign Security Agreement” shall mean one or more security agreements,
charges, mortgages, pledges or other agreements with respect to the Collateral
(other than Pledged Collateral or Collateral that is subject to a Foreign
Mortgage) of a Foreign Subsidiary Loan Party and its subsidiaries that have
executed a Foreign Guarantee, each in form and substance reasonably satisfactory
to the Collateral Agent, as amended, supplemented or otherwise modified from
time to time, that will secure the Obligations of the Foreign Subsidiary Loan
Parties.

 

-25-



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Foreign Subsidiary Borrower” shall mean, at any time, each Foreign Subsidiary
Loan Party that has been designated as a Foreign Subsidiary Borrower by the U.S.
Borrower pursuant to Section 2.20, other than a Foreign Subsidiary Borrower that
has ceased to be a Foreign Subsidiary Borrower as provided in Section 2.20.

“Foreign Subsidiary Borrower Agreement” shall mean a Foreign Subsidiary Borrower
Agreement substantially in the form of Exhibit G-1.

“Foreign Subsidiary Borrower Termination” shall mean a Foreign Subsidiary
Borrower Termination substantially in the form of Exhibit G-2.

“Foreign Subsidiary Loan Party” shall mean each Wholly Owned Foreign Subsidiary
that is a Foreign Subsidiary Borrower and each Wholly Owned Subsidiary thereof
to the extent legally permitted to guarantee and provide security for the Loans.

“Future Secured Notes” shall mean senior secured notes (which notes may either
have the same lien priority as the Obligations or may be secured by a Lien
ranking junior to the Lien securing the Obligations) in each case issued by the
U.S. Borrower and guaranteed by the Domestic Subsidiary Loan Parties, (a) the
terms of which do not provide for any scheduled repayment, mandatory redemption
or sinking fund obligations prior to the Term Loan Maturity Date (other than
customary offers to repurchase upon a change of control, asset sale or event of
loss and customary acceleration rights after an event of default), (b) the
covenants, events of default, guarantees, collateral and other terms of which
(other than interest rate, including in the form of original issue discount, and
redemption premiums), taken as a whole, are not more restrictive in any material
respect to the Loan Parties than those in this Agreement, and (c) of which no
Subsidiary of Holdings (other than the U.S. Borrower or a Domestic Subsidiary
Loan Party) is an obligor and which are not secured by any collateral other than
U.S. Collateral.

“Future Secured Notes Documents” shall mean any document or instrument issued or
executed and delivered with respect to any Future Secured Notes by any Loan
Party.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02.

“Global Lending Office” shall mean, as to any Revolving Facility Lender, the
applicable branch, office or Affiliate of such Revolving Facility Lender
designated by such Revolving Facility Lender to make Loans denominated in
Alternative Currencies.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body or central bank.

 

-26-



--------------------------------------------------------------------------------

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or- pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the guarantor securing any Indebtedness (or any existing right,
contingent or otherwise, of the holder of Indebtedness to be secured by such a
Lien) of any other person, whether or not such Indebtedness or other obligation
is assumed by the guarantor; provided, however, that the term “Guarantee” shall
not include endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances, compounds and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“HSBC” shall mean HSBC Bank (USA), National Association and its successors.

“Impacted Lender” shall mean any Revolving Facility Lender (a) that has given
verbal or written notice to Holdings, any Borrower, the Administrative Agent,
any Issuing Bank or any Revolving Facility Lender or has otherwise announced
that such Revolving Facility Lender believes it will become, or that fails
promptly to provide to the Borrowers reasonably satisfactory assurance that such
Revolving Facility Lender will not become, a Defaulting Lender, (b) as to which
the Administrative Agent, an Issuing Bank or the Swingline Lender has a good
faith belief that such Lender has defaulted in fulfilling its obligations (as a
lender, agent or letter of credit or bank guarantee issuer) under one or more
other syndicated credit facilities, where such default is not the subject of a
good faith dispute, (c) with respect to which one or more Lender-Related
Distress Events have occurred or (d) that is a Defaulting Lender. A Revolving
Facility Lender shall cease to be an Impacted Lender upon and in the event that
the Administrative Agent, the Issuing Banks, the Swingline Lenders and the
Borrowers have determined, in their respective sole discretion, that such
Revolving Facility Lender has adequately remedied all matters that caused such
Revolving Facility Lender to become an Impacted Lender.

 

-27-



--------------------------------------------------------------------------------

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.22.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than current trade liabilities and current
intercompany liabilities (but not any refinancings, extensions, renewals or
replacements thereof) incurred in the ordinary course of business and maturing
within 365 days after the incurrence thereof), (e) all Guarantees by such person
of Indebtedness of others, (f) all Capital Lease Obligations of such person,
(g) all payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Swap Agreements, (h) the principal component of all
obligations, contingent or otherwise, of such person as an account party in
respect of letters of credit and (i) the principal component of all obligations
of such person in respect of bankers’ acceptances. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such person in
respect thereof. To the extent not otherwise included, Indebtedness shall
include the amount of any Permitted Receivables Financing.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 3.14.

“Information Memorandum” shall mean (a) the Confidential Information Memorandum
dated May 4, 2009, as modified or supplemented prior to the Closing Date, and
(b) the Offering Memorandum.

“Intercreditor Agreements” shall mean the Pari Passu Intercreditor Agreement,
any First Lien Intercreditor Agreement, any Junior Lien Intercreditor Agreement,
and any Receivables Intercreditor Agreement.

“Interest Coverage Ratio” shall have the meaning assigned to such term in
Section 6.11.

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect

 

-28-



--------------------------------------------------------------------------------

to Swap Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (iv) commissions, discounts, yield and other fees and charges incurred in
connection with any Permitted Receivables Financing which are payable to any
person other than Holdings, the U.S. Borrower or a Subsidiary Loan Party, and
(b) capitalized interest of such person. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by Holdings and the Subsidiaries with
respect to Swap Agreements.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency
Revolving Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurocurrency Borrowing with
an Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and, in addition, the date of any
refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type, (b) with respect to any ABR Loan, the last day of each calendar
quarter, (c) with respect to any Swingline Dollar Loan, the day that such
Swingline Dollar Loan is required to be repaid pursuant to Section 2.09(a) and
(d) with respect to any Swingline Euro Loan, the last day of the Interest Period
applicable to such Swingline Euro Loan or any day otherwise agreed to by the
Swingline Euro Lenders.

“Interest Period” shall mean, (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months, if at the time of the relevant Borrowing,
all Lenders agree to such Interest Periods), as the applicable Borrower may
elect, or the date any Eurocurrency Borrowing is converted to an ABR Borrowing
in accordance with Section 2.07 or repaid or prepaid in accordance with
Section 2.09, 2.10 or 2.11; provided, unless the Administrative Agent shall
otherwise agree, that prior to the 31st day after the Closing Date, the
Borrowers shall only be permitted to request Interest Periods of seven days; and
(b) as to any Swingline Euro Borrowing, the period commencing on the date of
such Borrowing and ending on the day that is designated in the notice delivered
pursuant to Section 2.04 with respect to such Swingline Euro Borrowing, which
shall not be later than the seventh day thereafter; provided, however, that if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.

“ISP” shall mean with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of such issuance).

“Issuing Bank” shall mean each of Bank of America, N.A., Deutsche Bank, HSBC and
each other Issuing Bank designated pursuant to Section 2.05(l), in each case in
its capacity as an issuer of Letters of Credit hereunder, and its successors in
such capacity as provided

 

-29-



--------------------------------------------------------------------------------

in Section 2.05(i) and, solely with respect to an Existing Letter of Credit (and
any amendment, renewal or extension thereof in accordance with this Agreement),
the Lender that issued such Existing Letter of Credit. An Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Investment” shall having the meaning assigned to such term in Section 6.04.

“Joint Lead Arrangers” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.17(b).

“Junior Debt Repayment” shall have the meaning assigned to such term in
Section 6.09(b)(i).

“Junior Lien Intercreditor Agreement” shall mean an intercreditor agreement
entered into in connection with the issuance of any Future Secured Notes secured
by a Lien ranking junior to the Lien securing the Obligations, in form and
substance reasonably satisfactory to the Collateral Agent.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any person that becomes a “Lender” hereunder pursuant to Section 9.04.

“Lender Default” shall mean (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of Loans or reimbursement obligations under
Section 2.05(e) which refusal or failure is not cured within one Business Day
after the date of such refusal or failure; (ii) the failure of any Lender to pay
over to the Administrative Agent, any Issuing Bank or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, unless the subject of a good faith dispute; or (iii) a Lender has
admitted in writing that it is insolvent or such Lender becomes subject to a
Lender-Related Distress Event.

“Lender-Related Distress Event” shall mean with respect to any Lender or any
person that directly or indirectly controls such Lender (each, a “Distressed
Person”), as the case may be, a voluntary or involuntary case with respect to
such Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed

 

-30-



--------------------------------------------------------------------------------

Person or any person that directly or indirectly controls such Distressed Person
is subject to a forced liquidation, merger, sale or other change of control
supported in whole or in part by guaranties or other support of (including
without limitation the nationalization or assumption of ownership or operating
control by) the U.S. government or other governmental authority, or such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any governmental authority having
regulatory authority over such Distressed Person or its assets to be, insolvent
or bankrupt; provided that a Lender-Related Distress Event shall not be deemed
to have occurred solely by virtue of the ownership or acquisition of any Equity
Interest in any Lender or any person that directly or indirectly controls such
Lender by a Governmental Authority or an instrumentality thereof.

“Letter of Credit” shall mean any letter of credit (including each Existing
Letter of Credit) issued pursuant to Section 2.05.

“Letter of Credit Expiration Date” shall have the meaning assigned to such term
in Section 2.05(c)(x).

“LIBOR Floor” shall have the meaning assigned to such term in
Section 2.22(a)(6).

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary), any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the Intercreditor Agreements, any promissory note issued under
Section 2.09(e), and solely for the purposes of Section 7.01(c) hereof, the Fee
Letter.

“Loan Parties” shall mean Holdings, the Borrowers and the Subsidiary Loan
Parties.

“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans (and shall include any Replacement Term Loans and any New Term
Loans).

“Local Time” shall mean (a) with respect to a Loan or Borrowing denominated in
Dollars, New York City time, (b) with respect to a Loan or Borrowing denominated
in Euros, London time or (c) with respect to a Loan or Borrowing denominated in
any other Alternative Currency the time approved in accordance with
Section 1.05.

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time.

 

-31-



--------------------------------------------------------------------------------

“Mandatory Costs Rate” shall mean the mandatory costs rate calculated in
accordance with the formula and in the manner set forth in Exhibit H hereto

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean the existence of events, conditions and/or
contingencies that have had or are reasonably likely to have (a) a materially
adverse effect on the business, operations, properties, assets or financial
condition of Holdings and the Subsidiaries, taken as a whole, or (b) a material
impairment of the validity or enforceability of, or a material impairment of the
material rights, remedies or benefits available to the Lenders, any Issuing
Bank, the Administrative Agent or the Collateral Agent under, any Loan Document.

“Material Indebtedness” shall mean (a) the Existing Notes, (b) the Existing Term
Loans and (c) other Indebtedness (other than Loans and Letters of Credit) of any
one or more of Holdings or any Subsidiary in an aggregate principal amount
exceeding $35.0 million.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Mobotec” shall mean Nalco Mobotec, Inc.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the owned real properties of the Loan Parties
set forth on Schedule 3.17 and each additional real property encumbered by a
Mortgage pursuant to Section 5.10.

“Mortgages” shall mean the U.S. Mortgages and the Foreign Mortgages.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which a Borrower, Holdings or any ERISA Affiliate
(other than one considered an ERISA Affiliate only pursuant to subsection (m) or
(o) of Code Section 414) is making or accruing an obligation to make
contributions, or has within any of the preceding six plan years made or accrued
an obligation to make contributions.

“Nalco” shall have the meaning assigned to such term in the introductory
paragraph hereto.

“NDC” shall mean NDC LLC.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“New Senior Note Documents” shall mean the New Senior Notes and the New Senior
Note Indenture.

 

-32-



--------------------------------------------------------------------------------

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by Holdings, the U.S. Borrower
or any of their Subsidiaries (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but only as and when received)
from any loss, damage, destruction or condemnation of, or any sale, transfer or
other disposition (including any sale and lease-back of assets and any mortgage
or lease of real property) to any person of any asset or assets of Holdings or
any Subsidiary (other than those pursuant to Section 6.05(a), (b), (c), (e),
(f), (g), (i) or (k)), net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, required
debt payments and required payments of other obligations relating to the
applicable asset (other than pursuant hereto or pursuant to the New Senior Notes
or the Existing Notes or any Permitted Refinancing Indebtedness that refinances
the New Senior Notes, Existing Notes or Finance Notes, as applicable), other
customary expenses and brokerage, consultant and other customary fees actually
incurred in connection therewith and (ii) Taxes or Tax Distributions paid or
payable as a result thereof, provided that, (i) if no Event of Default exists
and Holdings shall deliver a certificate of a Responsible Officer of Holdings to
the Administrative Agent promptly following receipt of any such proceeds of
sales, transfer, leases or other dispositions permitted by Section 6.05(h) in an
amount not to exceed $200 million since the Closing Date setting forth Holdings’
intention to use any portion of such proceeds, to, in each case within 12 months
of such receipt, repay Existing Notes in accordance with
Section 6.09(b)(i)(2)(x) and/or Finance Notes in accordance with
Section 6.06(j)(ii), such portion of such proceeds shall not constitute Net
Proceeds except to the extent not so used within such 12-month period, and
(ii) with respect to the Specified Asset Sale permitted by Section 6.05(j),
notwithstanding the subsequent proviso in this clause (a), the U.S. Borrower
shall be required to use a portion of such proceeds thereof (not to exceed 50%
of such proceeds thereof) to prepay Term Borrowings pursuant to Section 2.11(c)
in an amount (the “Specified Asset Sale Prepayment Amount”) that is necessary so
that the Secured Leverage Ratio as of the end of the most recent Test Period,
determined on a Pro Forma Basis after giving effect to such Specified Asset Sale
and prepayment of Term Borrowings, is less than 1.75 to 1.0 and, if no Event of
Default exists and Holdings shall deliver a certificate of a Responsible Officer
of Holdings to the Administrative Agent promptly following receipt of any such
proceeds setting forth Holdings’ intention to use any portion of such proceeds
in excess of the Specified Asset Sale Prepayment Amount, to, in each case within
12 months of such receipt, either (I) repay Existing Notes in accordance with
Section 6.09(b)(i)(2)(y) and/or Finance Notes in accordance with
Section 6.06(j)(iii) or (II) acquire, maintain, develop, construct, improve,
upgrade or repair assets useful in the business of Holdings and the
Subsidiaries, or make investments pursuant to Section 6.04(m), all such proceeds
thereof in excess of the Specified Asset Sale Prepayment Amount shall not
constitute Net Proceeds except to the extent not so used within such 12-month
period; provided further that, except (A) in the case of the sale, transfer or
other disposition of an asset or group of related assets resulting in Net
Proceeds in excess of $75.0 million or (B) in the case of the Specified Asset
Sale, if no Event of Default exists and Holdings shall deliver a certificate of
a Responsible Officer of Holdings to the Administrative Agent promptly following
receipt of any such proceeds setting forth

 

-33-



--------------------------------------------------------------------------------

Holdings’ intention to use any portion of such proceeds, to acquire, maintain,
develop, construct, improve, upgrade or repair assets useful in the business of
Holdings and the Subsidiaries, or make investments pursuant to Section 6.04(m),
in each case within 12 months of such receipt, such portion of such proceeds
shall not constitute Net Proceeds except to the extent not so used within such
12-month period, and provided, further, that (x) no proceeds realized in a
single transaction or series of related transactions shall constitute Net
Proceeds unless such proceeds shall exceed $5.0 million and (y) no proceeds
shall constitute Net Proceeds in any fiscal year until the aggregate amount of
all such proceeds in such fiscal year shall exceed $15.0 million, and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by Holdings
or any Subsidiary of any Indebtedness (other than Excluded Indebtedness), net of
all taxes and fees (including investment banking fees), commissions, costs and
other expenses, in each case incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or the U.S. Borrower or any
Affiliate of either of them shall be disregarded, except for financial advisory
fees customary in type and amount paid to Affiliates of the Funds.

“New Senior Note Indenture” shall mean the Indenture dated as of May 13, 2009
under which the New Senior Notes were issued, among the U.S. Borrower, Holdings
and certain of the Subsidiaries party thereto and the trustee named therein from
time to time, as in effect on the Closing Date and as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement.

“New Senior Notes” shall mean the U.S. Borrower’s 8 1/4% Senior Notes due 2017,
issued pursuant to the New Senior Note Indenture and any notes issued by the
U.S. Borrower in exchange for, and as contemplated by, the New Senior Notes and
the related registration rights agreement with substantially identical terms as
the New Senior Notes.

“New Term Commitments” shall have the meaning assigned to such term in
Section 2.22.

“New Term Lender” shall have the meaning assigned to such term in Section 2.22.

“New Term Loan” shall have the meaning assigned to such term in Section 2.22.

“Non-Bank Certificate” shall have the meaning assigned to such term in
Section 2.17(e)(ii).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.05(c)(y).

 

-34-



--------------------------------------------------------------------------------

“Non-U.S. Lender” shall mean any Lender or Issuing Bank that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code.

“Obligations” shall have the meaning assigned to such term in the U.S.
Collateral Agreement.

“Offering Memorandum” shall mean the Offering Memorandum, dated May 6, 2009, in
respect of the New Senior Notes.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents, and any and all interest
and penalties related thereto.

“Parent” shall mean Nalco Holding Company, a Delaware corporation.

“Pari Passu Intercreditor Agreement” shall mean the intercreditor agreement
dated as of the Closing Date by and between Citicorp North America, Inc. as
collateral agent under the Existing Credit Agreement and the Administrative
Agent, substantially in the form of Exhibit N.

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificates” shall mean the U.S. Perfection Certificate and the
Foreign Perfection Certificates.

“Permitted Additional Notes” shall mean senior or senior subordinated unsecured
notes in each case issued by the U.S. Borrower and guaranteed by the Domestic
Subsidiary Loan Parties, (a) the terms of which do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the Term
Loan Maturity Date (other than customary offers to repurchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default), (b) the covenants, events of default, guarantees and other
terms of which (other than interest rate, including in the form of original
issue discount, and redemption premiums), taken as a whole, are not more
restrictive in any material respect to the Loan Parties than those in the New
Senior Note Documents, and (c) of which no Subsidiary of Holdings (other than
the U.S. Borrower or a Domestic Subsidiary Loan Party) is an obligor.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a person or division or line of business of a
person (or any subsequent investment made in a person, division or line of
business previously acquired in a Permitted Business Acquisition) if (a) such
acquisition was not preceded by, or effected pursuant to, an unsolicited or
hostile offer and

 

-35-



--------------------------------------------------------------------------------

(b) immediately after giving effect thereto: (i) no Event of Default shall have
occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with applicable laws; and
(iii) (A) Holdings and the Subsidiaries shall be in compliance, on a Pro Forma
Basis after giving effect to such acquisition or formation, with the Financial
Performance Covenants as of the most recent Test Period for which financial
statements were delivered pursuant to Section 5.04(a) or (b) or, if prior to the
first delivery date for such financial statements hereunder, as of the end of
the period for which the most recent financial statements of Holdings are
available and if the last day of any such period is prior to the first Test
Period for which the Financial Performance Covenants are tested, the levels for
the first Test Period for which the Financial Performance Covenants are tested
shall be deemed to apply for such purpose, and Holdings shall have delivered to
the Administrative Agent a certificate of a Responsible Officer of Holdings to
such effect, together with all relevant financial information for such
Subsidiary or assets, and (B) any acquired or newly formed Subsidiary shall not
be liable for any Indebtedness (except for Indebtedness permitted by
Section 6.01).

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits having a Dollar Equivalent
that is in excess of $500.0 million and whose long-term debt, or whose parent
holding company’s long-term debt, is rated A (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act);

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of any Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;

 

-36-



--------------------------------------------------------------------------------

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million; and

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 1% of the total assets of the U.S.
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
U.S. Borrower’s most recently completed fiscal year.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against such Receivables Assets; provided that (A) recourse to Holdings or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) and any
obligations or agreements of Holdings or any Subsidiary (other than the Special
Purpose Receivables Subsidiaries) in connection with such transactions shall be
limited to the extent customary for similar transactions in the applicable
jurisdictions (including, to the extent applicable, in a manner consistent with
the delivery of a “true sale”/”absolute transfer” opinion with respect to any
transfer by Holdings or any Subsidiary (other than a Special Purpose Receivables
Subsidiary), and (B) the aggregate Receivables Net Investment since the Closing
Date shall not exceed $200.0 million at any time.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon), (b) the average
life to maturity of such Permitted Refinancing Indebtedness is greater than or
equal to that of the Indebtedness being Refinanced, (c) except with respect to
the Existing Senior Subordinated Notes, if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
(d) no Permitted Refinancing Indebtedness shall have different obligors, or
greater guarantees or security, than the Indebtedness being Refinanced and
(e) if the Indebtedness being Refinanced is secured by any collateral (whether
equally and ratably with, or junior to, the Secured Parties or otherwise), such
Permitted Refinancing Indebtedness may be secured by such collateral (including
in respect of working capital facilities of Foreign Subsidiaries otherwise
permitted under this Agreement only, any collateral pursuant to after-acquired
property clauses to the extent any such collateral secured the Indebtedness
being Refinanced) on terms no less favorable to the Secured Parties than those
contained in the documentation governing the Indebtedness being Refinanced.

 

-37-



--------------------------------------------------------------------------------

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
and in respect of which Holdings, the U.S. Borrower, any Subsidiary or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 5.04.

“Pounds Sterling” shall mean the lawful money of the United Kingdom.

“Pledged Collateral” shall have the meaning assigned to such term in the U.S.
Collateral Agreement or a Foreign Pledge Agreement, as applicable, and shall
include any equivalent assets pledged pursuant to a Foreign Pledge Agreement.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described in
clauses (i) and (ii) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such calculation
as will give pro forma effect to such events as if such events occurred on the
first day of the four consecutive fiscal quarter period ended on or before the
occurrence of such event (the “Reference Period”):

(i) in making any determination of EBITDA, pro forma effect shall be given to
any Asset Disposition and to any Asset Acquisition (or any similar transaction
or transactions that require a waiver or consent of the Required Lenders
pursuant to Section 6.04 or 6.05), in each case that occurred during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Permitted Business Acquisition”, the definition of
Secured Leverage Condition, Section 2.22, Section 6.01(v), Section 6.05(j),
Section 6.06(h), Section 6.06(j) and Section 6.09(b)(i)(2) only, occurring
during the Reference Period or thereafter and through and including the date
upon which the transactions are consummated); and

(ii) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case not to finance any acquisition) incurred or permanently
repaid during the Reference Period (or, in the case

 

-38-



--------------------------------------------------------------------------------

of determinations made pursuant to the definition of the term “Permitted
Business Acquisition”, the definition of Secured Leverage Condition,
Section 2.22, Section 6.01(v), Section 6.05(j), Section 6.06(h), Section 6.06(j)
and Section 6.09(b)(i)(2) only, occurring during the Reference Period or
thereafter and through and including the date upon which the respective
transactions are consummated) shall be deemed to have been incurred or repaid at
the beginning of such period and (y) Interest Expense of such person
attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in preceding clause (x), bearing floating interest rates
shall be computed on a pro forma basis as if the rates that would have been in
effect during the period for which pro forma effect is being given had been
actually in effect during such periods.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of Holdings
and, for any fiscal period ending on or prior to the first anniversary of an
Asset Acquisition or Asset Disposition (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders pursuant
to Section 6.04 or 6.05), may include adjustments to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from such Asset Acquisition, Asset Disposition or other similar
transaction (the “Pro Forma Adjustments”), to the extent that Holdings delivers
to the Administrative Agent (i) a certificate of a Financial Officer of Holdings
setting forth such operating expense reductions and other operating improvements
or synergies and (ii) information and calculations supporting in reasonable
detail such estimated operating expense reductions and other operating
improvements or synergies; provided that such pro forma adjustments (together
with business optimization expenses and other restructuring charges included in
the calculation of EBITDA pursuant to clause (iv) of the definition “EBITDA”)
shall not exceed $25.0 million in any four quarter period for which EBITDA is
calculated.

“Projections” shall mean the projections of Holdings and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the U.S. Borrower or any of the Subsidiaries prior
to the Closing Date.

“Public Lender” shall have the meaning ascribed to such term in Section 5.04.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by Holdings or any Subsidiary.

“Receivables Intercreditor Agreement” shall mean an intercreditor agreement
entered into in connection with a Permitted Receivables Financing. in form and
substance reasonably satisfactory to the Collateral Agent.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or

 

-39-



--------------------------------------------------------------------------------

otherwise in accordance with the terms of the Permitted Receivables Documents;
provided, however, that if all or any part of such Receivables Net Investment
shall have been reduced by application of any distribution and thereafter such
distribution is rescinded or must otherwise be returned for any reason, such
Receivables Net Investment shall be increased by the amount of such
distribution, all as though such distribution had not been made.

“Reference Date” shall have the meaning assigned to such term in the definition
of the term “Applicable Amount.”

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Refinancing” shall have the meaning assigned to such term in the second recital
hereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Agreement” shall mean that certain reimbursement agreement
between the U.S. Borrower and Suez S.A. (“Suez”), dated as of November 4, 2003,
providing for the reimbursement by Suez of all contributions required to be made
by the U.S. Borrower to the Profit Sharing and Savings Plan pursuant to the
Contribution Agreement between the U.S. Borrower and Northern Trust Company,
dated as of November 2, 1999, as amended.

“Reimbursement Obligations” shall mean Borrowers’ obligations under
Section 2.05(e) to reimburse L/C Disbursements.

“Rejection Notice” shall have the meaning assigned to such term in
Section 2.10(e).

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

 

-40-



--------------------------------------------------------------------------------

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures, and (d) Available Unused Commitments, that taken together, represent
more than 50% of the sum of (w) all Loans (other than Swingline Loans)
outstanding, (x) Revolving L/C Exposures, (y) Swingline Exposures, and (z) the
total Available Unused Commitments at such time. The Loans, Revolving L/C
Exposures, Swingline Exposures and Available Unused Commitment of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period,
(i) 50%, if the Total Leverage Ratio at the end of such Excess Cash Flow Period
is greater than or equal to 4.00 to 1.00, (ii) 25%, if the Total Leverage Ratio
at the end of such Excess Cash Flow Period is greater than or equal to 3.00 to
1.00 but less than 4.00 to 1.00 and (iii) 0%, if the Total Leverage Ratio at the
end of such Excess Cash Flow Period is less than 3.00 to 1.00.

“Reset Date” shall have the meaning assigned to such term in Section 1.03(a).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” has the meaning assigned to such term in Section 6.06.

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

 

-41-



--------------------------------------------------------------------------------

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 9.04. The initial amount of each Revolving Facility Lender’s Revolving
Facility Commitment is set forth on Schedule 2.01 under the caption “Revolving
Facility Commitment” or opposite such caption in the Assignment and Acceptance
pursuant to which such Revolving Facility Lender shall have assumed its
Revolving Facility Commitment, as applicable. The aggregate amount of the
Revolving Facility Commitments on the date hereof is $250.0 million.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans denominated in
Dollars outstanding at such time, (b) the Dollar Equivalent of the aggregate
principal amount of the Revolving Facility Loans denominated in Alternative
Currencies outstanding at such time, (c) the Swingline Dollar Exposure at such
time, (d) the Swingline Euro Exposure at such time and (e) the Revolving L/C
Exposure at such time. The Revolving Facility Credit Exposure of any Revolving
Facility Lender at any time shall be the sum of (a) the aggregate principal
amount of such Revolving Facility Lender’s Revolving Facility Loans denominated
in Dollars outstanding at such time, (b) the Dollar Equivalent of the aggregate
principal amount of Revolving Facility Lender’s Revolving Facility Loans
denominated in Alternative Currencies outstanding at such time and (c) such
Revolving Facility Lender’s Revolving Facility Percentage of the Swingline
Dollar Exposure, Swingline Euro Exposure and Revolving L/C Exposure at such
time.

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01. Each Revolving Facility Loan denominated in Dollars
shall be a Eurocurrency Revolving Loan or an ABR Loan, and each Revolving
Facility Loan denominated in an Alternative Currency shall be a Eurocurrency
Revolving Loan.

“Revolving Facility Maturity Date” shall mean May 13, 2014, the fifth
anniversary of the Closing Date; provided that if on the 90th day prior to the
scheduled final maturity date of any of (x) the Existing Senior Notes, more than
10% of the original principal amount of the Existing Senior Notes are
outstanding, (y) the Existing Senior Subordinated Notes, more than 10% of the
original principal amount of the Existing Senior Subordinated Notes are
outstanding or (z) the Finance Notes, more than 10% of the original principal
amount at maturity of the Finance Notes are outstanding (such 90th day prior to
the scheduled final maturity of any of the Existing Senior Notes, Existing
Senior Subordinated Notes or the Finance Notes, the “Revolving Facility Trigger
Date”), in each case, the Revolving Facility Loans outstanding shall be due and
payable in full on, and the Revolving Facility Commitments shall terminate on,
and the Revolving Facility Maturity Date shall be, the Revolving Facility
Trigger Date.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage (carried out to the ninth decimal place) of the
total Revolving Facility Commitments represented by such Lender’s Revolving
Facility Commitment at such time. If the Revolving Facility Commitments have
terminated or expired, the Revolving Facility Percentages shall be determined
based upon the Revolving Facility Commitments most recently in effect, giving
effect to any assignments pursuant to Section 9.04.

 

-42-



--------------------------------------------------------------------------------

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit denominated in Dollars outstanding at
such time, (b) the Dollar Equivalent of the aggregate undrawn amount of all
Letters of Credit denominated in Alternative Currencies outstanding at such
time, (c) the aggregate principal amount of all L/C Disbursements (i) made in
Dollars that have not yet been reimbursed at such time or (ii) made in
Alternative Currencies and converted into Dollars pursuant to Section 2.05(e) or
2.05(k) and (d) the Dollar Equivalent of the aggregate principal amount of all
L/C Disbursements made in Alternative Currencies that have not yet been
reimbursed or converted into Dollars pursuant to Section 2.05(e) or 2.05(k). The
Revolving L/C Exposure of any Revolving Facility Lender at any time shall mean
its Revolving Facility Percentage of the aggregate Revolving L/C Exposure at
such time.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Obligations” shall mean Future Secured Notes that are intended to
have a Lien on the U.S. Collateral that ranks junior to the Lien of the Secured
Parties securing the Obligations.

“Secured Debt” at any date shall mean the aggregate principal amount of
Consolidated Net Debt of Holdings and its Subsidiaries outstanding at such date
that consists of Indebtedness that in each case is then secured by Liens on any
property or assets of Holdings or its Subsidiaries.

“Secured Leverage Condition” shall mean, with respect to any event for which the
Secured Leverage Condition is being tested, the Secured Leverage Ratio as of the
end of the Test Period last ended, determined on a Pro Forma Basis to give
effect to such event, shall be less than 1.00 to 1.00.

“Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Secured Debt
as of such date to (b) EBITDA for the period of four consecutive fiscal quarters
of Holdings most recently ended as of such date, all determined on a
consolidated basis in accordance with GAAP; provided that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions that require a waiver or a consent of the Required Lenders pursuant
to Section 6.04 or Section 6.05) or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) has occurred during the relevant Test Period, EBITDA shall be
determined for the respective Test Period on a Pro Forma Basis for such
occurrences.

 

-43-



--------------------------------------------------------------------------------

“Secured Parties” shall have the meaning assigned to such term in the U.S.
Collateral Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the U.S. Collateral Agreement,
the Foreign Pledge Agreements, the Foreign Security Agreements, the Foreign
Guarantee, each Intercreditor Agreement and each of the security agreements,
mortgages and other instruments and documents executed and delivered pursuant to
any of the foregoing or pursuant to Section 5.10.

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the U.S. Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with Holdings or any of the
Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the event
Holdings or any such Subsidiary becomes subject to a proceeding under Debtor
Relief Laws.

“Specified Asset Sale” shall have the meaning assigned to such term in
Section 6.05(j).

“Specified L/C Sublimit” shall mean, with respect to any Issuing Bank, (i) with
respect to Bank of America (or any of its Affiliates), (x) in the case of Dollar
Letters of Credit, 33.34% of the Dollar Letter of Credit Limit and (y) in the
case of Alternative Currency Letters of Credit, 33.34% of the Alternative
Currency Letter of Credit Sublimit, (ii) with respect to Deutsche Bank (or any
of its Affiliates), (x) in the case of Dollar Letters of Credit, 33.3% of the
Dollar Letter of Credit Limit and (y) in the case of Alternative Currency
Letters of Credit, 33.3% of the Alternative Currency Letter of Credit Sublimit,
(iii) with respect to HSBC (or any of its Affiliates), (x) in the case of Dollar
Letters of Credit, 33.3% of the Dollar Letter of Credit Limit and (y) in the
case of Alternative Currency Letters of Credit, 33.3% of the Alternative
Currency Letter of Credit Sublimit, and (iv) in the case of any other Issuing
Bank, (x) in the case of Dollar Letters of Credit, 100% of the Dollar Letter of
Credit Limit or (y) in the case of Alternative Currency Letters of Credit, 100%
of the Alternative Currency Letter of Credit Sublimit, as applicable, or in each
case such lower percentage as specified in the agreement pursuant to which such
Person becomes an Issuing Bank entered into pursuant to Section 2.05(l).

“Sublease Agreement” shall mean that certain Sublease Agreement dated as of
November 4, 2003 between Leo Holding Company, as sublandlord, and the U.S.
Borrower, as subtenant, related to the U.S. Borrower’s Naperville, Illinois
headquarters.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

-44-



--------------------------------------------------------------------------------

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
Holdings.

“Subsidiary Loan Party” shall mean each Subsidiary that is a (a) Domestic
Subsidiary Loan Party, (b) Foreign Subsidiary Loan Party and (c) Foreign
Subsidiary party to a Foreign Guarantee.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings or any of its Subsidiaries shall be a Swap Agreement.

“Swingline Borrowing Request” shall mean a request by a Borrower substantially
in the form of Exhibit C-2.

“Swingline Dollar Borrowing” shall mean a Borrowing comprised of Swingline
Dollar Loans.

“Swingline Dollar Commitment” shall mean, with respect to each Swingline Dollar
Lender, the commitment of such Swingline Dollar Lender to make Swingline Dollar
Loans pursuant to Section 2.04. The aggregate amount of the Swingline Dollar
Commitments on the Closing Date is $25.0 million.

“Swingline Dollar Exposure” shall mean at any time the aggregate principal
amount of all outstanding Swingline Dollar Borrowings at such time. The
Swingline Dollar Exposure of any Revolving Facility Lender at any time shall
mean its Revolving Facility Percentage of the aggregate Swingline Dollar
Exposure at such time.

“Swingline Dollar Lender” shall mean Bank of America, in its capacity as a
lender of Swingline Dollar Loans, and/or any other Revolving Facility Lender
designated as such by the U.S. Borrower after the Closing Date that is
reasonably satisfactory to the U.S. Borrower and the Administrative Agent and
executes a counterpart to this Agreement as a Swingline Dollar Lender.

“Swingline Dollar Loans” shall mean the swingline loans denominated in Dollars
and made to the U.S. Borrower pursuant to Section 2.04.

“Swingline Euro Borrowing” shall mean a Borrowing comprised of Swingline Euro
Loans.

“Swingline Euro Commitment” shall mean, with respect to each Swingline Euro
Lender, the commitment of such Swingline Euro Lender to make Swingline Euro
Loans pursuant to Section 2.04. The aggregate amount of the Swingline Euro
Commitments on the Closing Date is $25.0 million.

 

-45-



--------------------------------------------------------------------------------

“Swingline Euro Exposure” shall mean at any time the Dollar Equivalent of the
aggregate principal amount of all outstanding Swingline Euro Loans at such time.
The Swingline Euro Exposure of any Revolving Facility Lender at any time shall
mean its Revolving Facility Percentage of the aggregate Swingline Euro Exposure
at such time.

“Swingline Euro Lender” shall mean Bank of America, in its capacity as a Lender
of Swingline Euro Loans, and/or any Revolving Facility Lender designated as such
by the U.S. Borrower after the Closing Date that is reasonably satisfactory to
the U.S. Borrower and the Administrative Agent and executes a counterpart to
this Agreement as a Swingline Euro Lender.

“Swingline Euro Loans” shall mean the swingline loans denominated in Euros and
made to a Foreign Subsidiary Borrower pursuant to Section 2.04.

“Swingline Euro Rate” means, for any Interest Period, the sum of (i) the rate
per annum determined by the Applicable Agent as the rate of interest (rounded
upward to the next 1/100th of 1%) at which deposits in the relevant currency for
delivery on the first day of such Swingline Euro Loan in Same Day Funds and with
a term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London or other offshore interbank market
for such currency at their request at approximately 11:00 A.M. (London time) on
the first day of such Swingline Euro Loan and (ii) the Applicable Margin with
respect to Eurocurrency Revolving Loans.

“Swingline Exposure” shall mean at any time the sum of the Swingline Dollar
Exposure and the Swingline Euro Exposure.

“Swingline Lender” shall mean (i) the Swingline Dollar Lenders, in their
respective capacities as Lenders of Swingline Dollar Loans, and (ii) the
Swingline Euro Lenders, in their respective capacities as Lenders of Swingline
Euro Loans.

“Swingline Loans” shall mean the Swingline Dollar Loans and the Swingline Euro
Loans.

“Tax Distributions” shall mean any distributions described in Section 6.06(e).

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Lender” shall mean a Lender with a Term Loan Commitment or with
outstanding Term Loans (including any New Term Lender).

“Term Loan Commitment” shall mean with respect to each Term Lender, the
commitment of such Lender to make Term Loans pursuant to Section 2.01 in an
aggregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Term Loan
Commitment” or opposite such caption in the Assignment and Acceptance pursuant
to which such Term Lender became a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Term Loan Commitments on the Closing Date is $750.0
million.

 

-46-



--------------------------------------------------------------------------------

“Term Loan Facility” shall mean the Term Loan Commitments and the Term Loans
made hereunder.

“Term Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a).

“Term Loan Maturity Date” shall mean May 13, 2016, the seventh anniversary of
the Closing Date; provided that if on the 90th day prior to the scheduled final
maturity date of any of (x) the Existing Senior Notes, more than 10% of the
original principal amount of the Existing Senior Notes are outstanding, (y) the
Existing Senior Subordinated Notes, more than 10% of the original principal
amount of the Existing Senior Subordinated Notes are outstanding or (z) the
Finance Notes, more than 10% of the original principal amount at maturity of the
Finance Notes are outstanding (such 90th day prior to the scheduled final
maturity of the Existing Senior Notes, Existing Senior Subordinated Notes or the
Finance Notes, the “Term Loan Trigger Date”), in each case, the Term Loans
outstanding shall be due and payable in full on, and the Term Loan Maturity Date
shall be, the Term Loan Trigger Date.

“Term Loans” shall mean the term loans made by the Lenders to the U.S. Borrower
pursuant to Section 2.01 (including New Term Loans made pursuant to
Section 2.22).

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of Holdings then most recently ended (taken as one
accounting period).

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated
Net Debt as of such date to (b) EBITDA for the period of four consecutive fiscal
quarters of Holdings most recently ended as of such date, all determined on a
consolidated basis in accordance with GAAP; provided that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions that require a waiver or a consent of the Required Lenders pursuant
to Section 6.04 or Section 6.05) or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) has occurred during the relevant Test Period, EBITDA shall be
determined for the respective Test Period on a Pro Forma Basis for such
occurrences.

“Transactions” shall mean, collectively, (a) the Refinancing; (b) the execution
and delivery of the Loan Documents and the initial borrowings hereunder; (c) the
issuance of the New Senior Notes; (d) the execution and delivery of the Existing
Credit Agreement Amendment; and (e) the payment of all fees and expenses to be
paid on or prior to the Closing Date and owing in connection with the foregoing.

“Trigger Date” shall mean the date of delivery of financial statements for the
first full fiscal quarter ending after the Closing Date.

 

-47-



--------------------------------------------------------------------------------

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate and the Alternate Base Rate.

“U.S. Borrower” shall have the meaning assigned to such term in the introductory
paragraph hereto.

“U.S. Collateral” shall mean Collateral that the Secured Parties have a Lien on
pursuant to a U.S. Collateral Document.

“U.S. Collateral Agreement” shall mean the U.S. Guarantee and Collateral
Agreement, as amended, supplemented or otherwise modified from time to time, in
the form of Exhibit E, among Holdings, the U.S. Borrower, each Domestic
Subsidiary Loan Party and the Collateral Agent.

“U.S. Collateral Documents” shall mean the U.S. Collateral Agreement, the U.S.
Perfection Certificate, the U.S. Mortgages and each of the security agreements,
mortgages and other instruments and documents executed and delivered pursuant to
any of the foregoing or pursuant to Section 5.10 that pertains to Collateral
owned by the U.S. Borrower or a Domestic Subsidiary Loan Party.

“U.S. Lender” shall mean any Lender or Issuing Bank that is a “United States
person” within the meaning of Section 7701(a)(30) of the Code.

“U.S. Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans in
Dollars.

“U.S. Mortgages” shall mean the mortgages, deeds of trust, assignments of leases
and rents and other security documents delivered on the Closing Date and
pursuant to Section 5.10, as amended, supplemented or otherwise modified from
time to time, with respect to Mortgaged Properties located in the United States
of America, each substantially in the form of Exhibit D.

“U.S. Perfection Certificate” shall mean a certificate in the form of Annex I to
the U.S. Collateral Agreement or any other form approved by the Collateral
Agent.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to Holdings and the Subsidiaries on a
consolidated basis at any date of determination, Current Assets at such date of
determination minus Current Liabilities at such date of determination; provided
that, for purposes of calculating Excess Cash Flow, increases or decreases in
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

-48-



--------------------------------------------------------------------------------

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Holdings
notifies the Administrative Agent that Holdings requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies Holdings that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. For the purposes of determining
compliance with Section 6.01 through Section 6.10 with respect to any amount in
a currency other than Dollars, amounts shall be deemed to equal the Dollar
Equivalent thereof determined using the Exchange Rate calculated as of the
Business Day on which such amounts were incurred or expended, as applicable.

SECTION 1.03. Exchange Rates.

(a) Not later than 1:00 p.m., New York City time, on each Calculation Date, the
Administrative Agent shall (i) determine the Exchange Rate as of such
Calculation Date and (ii) give notice thereof to the Borrowers. The Exchange
Rates so determined shall become effective on the first Business Day immediately
following the relevant Calculation Date (a “Reset Date”) or other date of
determination, shall remain effective until the next succeeding Reset Date, and
shall for all purposes of this Agreement (other than any other provision
expressly requiring the use of an Exchange Rate calculated as of a specified
date) be the Exchange Rates employed in converting any amounts between Dollars
and an Alternative Currency.

(b) Not later than 5:00 p.m., New York City time, on each Reset Date, the
Administrative Agent shall (i) determine the aggregate amount of the Dollar
Equivalents of the principal amounts of the Loans denominated in Alternative
Currencies then outstanding (after giving effect to any Loans denominated in
Alternative Currencies made or repaid on such date) and the Revolving L/C
Exposure and (ii) notify the Lenders, each Issuing Bank and the Borrowers of the
results of such determination.

 

-49-



--------------------------------------------------------------------------------

SECTION 1.04. Effectuation of Transfers. Each of the representations and
warranties of Holdings and the Borrowers contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

SECTION 1.05. Additional Alternative Currencies.

(a) The U.S. Borrower may from time to time request that Revolving Facility
Loans be made to and/or Alternative Currency Letters of Credit be issued on
behalf of Foreign Subsidiary Borrowers, in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Revolving
Loans, such request shall be subject to the approval of the Administrative Agent
and each of the Revolving Facility Lenders; and in the case of any such request
with respect to the issuance of Letters of Credit, such request shall be subject
to the approval of the Administrative Agent, each Issuing Bank and each of the
Revolving Facility Lenders.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired credit extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Alternative Currency Letters of
Credit, each Issuing Bank, in its or their sole discretion). In the case of any
such request pertaining to Eurocurrency Revolving Loans, the Administrative
Agent shall promptly notify each Revolving Facility Lender thereof; and in the
case of any such request pertaining to Alternative Currency Letters of Credit,
the Administrative Agent shall promptly notify each Issuing Bank and Revolving
Facility Lender thereof. Each Revolving Facility Lender (in the case of any such
request pertaining to Eurocurrency Revolving Loans and Alternative Currency
Letters of Credit) and each Issuing Bank (in the case of a request pertaining to
Alternative Currency Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., seven Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency
Revolving Loans or the issuance of Alternative Currency Letters of Credit, as
the case may be, in such requested currency.

(c) Any failure by a Revolving Facility Lender or an Issuing Bank, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Lender or such
Issuing Bank, as the case may be, to permit Eurocurrency Revolving Loans to be
made or Alternative Currency Letters of Credit to be issued in such requested
currency. If the Administrative Agent and all the Revolving Facility Lenders
consent to making Eurocurrency Revolving Loans in such requested currency, the
Administrative Agent shall so notify the U.S. Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurocurrency Revolving Loans by the Foreign
Subsidiary Borrowers; and if the Administrative Agent, the Revolving Facility
Lenders and each Issuing Bank consent to the issuance of Alternative Currency
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the U.S. Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Alternative
Currency Letter of Credit issuances. If the Administrative Agent shall fail to
obtain consent to any request for an additional currency under this
Section 1.05, the Administrative Agent shall promptly so notify Nalco.

 

-50-



--------------------------------------------------------------------------------

SECTION 1.06. Change of Currency.

(a) Each obligation of any Foreign Subsidiary Borrower to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent (after consultation with the U.S.
Borrower) may from time to time specify to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may (after consultation with
the U.S. Borrower) from time to time specify to be appropriate to reflect a
change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) each Term Lender agrees to make Term Loans to the U.S. Borrower on the
Closing Date from its U.S. Lending Office in Dollars in a principal amount not
to exceed its Term Loan Commitment, and

(b) each Revolving Facility Lender agrees to make (i) Revolving Facility Loans
denominated in Dollars to the U.S. Borrower from its U.S. Lending Office and
(ii) Revolving Facility Loans denominated in an Alternative Currency to the U.S.
Borrower or Foreign Subsidiary Borrowers from its Global Lending Office, in the
case of clauses (i) and (ii) from time to time during the Availability Period in
an aggregate principal amount that will not result in (A) such Lender’s
Revolving Facility Credit Exposure exceeding such Lender’s Revolving Facility
Commitment or (B) the Revolving Facility Credit Exposure exceeding the total
Revolving Facility Commitments; provided that the Dollar Equivalent of Revolving
Facility Loans, Swingline Euro Loans and Letters of

 

-51-



--------------------------------------------------------------------------------

Credit denominated in Alternative Currencies outstanding at any time shall not
exceed $150.0 million. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Facility Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility (or, in the case
of Swingline Loans, in accordance with their respective Swingline Dollar
Commitments or Swingline Euro Commitments, as applicable); provided, however,
that Revolving Facility Loans shall be made by the Revolving Facility Lenders
ratably in accordance with their respective Revolving Facility Percentages on
the date such Loans are made hereunder. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, (i) each Borrowing denominated in Dollars (other
than a Swingline Dollar Borrowing) shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the applicable Borrower may request in accordance herewith
and (ii) each Borrowing denominated in an Alternative Currency shall be
comprised entirely of Eurocurrency Loans. Each Swingline Dollar Borrowing shall
be an ABR Borrowing. Each Swingline Euro Borrowing shall be comprised entirely
of Swingline Euro Loans. Each Lender at its option may make any ABR Loan or
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15, 2.17 or 2.21 solely in
respect of increased costs resulting from such exercise and existing at the time
of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that each ABR Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Revolving Facility Commitments or that is required to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e). Each Swingline Dollar
Borrowing and Swingline Euro Borrowing shall be in an amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum.
Borrowings of more than one Type and under more than one Facility may be
outstanding at the same time; provided that there shall not at any time be more
than a total of (i) 7 Eurocurrency Borrowings outstanding under the Term Loan
Facility and (ii)10 Eurocurrency Borrowings outstanding under the Revolving
Facility.

 

-52-



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Facility Maturity Date or Term Loan Maturity Date, as applicable.

SECTION 2.03. Requests for Borrowings. To request a Revolving Facility
Borrowing, the applicable Borrower shall notify the Applicable Agent of such
request in writing (a) in the case of a Eurocurrency Borrowing denominated in
U.S. Dollars, not later than 11:00 a.m., Local Time, three Business Days before
the date of the proposed Borrowing or (b) in the case of a Eurocurrency
Borrowing denominated in Euros or Pounds Sterling, not later that 11:00 a.m.,
Local Time four Business Days before the date of the proposed Borrowing, (c) in
the case of an ABR Borrowing, not later than 12:00 noon, Local Time, one
Business Day before the date of the proposed Borrowing or (d) in the case of
Borrowings in any other Alternative Currencies notice periods as approved in
accordance with Section 1.05; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., Local Time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Applicable Agent of a written Borrowing Request in a form approved by the
Applicable Agent and signed by the applicable Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrower requesting such Borrowing;

(ii) whether the requested Borrowing is to be a Revolving Facility Borrowing or
a Term Borrowing;

(iii) the aggregate amount of the requested Borrowing (expressed in Dollars or
the applicable Alternative Currency);

(iv) the date of such Borrowing, which shall be a Business Day;

(v) in the case of a Borrowing denominated in Dollars, whether such Borrowing is
to be an ABR Borrowing or a Eurocurrency Borrowing;

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”; and

(vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed.

If no election as to the Type of Revolving Facility Borrowing is specified, then
the requested Revolving Facility Borrowing shall be an ABR Borrowing, unless
such Revolving Facility Borrowing (i) is denominated in an Alternative Currency
and (ii) is being requested by a Foreign Subsidiary Borrower, in which case such
Revolving Facility Borrowing shall be a Eurocurrency Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Applicable Agent shall advise each Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

 

-53-



--------------------------------------------------------------------------------

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, (i) each Swingline
Dollar Lender, in reliance upon the agreement of the other Revolving Facility
Lenders set forth in Section 2.04(c), agrees to make Swingline Dollar Loans to
the U.S. Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(x) the aggregate principal amount of outstanding Swingline Dollar Loans
exceeding the Swingline Dollar Commitment or (y) the Revolving Facility Credit
Exposure exceeding the total Revolving Facility Commitments and (ii) each
Swingline Euro Lender, in reliance upon the agreement of the other Revolving
Facility Lenders set forth in Section 2.04(c), agrees to make Swingline Euro
Loans to the Foreign Subsidiary Borrowers from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (x) the Dollar Equivalent of the aggregate principal
amount of outstanding Swingline Euro Loans exceeding the Swingline Euro
Commitment or (y) the sum of the Revolving Facility Credit Exposure exceeding
the total Revolving Facility Commitments; provided that no Swingline Lender
shall be required to make a Swingline Loan to refinance an outstanding Swingline
Dollar Borrowing or Swingline Euro Borrowing. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.

Notwithstanding the foregoing, each Swingline Lender may (in its sole and
absolute discretion) determine not to provide any Swingline Loans to any
Borrower. Furthermore, before making any Swingline Loans (if at such time any
Revolving Facility Lender is an Impacted Lender), the applicable Swingline
Lender may condition the provision of any Swingline Loans on its receipt of cash
collateral or similar security satisfactory to such Swingline Lender (in its
sole discretion) from either the U.S Borrower or such Impacted Lender in respect
of such Impacted Lender’s risk participation in such Swingline Loans as set
forth below. The U.S. Borrower and/or such Impacted Lender hereby grants to the
Administrative Agent, for the benefit of the Swingline Lender, a security
interest in all such cash collateral and all proceeds of the foregoing. Such
cash collateral shall be maintained in blocked deposit accounts at Bank of
America and may be invested in Permitted Investments reasonably acceptable to
the Administrative Agent. If at any time the Administrative Agent determines
that any funds held as cash collateral under this paragraph are subject to any
right or claim of any Person other than the Administrative Agent for the benefit
of the Swingline Lender or that the total amount of such funds is less than the
aggregate risk participation of such Impacted Lender in the applicable Swingline
Loan, the U.S. Borrower and/or such Impacted Lender will, promptly upon demand
by the Administrative Agent, pay to the Administrative Agent, as additional
funds to be deposited as cash collateral, an amount equal to the excess of
(x) such aggregate risk participation over (y) the total amount of funds, if
any, then held as cash collateral under this paragraph that the Administrative
Agent determines to be free and clear of any such right and claim. If the
Revolving Facility Lender that triggers the cash collateral requirement under
this paragraph ceases to be an Impacted Lender (as determined by the Swingline
Lender in good faith), or if the Swingline Commitments have been permanently
reduced to zero, the funds held as cash collateral shall thereafter be returned
to the Borrower or the Impacted Lender, whichever provided the funds for the
cash collateral.

 

-54-



--------------------------------------------------------------------------------

(b) To request a Swingline Dollar Borrowing or Swingline Euro Borrowing, the
applicable Borrower shall notify the Applicable Agent and the Swingline Dollar
Lenders or Swingline Euro Lenders, as applicable, of such request by telephone
(confirmed by a Swingline Borrowing Request by telecopy), not later than
11:00 a.m., Local Time, on the day of a proposed Swingline Dollar Borrowing or
Swingline Euro Borrowing. Each such notice and Swingline Borrowing Request shall
be irrevocable and shall specify (i) in the case of a Swingline Euro Borrowing,
the Borrower requesting such Borrowing, (ii) the requested date (which shall be
a Business Day), (iii) the amount of the requested Swingline Dollar Borrowing
(expressed in Dollars) or Swingline Euro Borrowing (expressed in Euros), as
applicable, and (iv) in the case of a Swingline Euro Borrowing, the Interest
Period to be applicable thereto, which shall be a period contemplated by
clause (b) of the definition of the term “Interest Period.” The applicable
Swingline Lender shall consult with the Applicable Agent as to whether the
making of the applicable Swingline Loan is in accordance with the terms of this
Agreement prior to such Swingline Lender funding such Swingline Loan. Each
Swingline Dollar Lender shall make each Swingline Dollar Loan to be made by it
hereunder in accordance with Section 2.02(a) on the proposed date thereof by
wire transfer of immediately available funds by 3:00 p.m., Local Time, to the
account of the U.S. Borrower (or, in the case of a Swingline Dollar Borrowing
made to finance the reimbursement of an L/C Disbursement as provided in
Section 2.05(e), by remittance to the applicable Issuing Bank). Each Swingline
Euro Lender shall make each Swingline Euro Loan to be made by it hereunder in
accordance with Section 2.02(a) on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., Local Time, to an account designated
by such Foreign Subsidiary Borrower in the Swingline Borrowing Request.

(c) A Swingline Lender may by written notice given to the Applicable Agent (and
to the other Swingline Dollar Lenders or Swingline Euro Lenders, as applicable)
not later than 10:00 a.m., Local Time, on, in the case of Swingline Dollar
Loans, any Business Day and, in the case of Swingline Euro Loans, the third
Business Day preceding the requested participation funding date, require the
Revolving Facility Lenders to acquire participations on such Business Day in all
or a portion of the outstanding Swingline Loans made by it. Such notice shall
specify the aggregate amount of such Swingline Loans in which the Revolving
Facility Lenders will participate. Promptly upon receipt of such notice, the
Applicable Agent will give notice thereof to each such Lender, specifying in
such notice such Lender’s Revolving Facility Lender’s Revolving Facility
Percentage of such Swingline Loan or Loans. Each Revolving Facility Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Applicable Agent in the currency of the respective
Swingline Loan or Loans for the account of the applicable Swingline Lender, such
Revolving Facility Lender’s Revolving Facility Percentage of such Swingline Loan
or Loans. Each Revolving Facility Lender acknowledges and agrees that its
respective obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Facility Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Revolving Facility Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Applicable Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Revolving Facility
Lenders. The Applicable Agent shall notify the applicable Borrower

 

-55-



--------------------------------------------------------------------------------

of any participations in any Swingline Loan acquired pursuant to this
paragraph (c), and thereafter payments in respect of such Swingline Loan shall
be made to the Applicable Agent and not to the applicable Swingline Lender. Any
amounts received by a Swingline Lender from the applicable Borrower (or other
party on behalf of such Borrower) in respect of a Swingline Loan after receipt
by such Swingline Lender of the proceeds of a sale of participations therein
shall be promptly remitted to the Applicable Agent; any such amounts received by
the Applicable Agent shall be promptly remitted by the Applicable Agent to the
Revolving Facility Lenders that shall have made their payments pursuant to this
paragraph and to such Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to such Swingline Lender or to
the Applicable Agent, as applicable, if and to the extent such payment is
required to be refunded to the applicable Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the applicable Borrower of any default in the payment thereof.

(d) If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of
Section 2.04(c) by the time specified in Section 2.04(c), the Swingline Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swingline Lender at a rate per annum equal to (i) in respect of
Euros the rate per annum determined by the applicable Swingline Euro Lender in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such Swingline
Euro Lender in connection with the foregoing (“Interbank Compensation”) and
(ii) the greater of the Federal Funds Effective Rate and Interbank Compensation.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant borrowing or funded participation in the relevant Swingline Loan, as
the case may be. A certificate of the Swingline Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause 2.04(d) shall be conclusive absent manifest error.

SECTION 2.05. Letters of Credit.

(a) General. Each Existing Letter of Credit is deemed to be a letter of credit
issued hereunder for all purposes of this Agreement and the other Loan
Documents. In addition, subject to the terms and conditions set forth herein,
the U.S. Borrower may request the issuance of Dollar Letters of Credit for its
own account, for the account of any Subsidiary Loan Party or, subject to the
proviso to Section 2.05(b)(ii), for the account of Mobotec and the U.S. Borrower
and each Foreign Subsidiary Borrower may request the issuance of Alternative
Currency Letters of Credit for its own account, in each case in a form
reasonably acceptable to the applicable Issuing Bank, at any time and from time
to time during the Availability Period and prior to the date that is five
Business Days prior to the Revolving Facility Maturity Date. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Applicant Party to, or entered into by the Applicant Party
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control.

 

-56-



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic renewal in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Applicant Party shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (two Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, (subject to
paragraph (n) of this Section) the currency in which such Letter of Credit is to
be denominated, the name and address of the beneficiary thereof and such other
information as shall be necessary to issue, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, the Applicant Party also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Applicant Party shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the Revolving L/C Exposure shall not exceed
the Dollar Equivalent of $250.0 million, (ii) the Revolving L/C Exposure, shall
not exceed, in respect of Dollar Letters of Credit, $250.0 million (the “Dollar
Letter of Credit Limit”); provided that no more than $150.0 million in face
amount of Dollar Letters of Credit may be issued for the account of Mobotec, and
in respect of Alternative Currency Letters of Credit, the Dollar Equivalent of
$125.0 million (the “Alternative Currency Letter of Credit Sublimit”) and
(iii) the Revolving Facility Credit Exposure shall not exceed the total
Revolving Facility Commitments; provided that no Letter of Credit shall be
issued by any Issuing Bank the stated amount of which, when added to the
Revolving L/C Exposure with respect to such Issuing Bank, would exceed the
applicable Specified L/C Sublimit of such Issuing Bank. None of the Issuing
Banks shall be under any obligation to issue any Letter of Credit if: (w) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the applicable Issuing Bank from issuing
such Letter of Credit, or any Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it; (x) the issuance
of such Letter of Credit would violate one or more policies of such Issuing Bank
applicable to letters of credit generally; (y) such Letter of Credit contains
any provisions for automatic reinstatement of the stated amount after any
drawing thereunder; or (z) any Revolving Facility Lender is at such time an
Impacted Lender, unless such Issuing Bank has received (as set forth below) cash
collateral or similar security satisfactory to such Issuing Bank (in its sole
discretion) from either the U.S. Borrower or such Impacted Lender in respect of
such Impacted Lender’s obligation to fund under Section 2.05(e). The U.S.
Borrower and/or such Impacted Lender hereby grants to the Administrative Agent,
for the benefit of

 

-57-



--------------------------------------------------------------------------------

such Issuing Bank, a security interest in all such cash collateral and all
proceeds of the foregoing. Such cash collateral shall be maintained in blocked
deposit accounts at Bank of America and may be invested in Permitted Investments
reasonably acceptable to the Administrative Agent. If at any time the
Administrative Agent determines that any funds held as cash collateral under
this clause (z) are subject to any right or claim of any Person other than the
Administrative Agent for the benefit of such Issuing Bank or that the total
amount of such funds is less than the aggregate Letter of Credit Obligations in
respect of such Impacted Lender, the U.S. Borrower and/or such Impacted Lender
will, promptly upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as cash collateral, an
amount equal to the excess of (I) such aggregate Letter of Credit Obligations
over (II) the total amount of funds, if any, then held as cash collateral under
this clause (z) that the Administrative Agent determines to be free and clear of
any such right and claim. Upon the drawing of any Letter of Credit for which
funds are on deposit as cash collateral, such funds shall be applied, to the
extent permitted under applicable Laws, to reimburse such Issuing Bank. If the
Lender that triggers the cash collateral requirement under clause (z) ceases to
be an Impacted Lender (as determined by such Issuing Bank in good faith), or if
there are no Letter of Credit Obligations outstanding, the funds held as cash
collateral shall thereafter be returned to the U.S. Borrower or the Impacted
Lender, whichever provided the funds for the cash collateral.

(c) Expiration Date. (x) Each Letter of Credit shall expire at or prior to the
close of business on (each, a “Letter of Credit Expiration Date”) (i) the
earlier of (A) the date one year after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) unless the U.S. Borrower deposits cash
collateral in an account with the Administrative Agent pursuant to
Section 2.05(j) with respect to the full face amount of such Letter of Credit
prior to the issuance thereof, the date that is five Business Days prior to the
Revolving Facility Maturity Date; provided that no more than $50.0 million in
face amount of cash-collateralized Letters of Credit may have expiration dates
subsequent to the Revolving Facility Maturity Date; provided further subject to
Section 2.05(c)(y) any Letter of Credit with a one-year tenor may provide for
the automatic renewal thereof for additional one-year periods (which, in no
event, shall extend beyond the date referred to in clause (i)(B) of this
paragraph (c)) or (ii) with respect to Alternative Currency and/or Dollar
Letters of Credit not to exceed an aggregate of the Dollar Equivalent of $50.0
million, the earlier of (A) the date that is three years after the date of
issuance of such Letter of Credit and (B) the date that is five Business Days
prior to the Revolving Facility Maturity Date.

(y) If the Applicant Party so requests in any notice requesting the issuance of
a Letter of Credit, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such Issuing Bank to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable Issuing Bank, the
Applicant Party shall not be required to make a specific request to such Issuing
Bank for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Revolving Facility Lenders shall be deemed to have authorized (but
may not require) such Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date not

 

-58-



--------------------------------------------------------------------------------

later than the Letter of Credit Expiration Date; provided, however, that such
Issuing Bank shall not permit any such extension if (A) such Issuing Bank has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of Section 2.05(b) or otherwise), or
(B) it has received written notice on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Facility Lender or the Applicant Party that
one or more of the applicable conditions specified in Section 4.01 is not then
satisfied, and in each such case directing such Issuing Bank not to permit such
extension.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Facility Lenders,
such Issuing Bank hereby grants to each Revolving Facility Lender, and each
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
Revolving Facility Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Facility Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent in Dollars, for the account of the
applicable Issuing Bank, such Revolving Facility Lender’s Revolving Facility
Percentage of (i) each L/C Disbursement made by such Issuing Bank in Dollars and
(ii) the Dollar Equivalent, determined using the Exchange Rate calculated as of
the date such payment is required, of each L/C Disbursement made by such Issuing
Bank in an Alternative Currency and, in each case, not reimbursed by the U.S.
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the U.S. Borrower for any
reason (or, if such reimbursement payment was refunded in an Alternative
Currency, the Dollar Equivalent thereof determined using the Exchange Rates
calculated as of the date of such refund). Each Revolving Facility Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the U.S. Borrower and the
Applicant Party in respect of such Letter of Credit shall reimburse such L/C
Disbursement by paying to the Administrative Agent an amount equal to such L/C
Disbursement in Dollars (determined, for purposes of Alternative Currency
Letters of Credit, using the Dollar Equivalent (determined using the Exchange
Rates calculated as of the date when such payment is due) of such L/C
Disbursement), not later than 5:00 p.m., New York City time, on the Business Day
immediately following the date the U.S. Borrower receives notice under
paragraph (g) of this Section of such L/C Disbursement, provided that in the
case of any L/C Disbursement under a Dollar Letter of Credit issued for the
account of the U.S. Borrower, the U.S. Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.04
that such payment be financed with an ABR Revolving Borrowing or a Swingline
Dollar Borrowing, as applicable, in an equivalent amount and, to the extent so
financed, the U.S. Borrower’s obligation to make such payment

 

-59-



--------------------------------------------------------------------------------

shall be discharged and replaced by the resulting ABR Revolving Borrowing or
Swingline Dollar Borrowing. If the U.S. Borrower or the Applicant Party fails to
reimburse any L/C Disbursement when due, then (i) if such payment relates to an
Alternative Currency Letter of Credit, automatically and with no further action
required, the obligation to reimburse the applicable L/C Disbursement shall be
permanently converted into an obligation to reimburse the Dollar Equivalent,
determined using the Exchange Rates calculated as of the date when such payment
was due, of such L/C Disbursement and (ii) the Administrative Agent shall
promptly notify the applicable Issuing Bank and each other Revolving Facility
Lender of the applicable L/C Disbursement, the Dollar Equivalent thereof (if
such L/C Disbursement relates to an Alternative Currency Letter of Credit), the
payment then due from the U.S. Borrower and the Applicant Party in respect
thereof and, in the case of a Revolving Facility Lender, such Lender’s Revolving
Facility Percentage thereof. Promptly following receipt of such notice, each
Revolving Facility Lender shall pay to the Administrative Agent in Dollars its
Revolving Facility Percentage of the payment then due from the U.S. Borrower and
the Applicant Party (determined as provided in clause (i) of the immediately
preceding sentence, if such payment relates to an Alternative Currency Letter of
Credit), in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Facility Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank in Dollars the amounts
so received by it from the Revolving Facility Lenders. Promptly following
receipt by the Administrative Agent of any payment from the U.S. Borrower or the
Applicant Party pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Facility Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Facility Lender pursuant
to this paragraph to reimburse an Issuing Bank for any L/C Disbursement (other
than the funding of an ABR Revolving Loan or a Swingline Dollar Borrowing as
contemplated above) shall not constitute a Loan and shall not relieve the U.S.
Borrower and the Applicant Party of its obligation to reimburse such L/C
Disbursement.

(f) Obligations Absolute. The obligation of the U.S. Borrower and the Applicant
Party to reimburse L/C Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
set-off against, the U.S. Borrower’s or the Applicant Party’s obligations
hereunder; provided that, in each case, payment by such Issuing Bank shall not
have constituted gross negligence or willful misconduct. Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of

 

-60-



--------------------------------------------------------------------------------

any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond the control of such Issuing Bank; provided that the foregoing shall not
be construed to excuse the applicable Issuing Bank from liability to an
Applicant Party to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by each Applicant Party to
the extent permitted by applicable law) suffered by such Applicant Party that
are determined by a court having jurisdiction to have been caused by (i) such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms thereof
or (ii) such Issuing Bank’s refusal to issue a Letter of Credit in accordance
with the terms of this Agreement. The parties hereto expressly agree that, in
the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Bank, such Issuing Bank shall be deemed to have exercised
care in each such determination and each refusal to issue a Letter of Credit. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall notify the
Administrative Agent, the Applicant Party and the U.S. Borrower (if the U.S.
Borrower is not the Applicant Party) in writing of such demand for payment and
whether such Issuing Bank has made or will make a L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the U.S. Borrower and the Applicant Party of its obligation to reimburse
such Issuing Bank and the Revolving Facility Lenders with respect to any such
L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the U.S. Borrower or the Applicant Party shall reimburse such L/C
Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date that the U.S. Borrower
reimburses such L/C Disbursement, at the rate per annum then applicable to ABR
Revolving Loans; provided that, if such L/C Disbursement is not reimbursed by
the U.S. Borrower or the Applicant Party when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply; provided, further, that, in the
case of a L/C Disbursement made under an Alternative Currency Letter of Credit,
the amount of interest due with respect thereto shall (i) in the case of any L/C
Disbursement that is reimbursed on or before the date such L/C Disbursement is
required to be reimbursed under paragraph (e) of this Section, (A) be payable in
such Alternative Currency and (B) bear interest at a rate equal to the rate
reasonably determined by the applicable Issuing Bank to be the cost to such
Issuing Bank of funding such L/C Disbursement plus the Applicable Margin
applicable to Eurocurrency Revolving Loans at such time and (ii) in the case of
any L/C Disbursement that is reimbursed after the date such L/C Disbursement is
required to be reimbursed under paragraph (e) of this Section, (A) be payable in
Dollars, (B) accrue interest on the Dollar Equivalent, determined using the
Exchange Rates calculated

 

-61-



--------------------------------------------------------------------------------

as of the date such L/C Disbursement was made, of such L/C Disbursement,
(C) bear interest at the rate per annum then applicable to ABR Revolving Loans
and (D) Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph
shall be for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Facility Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Revolving Facility Lender to the extent of such
payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the U.S. Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the U.S. Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12. From and after the effective date of any such replacement, (i) the
successor issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the third Business Day, in each case, following the date on which the U.S.
Borrower receives notice from the Administrative Agent (or, if the maturity of
the Loans has been accelerated, Revolving Facility Lenders with Revolving L/C
Exposure representing greater than 50% of the total Revolving L/C Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the U.S.
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
Dollars in cash equal to the Revolving L/C Exposure as of such date plus any
accrued and unpaid interest thereon; provided that (i) the portion of such
amount attributable to undrawn Alternative Currency Letters of Credit or L/C
Disbursements in an Alternative Currency that the U.S. Borrower is not late in
reimbursing pursuant to Section 2.05(e) shall be deposited with the
Administrative Agent in such Alternative Currency in the actual amounts of such
undrawn Letters of Credit and L/C Disbursements and (ii) upon the occurrence of
any Event of Default with respect to a Borrower described in clause (h) or
(i) of Section 7.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and payable
in Dollars, without demand or other notice of any kind. The U.S. Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.05(c)(x) or 2.11(b). Each such deposit pursuant to this
paragraph or pursuant to Section 2.05(c)(x) or 2.11(b) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the U.S. Borrower under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of (i) for so long as an Event of Default shall be continuing, the
Administrative Agent and (ii) at

 

-62-



--------------------------------------------------------------------------------

any other time, the U.S. Borrower, in each case, in Permitted Investments and at
the risk and expense of the U.S. Borrower, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse each Issuing Bank for L/C Disbursements for which such
Issuing Bank has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the U.S. Borrower
for the Revolving L/C Exposure at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of Revolving Facility Lenders with
Revolving L/C Exposure representing greater than 50% of the total Revolving L/C
Exposure), be applied to satisfy other obligations of the U.S. Borrower under
this Agreement. If the U.S. Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the U.S.
Borrower within three Business Days after all Events of Default have been cured
or waived. If the U.S. Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the U.S. Borrower as and to the
extent that, after giving effect to such return, the U.S. Borrower would remain
in compliance with Section 2.11(b) and no Event of Default shall have occurred
and be continuing.

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that the U.S. Borrower and
the Applicant Party is at such time or thereafter become required to reimburse
or otherwise pay to the Administrative Agent in respect of L/C Disbursements
made under any Alternative Currency Letter of Credit (other than amounts in
respect of which the U.S. Borrower has deposited cash collateral pursuant to
Section 2.05(j), if such cash collateral was deposited in an Alternative
Currency to the extent so deposited or applied), (ii) that the Revolving
Facility Lenders are at the time or thereafter become required to pay to the
Administrative Agent and the Administrative Agent is at the time or thereafter
becomes required to distribute to an Issuing Bank pursuant to paragraph (e) of
this Section in respect of unreimbursed L/C Disbursements made under any
Alternative Currency Letter of Credit and (iii) that constitute each Revolving
Facility Lender’s participation in any Alternative Currency Letter of Credit
under which a L/C Disbursement has been made, in each case, shall, automatically
and with no further action required, be converted into the Dollar Equivalent,
determined using the Exchange Rates calculated as of such date (or in the case
of any L/C Disbursement made after such date, on the date such L/C Disbursement
is made), of such amounts. On and after such conversion, all amounts accruing
and owed to an Agent, an Issuing Bank or any Lender in respect of the
Obligations described in this paragraph shall accrue and be payable in Dollars
at the rates otherwise applicable hereunder.

(l) Additional Issuing Banks. From time to time, the U.S. Borrower may by notice
to the Administrative Agent designate up to three Lenders (in addition to Bank
of America, Deutsche Bank and HSBC) that agree (in their sole discretion) to act
in such capacity and are reasonably satisfactory to the Administrative Agent as
Issuing Banks. Each such additional Issuing Bank shall execute a counterpart of
this Agreement upon the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes.

 

-63-



--------------------------------------------------------------------------------

(m) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from an Applicant Party pursuant to Section 2.05(b) no later than the
next Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), and the Issuing
Bank shall be permitted to issue, amend, renew or extend such Letter of Credit
if the Administrative Agent shall not have advised the Issuing Bank that such
issuance, amendment renewal or extension would not be in conformity with the
requirements of this Agreement, (B) on each Business Day on which such Issuing
Bank makes any L/C Disbursement, the date of such L/C Disbursement and the
amount of such L/C Disbursement and (C) on any other Business Day, such other
information as the Administrative Agent shall reasonably request, including but
not limited to prompt verification of such information as may be requested by
the Administrative Agent.

(n) Notwithstanding any other provision of this Agreement, if, after the Closing
Date, any Change in Law shall make it unlawful for an Issuing Bank to issue
Letters of Credit denominated in Alternative Currencies, then by prompt written
notice thereof to the Borrowers and to the Administrative Agent (which notice
shall be withdrawn whenever such circumstances no longer exist), such Issuing
Bank may declare that Letters of Credit will not thereafter (for the duration of
such declaration) be issued by it in Alternative Currencies.

(o) Unless otherwise expressly agreed by the applicable Issuing Bank and
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each stand by Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.

(p) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, a Domestic
Subsidiary Loan Party or Mobotec, the U.S. Borrower shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The U.S. Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Domestic Subsidiary Loan Parties or
Mobotec inures to the benefit of the U.S. Borrower, and that the U.S. Borrower’s
business derives substantial benefits from the businesses of each of the
Domestic Subsidiary Loan Parties and Mobotec.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Local Time, to the account of the Applicable Agent most recently designated by
it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.04. The Applicable Agent will make such
Loans available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of the applicable Borrower maintained
with the Applicable Agent (i) in New York City, in the case of Loans denominated
in Dollars, or

 

-64-



--------------------------------------------------------------------------------

(ii) in London, in the case of Loans denominated in an Alternative Currency and
designated by the applicable Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans and Swingline Dollar Borrowings made to
finance the reimbursement of a L/C Disbursement and reimbursements as provided
in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Applicable Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Applicable Agent forthwith on
demand (without duplication) such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Applicable
Agent, at (i) in the case of such Lender, (x) the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (in the case of a
Borrowing denominated in Dollars) or (y) the rate reasonably determined by the
Applicable Agent to be the cost to it of funding such amount (in the case of a
Borrowing denominated in Alternative Currencies) or (ii) in the case of the
applicable Borrower, the interest rate applicable to ABR Loans (in the case of a
Borrowing denominated in Dollars) or the rate reasonably determined by the
Applicable Agent to be the cost to it of funding such amount (in the case of a
Borrowing denominated in Alternative Currencies). If such Lender pays such
amount to the Applicable Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

SECTION 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert such Borrowing to a different Type, in
the case of Borrowings denominated in Dollars, or to continue such Borrowing
and, in the case of a Eurocurrency Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The applicable Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Euro Borrowings or Swingline Dollar Borrowings, which may not be
converted or continued.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Applicable Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type and denominated in an Alternative Currency
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Applicable Agent of a
written Interest Election Request in a form approved by the Applicable Agent and
signed by the applicable Borrower.

 

-65-



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; provided that the resulting Borrowing is required to be
a Eurocurrency Borrowing in the case of a Borrowing denominated in an
Alternative Currency; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by clause (a) of the definition of the term “Interest
Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each Lender to which such Interest Election Request relates
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing (unless such Borrowing is denominated in an
Alternative Currency, in which case such Borrowing shall be continued as a
Eurocurrency Borrowing with an Interest Period of one month’s duration
commencing on the last day of such Interest Period). Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the written request (including a request
through electronic means) of the Required Lenders, so notifies the applicable
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in
Euros shall be continued as a Eurocurrency Borrowing with an Interest Period of
one month’s duration.

 

-66-



--------------------------------------------------------------------------------

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments shall
terminate on the Revolving Facility Maturity Date. The parties hereto
acknowledge that the Term Loan Commitments will terminate at 5 p.m. New York
City time on the Closing Date.

(b) The U.S. Borrower (on behalf of itself and all Foreign Subsidiary Borrowers)
may at any time terminate, or from time to time reduce, the Commitments under
any Facility; provided that (i) each reduction of the Commitments under any
Facility shall be in an amount that is an integral multiple of $1.0 million and
not less than $5.0 million (or, if less, the remaining amount of the Revolving
Facility Commitments) and (ii) the U.S. Borrower shall not terminate or reduce
the Revolving Facility Commitments if, after giving effect to any concurrent
prepayment of the Revolving Facility Loans in accordance with Section 2.11, the
Revolving Facility Credit Exposure would exceed the total Revolving Facility
Commitments.

(c) The U.S. Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the U.S. Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Facility Commitments
delivered by the U.S. Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the U.S. Borrower (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments under any Facility shall be made ratably among the Lenders in
accordance with their respective Commitments under such Facility. Any reduction
of the Revolving Facility Commitments shall automatically and permanently reduce
the Dollar Letter of Credit Limit on a dollar-for-dollar basis.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The U.S. Borrower hereby unconditionally promises to pay (i) to the
Applicable Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan to the U.S. Borrower on
the Revolving Facility Maturity Date, (ii) to the Applicable Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.10 and on the Term Loan Maturity Date and
(iii) to the Swingline Dollar Lender the then unpaid principal amount of each
Swingline Dollar Loan on the earlier of the Revolving Facility Maturity Date and
the first date after such Swingline Dollar Loan is made that is the 15th or last
day of a calendar month and is at least five Business Days after such Swingline
Dollar Loan is made; provided that on each date that a Revolving Facility
Borrowing is made by the U.S. Borrower, the U.S. Borrower shall repay all
Swingline Dollar Loans then outstanding. Each Foreign Subsidiary Borrower hereby
unconditionally promises to pay (i) to the Applicable Agent for the account of
each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan to such Foreign Subsidiary Borrower on the Revolving
Facility Maturity Date and (ii) to each Swingline Euro Lender the then unpaid
principal amount of each Swingline Euro Loan made by such Lender on the earlier
of the Revolving Facility Maturity Date and the last day of the Interest Period
applicable to such Swingline Euro Loan.

 

-67-



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) Each Applicable Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) any amount received by such
Applicable Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
an Applicable Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Applicable Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.10. Repayment of Term Loans and Revolving Facility Loans.

(a) Subject to adjustment pursuant to paragraph (d) of this Section, the U.S.
Borrower shall repay Term Borrowings on each date set forth below in the
aggregate principal amount set forth opposite such date (each such date being
referred to as a “Term Loan Installment Date”):

 

Date

   Amount

September 30, 2009

   $ 1,875,000

December 31, 2009

   $ 1,875,000

March 31, 2010

   $ 1,875,000

June 30, 2010

   $ 1,875,000

September 30, 2010

   $ 1,875,000

December 31, 2010

   $ 1,875,000

March 31, 2011

   $ 1,875,000

June 30, 2011

   $ 1,875,000

September 30, 2011

   $ 1,875,000

 

-68-



--------------------------------------------------------------------------------

Date

   Amount

December 31, 2011

   $ 1,875,000

March 31, 2012

   $ 1,875,000

June 30, 2012

   $ 1,875,000

September 30, 2012

   $ 1,875,000

December 31, 2012

   $ 1,875,000

March 31, 2013

   $ 1,875,000

June 30, 2013

   $ 1,875,000

September 30, 2013

   $ 1,875,000

December 31, 2013

   $ 1,875,000

March 31, 2014

   $ 1,875,000

June 30, 2014

   $ 1,875,000

September 30, 2014

   $ 1,875,000

December 31, 2014

   $ 1,875,000

March 31, 2015

   $ 1,875,000

June 30, 2015

   $ 1,875,000

September 30, 2015

   $ 1,875,000

December 31, 2015

   $ 1,875,000

March 31, 2016

   $ 1,875,000

Term Loan Maturity Date

   $ 699,375,000

In the event that any New Term Loans are made on an Increased Amount Date, the
amount due on each Term Loan Installment Date (other than the Term Loan Maturity
Date) occurring after the Increased Amount Date shall increase by an amount
equal to 1/4 of 1% per annum of the principal amount of such New Term Loans,
with the remaining principal amount of the New Term Loans being repaid on the
Term Loan Maturity Date.

(b) [Reserved].

(c) To the extent not previously paid all Term Loans shall be due and payable on
the Term Loan Maturity Date.

(d) Prepayment of the Term Borrowings from:

(i) all Net Proceeds shall be applied to the Term Loans:

(A) first to reduce scheduled amortization payments occurring within the
12-month period after the date of such payment, and

(B) thereafter to reduce on a pro rata basis (based on the amount of such
amortization payments) the remaining scheduled amortization payments in respect
of such Term Borrowings; and

(ii) Excess Cash Flow pursuant to Section 2.11(d) shall be applied in accordance
with the provisions of Section 2.10(d)(i); and

 

-69-



--------------------------------------------------------------------------------

(iii) optional prepayments pursuant to Section 2.11(a) shall be applied to
prepay Term Borrowings as directed by the U.S. Borrower.

(e) The U.S. Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to 2.11(c) or
(d) at least three Business Days prior to the date of such prepayment. Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment. The Administrative Agent
will promptly notify each Lender holding Term Loans of the contents of the U.S.
Borrower’s prepayment notice and of such Lender’s pro rata share of the
prepayment. Each Term Lender may reject all or a portion of its pro rata share
of any mandatory prepayment (such declined amounts, the “Declined Proceeds”) of
Term Loans required to be made pursuant to Section 2.11(c) or (d) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
U.S. Borrower no later than 5:00 p.m. (New York time) one Business Day after the
date of such Lender’s receipt of notice from the Administrative Agent regarding
such prepayment. Each Rejection Notice from a given Term Lender shall specify
the principal amount of the mandatory repayment of Term Loans to be rejected by
such Lender. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Declined Proceeds shall be retained by
the U.S. Borrower and, for so long as any Existing Notes and/or Finance Notes
are outstanding, shall be used to repay Existing Notes in accordance with
Section 6.09(b)(i)(2)(z) or Finance Notes in accordance with Section 6.06(j)(iv)
and thereafter shall be retained by the U.S. Borrower.

(f) Prior to any repayment of any Borrowing under any Facility hereunder, the
U.S. Borrower or the applicable Foreign Subsidiary Borrower, as applicable,
shall select the Borrowing or Borrowings under the applicable Facility to be
repaid and shall notify the Applicable Agent by telephone (confirmed by
telecopy) of such selection not later than 2:00 p.m., Local Time, (i) in the
case of an ABR Borrowing, one Business Day before the scheduled date of such
repayment and (ii) in the case of a Eurocurrency Borrowing, three Business Days
before the scheduled date of such repayment. Each repayment of a Borrowing
(x) in the case of the Revolving Facility, shall be applied to the Revolving
Facility Loans included in the repaid Borrowing such that each Revolving
Facility Lender receives its ratable share of such repayment (based upon the
respective Revolving Facility Credit Exposures of the Revolving Facility Lenders
at the time of such repayment) and (y) in all other cases, shall be applied
ratably to the Loans included in the repaid Borrowing. Notwithstanding anything
to the contrary in the immediately preceding sentence, prior to any repayment of
a Swingline Dollar Borrowing or a Swingline Euro Borrowing hereunder, the U.S.
Borrower or the applicable Foreign Subsidiary Borrower, as applicable, shall
select the Borrowing or Borrowings to be repaid and shall notify the Applicable
Agent by telephone (confirmed by telecopy) of such selection not later than
1:00 p.m., Local Time, on the scheduled date of such repayment. Repayments of
Borrowings shall be accompanied by accrued interest on the amount repaid.

 

-70-



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans.

(a) The applicable Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, without premium or penalty
(but subject to Section 2.16), in an aggregate principal amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum or, if less, the amount outstanding, subject to prior notice in
accordance with Section 2.10(f).

(b) In the event and on such occasion that the Revolving Facility Credit
Exposure exceeds (x) 105% of the total Revolving Facility Commitments solely as
a result of currency fluctuations or (y) the total Revolving Facility
Commitments (other than as a result of currency fluctuations), the Borrowers
under the Revolving Facility shall prepay Revolving Facility Borrowings,
Swingline Dollar Borrowings or Swingline Euro Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)) made to such Borrowers, in an
aggregate amount equal to the amount by which the Revolving Facility Credit
Exposure exceeds the total Revolving Facility Commitments.

(c) Following the earlier of (x) the repayment in full of the Existing Term
Loans and (y) November 4, 2010, Holdings and the U.S. Borrower shall apply all
Net Proceeds (including Net Proceeds in excess of any amount utilized in
connection with the repayment in full of the Existing Term Loans) promptly upon
receipt thereof to prepay Term Borrowings in accordance with paragraphs (d) and
(e) of Section 2.10.

(d) Not later than 90 days after the end of each Excess Cash Flow Period,
Holdings shall calculate Excess Cash Flow for such Excess Cash Flow Period and
shall apply an amount equal to the Required Percentage of such Excess Cash Flow
to prepay Term Borrowings in accordance with paragraphs (d) and (e) of
Section 2.10.

SECTION 2.12. Fees.

(a) The U.S. Borrower (on behalf of itself and the Foreign Subsidiary Borrowers)
agrees to pay to each Lender (other than any Defaulting Lender whose acts or
failure to act, whether directly or indirectly, cause it to meet clauses (i) or
(ii) of the definition of Lender Default), through the Administrative Agent, on
April 10th, July 10th, October 10th and January 10th in each year, and three
Business Days after the date on which the Revolving Facility Commitments of all
the Lenders shall be terminated as provided herein, a commitment fee (a
“Commitment Fee”) on the daily amount of the Available Unused Commitment of such
Lender during the preceding quarter (or other period commencing with the Closing
Date or ending with the date on which the last of the Commitments of such Lender
shall be terminated) at a rate equal to 0.50% per annum. All Commitment Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days. For the purpose of calculating any Lender’s Commitment Fee, the
outstanding Swingline Loans during the period for which such Lender’s Commitment
Fee is calculated shall be deemed to be zero. The Commitment Fee due to each
Lender shall commence to accrue on the Closing Date and shall cease to accrue on
the date on which the last of the Commitments of such Lender shall be terminated
as provided herein.

 

-71-



--------------------------------------------------------------------------------

(b) The U.S. Borrower (on behalf of itself and the Foreign Subsidiary Borrowers)
from time to time agrees to pay (i) to each Revolving Facility Lender, through
the Administrative Agent, on April 10th, July 10th, October 10th and
January 10th of each year and three Business Days after the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fee (an “L/C Participation Fee”) on such Lender’s Revolving
Facility Percentage of the daily aggregate Revolving L/C Exposure (excluding the
portion thereof attributable to unreimbursed L/C Disbursements), during the
preceding quarter (or shorter period commencing with the Closing Date or ending
with the Revolving Facility Maturity Date or the date on which the Revolving
Facility Commitments shall be terminated) at the rate per annum equal to the
Applicable Margin for Eurocurrency Revolving Borrowings effective for each day
in such period and (ii) to each Issuing Bank, for its own account, (x) on
April 5th, July 5th, October 5th and January 5th of each year and three Business
Days after the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein, a fronting fee in respect of
each Letter of Credit issued by such Issuing Bank for the period from and
including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit, computed at a rate equal to 1/4 of 1 % per
annum of the daily amount available to be drawn under such Letter of Credit),
plus (y) in connection with the issuance, amendment or transfer of any such
Letter of Credit or any L/C Disbursement thereunder, such Issuing Bank’s
customary documentary and processing charges (collectively, “Issuing Bank
Fees”). All L/C Participation Fees and Issuing Bank Fees that are payable on a
per annum basis shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. Notwithstanding the foregoing, (x) if any portion
of an Impacted Lender’s Revolving L/C Exposure is cash collateralized by the
U.S. Borrower pursuant to clause (z) of the fourth sentence of Section 2.05(b),
then U.S. Borrower shall not be required to pay the L/C Participation Fee with
respect to such portion of such Impacted Lender’s Revolving L/C Exposure so long
as it is cash collateralized by the U.S. Borrower and (y) if any portion of an
Impacted Lender’s Revolving L/C Exposure is not cash collateralized pursuant to
clause (z) of the fourth sentence of Section 2.05(b), then the L/C Participation
Fee with respect to such Impacted Lender’s Revolving L/C Exposure shall be
payable to the Issuing Banks unless such Revolving L/C Exposure is cash
collateralized.

(c) The U.S. Borrower agrees to pay to the Administrative Agent, for the account
of the Administrative Agent, the fees set forth in the Fee Letter of even date
herewith, as amended, restated, supplemented or otherwise modified from time to
time, at the times specified therein (the “Administrative Agent Fees”).

(d) The U.S. Borrower agrees that if, in connection with any amendment,
modification, waiver, consent or forbearance of the Existing Credit Agreement
after the Closing Date, Holdings, the U.S. Borrower or any Subsidiary pays any
fee or compensation to any lenders or the Existing Agent thereunder in
connection therewith, then the U.S. Borrower will pay to each Lender (other than
a Defaulting Lender whose acts or failure to act, whether directly or
indirectly, cause it to meet clauses (i) or (ii) of the definition of Lender
Default), through the Administrative Agent on the date of such payment with
respect to the Existing Term Loans, a fee equal to the same percentage of the
respective Revolving Facility paid on account of the Existing Term Loans.

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

 

-72-



--------------------------------------------------------------------------------

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Dollar
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Margin.

(b) The (i) Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin and (ii) Swingline Euro Loans shall bear
interest at the Swingline Euro Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the applicable Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.0% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount (x) payable
in Dollars, 2.0% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section or (y) payable in an Alternative Currency, the
rate set forth in clause (i) of this sentence; provided that this paragraph (c)
shall not apply to any Event of Default that has been waived by the Lenders
pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the Revolving Facility Commitments and (iii) in the
case of the Term Loans, on the Term Loan Maturity Date; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) The U.S. Borrower agrees to pay on the Closing Date to each Term Lender
party to this Agreement on the Closing Date, as fee compensation for the funding
of such Lender’s Term Loan, a closing fee (the “Closing Fee”) in an amount equal
to 2.50% of the stated principal amount of such Lender’s Term Loan Commitment.
Such Closing Fee will be in all respects fully earned, due and payable on the
Closing Date and non-refundable and non-creditable thereafter and such Closing
Fee shall be netted against Term Loans made by such Lender.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on clause (b) of the defined term
“Alternate Base Rate” shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted Eurocurrency Rate or Eurocurrency Rate
shall be determined by the Applicable Agent, and such determination shall be
conclusive absent manifest error.

 

-73-



--------------------------------------------------------------------------------

SECTION 2.14. Inability to Determine Rates. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

(a) the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate or the Eurocurrency Rate, as
applicable, for such Interest Period; or

(b) the Applicable Agent is advised by the Required Lenders or the Majority
Lenders under the Revolving Facility that the Adjusted Eurocurrency Rate or the
Eurocurrency, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Applicable Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Applicable Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto (A) if
such Borrowing is denominated in Dollars, an ABR Borrowing or (B) if such
Borrowing is denominated in an Alternative Currency, as a Borrowing bearing
interest at such rate as the Majority Lenders under the Revolving Facility and
the applicable Borrower shall agree adequately reflects the costs to the
Revolving Facility Lenders of making or maintaining their Loans, and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing in such currency, such
Borrowing shall be made as an ABR Borrowing (if such Borrowing is requested to
be made in Dollars) or shall be made as a Borrowing bearing interest at such
rate as the Majority Lenders under the Revolving Facility shall agree adequately
reflects the costs to the Revolving Facility Lenders of making the Loans
comprising such Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate or those for which payment has been requested
pursuant to Section 2.21) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement, Eurocurrency Revolving Loans or
Swingline Alternative Currency Loans made by such Lender or any Letter of Credit
or participation therein (except those for which payment has been requested
pursuant to Section 2.21);

 

-74-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Revolving Loan or Swingline
Euro Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender or Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or Issuing Bank hereunder (whether of principal,
interest or otherwise), then the applicable Borrower (in the case of a Loan) or
the U.S. Borrower (in the case of a Letter of Credit) will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the applicable Borrower (in the case of a
Loan) or the U.S. Borrower (in the case of a Letter of Credit) shall pay to such
Lender or such Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the applicable Borrower (in the case of a Loan) or the
U.S. Borrower (in the case of a Letter of Credit) and shall be conclusive absent
manifest error. The applicable Borrower (in the case of a Loan) or the U.S.
Borrower (in the case of a Letter of Credit) shall pay such Lender or Issuing
Bank, as applicable, the amount shown as due on any such certificate within 10
days after receipt thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or issuing Bank shall notify the applicable Borrower thereof. Failure or
delay on the part of any Lender or Issuing Bank to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided that a Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or Issuing Bank, as applicable, notifies such Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or issuing Bank’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

-75-



--------------------------------------------------------------------------------

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Swingline Euro Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by a Borrower pursuant to Section 2.19, then, in any such event,
such Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan or Swingline Euro
Loan, such loss, cost or expense to any Lender shall be deemed to be the amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue a Eurocurrency Loan, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in such Alternative Currency of a comparable amount and period from
other banks in the Eurodollar market. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to such Borrower and shall be conclusive absent
manifest error. Such Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the applicable
withholding agent shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments (as determined in the good faith discretion of the
applicable withholding agent), then (i) the sum payable by the applicable Loan
Party shall be increased as necessary so that after all required deductions are
made (including deductions applicable to additional sums payable under this
Section) any Agent, Lender or Issuing Bank, as applicable, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party, jointly and severally, shall indemnify the Agents, each
Lender and each Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by such Agent,
Lender or Issuing Bank, as applicable, on or with respect to any payment by or
on account of any obligation of any Loan Party under any Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to such Loan Party by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf, on behalf of another Agent or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.

 

-76-



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of any jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
any payments under any Loan Document shall deliver to such Borrower (with a copy
to the Administrative Agent), to the extent such Lender is legally entitled to
do so, at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law as may
reasonably be requested by such Borrower (or the Administrative Agent) to permit
such payments to be made without such withholding tax or at a reduced rate;
provided that no Lender shall have any obligation under this paragraph (e) with
respect to any withholding Tax imposed by any jurisdiction other than the United
States if in the reasonable judgment of such Lender such compliance would
subject such Lender to any material unreimbursed cost or expense or would
otherwise be disadvantageous to such Lender in any material respect.

(ii) Without limiting the provisions of paragraph (i) above, to the extent it is
legally able to do so, each Non-U.S. Lender shall (v) on or prior to the Closing
Date if such Non-U.S. Lender is a signatory hereto, (w) otherwise, on or prior
to the date on which such Non-U.S. Lender becomes a Lender or Issuing Bank
hereunder, (x) on or prior to the date on which any such form or certification
expires or becomes obsolete, (y) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it to
the U.S. Borrower and the Administrative Agent, and (z) from time to time if
requested by the U.S. Borrower or the Administrative Agent, provide the
Administrative Agent and the U.S. Borrower with two completed originals of the
following, as applicable:

(A) Form W-8ECI (claiming exemption from U.S. Federal withholding tax because
the income is effectively connected with a U.S. trade or business) or any
successor form;

(B) Form W-8BEN (claiming exemption from, or a reduction of, U.S. Federal
withholding tax under an income tax treaty) or any successor form;

(C) in the case of a Non-U.S. Lender claiming exemption under Section 871(h) or
881(c) of the Code, a Form W-8BEN (confirming such Lender’s non-U.S. status) or
any successor form and a non-bank certificate in substantially the form of
Exhibit O 1-4, as applicable (a “Non-Bank Certificate”);

 

-77-



--------------------------------------------------------------------------------

(D) to the extent a Non-U.S. Lender is not the beneficial owner (for example,
where the Non-U.S. Lender is a partnership, or a participating Lender granting a
typical participation), Internal Revenue Service Form W-8IMY, accompanied by a
Form W-8ECI, W-8BEN, Non-Bank Certificate, Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if the
Non-U.S. Lender is a partnership (and not a participating Lender) and one or
more beneficial owners of such Non-U.S. Lender are claiming the exemption under
Section 871(h) or 881(c) of the Code, such Non-U.S. Lender may provide a
Non-Bank Certificate on behalf of such beneficial owner(s), or

(E) any other applicable form, certificate or document prescribed by the IRS
certifying as to such Non-U.S. Lender’s entitlement to an exemption from United
States federal withholding tax or reduced rate with respect to any payments to
be made to such Non-U.S. Lender under the Loan Documents.

(iii) Without limiting the provisions of paragraph (i) above, to the extent it
is legally able to do so, each U.S. Lender shall (v) on or prior to the Closing
Date if such U.S. Lender is a signatory hereto, (w) otherwise, on or prior to
the date on which such U.S. Lender becomes a Lender or Issuing Bank hereunder,
(x) at the request of the U.S. Borrower or the Administrative Agent, on or prior
to the date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it to the U.S. Borrower and the
Administrative Agent, and (z) from time to time if requested by the U.S.
Borrower or the Administrative Agent, provide the U.S. Borrower and the
Administrative Agent and any with two completed originals of Form W-9
(certifying that such U.S. Lender is entitled to an exemption from U.S. backup
withholding tax) or any successor form. Solely for purposes of this
Section 2.17(e)(iii), a “U.S. Lender” shall not include a Lender or Issuing Bank
that may be treated as an exempt recipient based on the indicators described in
Treas. Reg. Section 1.6049-4(c)(1)(ii).

(f) If an Agent or a Lender determines, in good faith and in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Agent or such Lender
(including any Taxes imposed with respect to such refund) as is determined by
the Agent or Lender in good faith and in its sole discretion, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Loan Party, upon the request of
such Agent or such Lender, agrees to repay as soon as reasonably practicable the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Agent or such
Lender in the event such Agent or such Lender is required to repay such refund
to such Governmental Authority. This Section shall not be construed to require
any Agent or any Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the Loan
Parties or any other person.

 

-78-



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Section 2.15,
2.16, 2.17 or 2.21, or otherwise) prior to 2:00 p.m., Local Time, on the date
when due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Applicable Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the Applicable
Agent to the applicable account designated to the U.S. Borrower by each
Applicable Agent, except payments to be made directly to the applicable Issuing
Bank or the applicable Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17, 2.21 and 9.05 shall be made
directly to the persons entitled thereto. The Applicable Agent shall distribute
any such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of (i) principal or interest in respect
of any Loan shall be made in the currency in which such Loan is denominated,
(ii) reimbursement obligations shall, subject to Sections 2.05(e) and 2.05(k),
be made in the currency in which the Letter of Credit in respect of which such
reimbursement obligation exists is denominated or (iii) any other amount due
hereunder or under another Loan Document shall be made in Dollars. Any payment
required to be made by an Applicable Agent hereunder shall be deemed to have
been made by the time required if such Applicable Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
such Applicable Agent to make such payment. Any amount payable by any Applicable
Agent to one or more Lenders in the national currency of a member state of the
European Union that has adopted the Euro as its lawful currency shall be paid in
Euros.

(b) If at any time insufficient funds are received by and available to the
Applicable Agent from any Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from such Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed L/C
Disbursements then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans or participations in L/C Disbursements
or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans
and participations in L/C Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the

 

-79-



--------------------------------------------------------------------------------

Term Loans, Revolving Facility Loans and participations in L/C Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Term
Loans, Revolving Facility Loans and participations in L/C Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
paragraph (c) shall not be construed to apply to any payment made by a Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in L/C Disbursements to any
assignee or participant, other than to such Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph (c) shall
apply). Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(d) Unless the Applicable Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Applicable Agent for the account
of the Lenders or the applicable Issuing Bank hereunder that such Borrower will
not make such payment, the Applicable Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
applicable, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as
applicable, severally agrees to repay to the Applicable Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at (i) the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (in the case of an amount denominated in Dollars) and (ii) the rate
reasonably determined by the Applicable Agent to be the cost to it of funding
such amount (in the case of an amount denominated in an Alternative Currency).

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Applicable Agent may, in its discretion (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by the Applicable Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15 or 2.21, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in

 

-80-



--------------------------------------------------------------------------------

the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15, 2.17 or 2.21, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15 or 2.21, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or is a Defaulting Lender, then such Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or 2.21 or payments
required to be made pursuant to Section 2.17, such assignment will result in a
reduction in such compensation or payments. Nothing in this Section 2.19 shall
be deemed to prejudice any rights that any Borrower may have against any Lender
that is a Defaulting Lender.

(c) If any Lender (A) has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 9.08 requires
the consent of all of the Lenders affected and with respect to which the
Required Lenders shall have granted their consent or (B) is a Defaulting Lender
(such Lender, a “Non-Consenting Lender”), then provided no Event of Default then
exists, the U.S. Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) to replace such Non-Consenting Lender by requiring
such Non-Consenting Lender to assign its Loans, and its Commitments hereunder to
one or more assignees reasonably acceptable to the Administrative Agent,
provided that: (a) all Obligations of Borrowers owing to such Non-Consenting
Lender being replaced shall be paid in full to such Non-Consenting Lender
concurrently with such assignment, and (b) the replacement Lender shall purchase
the foregoing by paying to such Non-Consenting Lender a price equal to the
principal amount thereof plus accrued and unpaid interest thereon. In connection
with any such assignment the U.S. Borrower, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04.

SECTION 2.20. Foreign Subsidiary Loan Parties. On or after the Closing Date, the
U.S. Borrower may designate any Foreign Subsidiary that is a Wholly Owned
Subsidiary as a Foreign Subsidiary Borrower by delivery to the Administrative
Agent of a Foreign Subsidiary Borrower Agreement executed by such Foreign
Subsidiary and the U.S. Borrower. Each such designation shall specify whether
such Foreign Subsidiary shall be entitled to make Borrowings under and request
Alternative Currency Letters of Credit under the Revolving Facility,

 

-81-



--------------------------------------------------------------------------------

and each such designation shall be subject to the consent of the Administrative
Agent, each Revolving Facility Lender and each Issuing Bank (which consent shall
not unreasonably be withheld). Upon the execution by the U.S. Borrower and
delivery to the Administrative Agent of a Foreign Subsidiary Borrower
Termination with respect to any Foreign Subsidiary Borrower, such Foreign
Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to this
Agreement; provided that no Foreign Subsidiary Borrower Termination will become
effective as to any Foreign Subsidiary Borrower (other than to terminate such
Foreign Subsidiary Borrower’s right to make further Borrowings under this
Agreement) at a time when any principal of or interest on any Loan to such
Foreign Subsidiary Borrower or any Alternative Currency Letter of Credit for the
account of such Foreign Subsidiary Borrower shall be outstanding hereunder.
Promptly following receipt of any Foreign Subsidiary Borrower Agreement or
Foreign Subsidiary Borrower Termination, the Administrative Agent shall send a
copy thereof to each Revolving Facility Lender. The U.S. Borrower shall be
entitled to designate any Foreign Subsidiary that complies with the requirements
described in Section 5.10(f) as a Foreign Subsidiary Loan Party.

SECTION 2.21. Additional Reserve Costs.

(a) For so long as any Lender is required to make special deposits with the Bank
of England or comply with reserve assets, liquidity, cash margin or other
requirements of the Bank of England, to maintain reserve asset ratios or to pay
fees, in each case in respect of such Lender’s Eurocurrency Revolving Loans or
Swingline Euro Loans, the applicable Borrower shall pay, contemporaneously with
each payment of interest on each of such Loans, additional interest on such Loan
at a rate per annum equal to the Mandatory Costs Rate.

(b) For so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserves or the Mandatory Costs Rate) in respect of any of such
Lender’s Alternative Currency Loans, the applicable Borrower shall pay,
contemporaneously with each payment of interest on each of such Lender’s Loans
subject to such requirements, additional interest on such Loan at a rate per
annum specified by such Lender to be the cost to such Lender of complying with
such requirements in relation to such Loan.

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the applicable Borrower (with a copy to
the Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Loan, and such additional interest so
notified to the applicable Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.

SECTION 2.22. Increase in Term Loan Commitments.

(a) New Commitments. At any time and from time to time following the completion
of the syndication of the Facilities (as reasonably determined by the
Administrative Agent), the U.S. Borrower may by written notice to the
Administrative Agent elect to request

 

-82-



--------------------------------------------------------------------------------

additional term loan commitments (any such increase, the “New Term Commitments)”
by an amount not in excess of, together with any Indebtedness outstanding under
Section 6.01(v), the Dollar Equivalent of $250.0 million in the aggregate or a
lesser amount in integral multiples of the Dollar Equivalent of $10.0 million
but not less than the Dollar Equivalent of $150.0 million. Such notice shall
(A) specify the date (an “Increased Amount Date”) on which the U.S. Borrower
proposes that the New Term Commitments be made available for borrowing, which
shall be a date not less than 5 Business Days after the date on which such
notice is delivered to the Administrative Agent, and (B) offer each Term Lender
the right to provide New Term Commitments on a pro rata basis. The U.S. Borrower
shall notify the Administrative Agent in writing of the identity of each Term
Lender or other financial institution reasonably acceptable to the
Administrative Agent (each, a “New Term Lender”) to whom the New Term
Commitments have been (in accordance with the prior sentence) allocated and the
amounts of such allocations; provided that any Lender approached to provide all
or a portion of the New Term Commitments may elect or decline, in its sole
discretion, to provide a New Term Commitment. Loans made pursuant to such New
Term Commitments (“New Term Loans”) shall be made on such Increased Amount Date;
provided that (1) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Term Commitments and
Loans; (2) the U.S. Borrower shall make any payments required pursuant to
Section 2.16 in connection with the provisions of the New Term Commitments;
(3) the maturity date of New Term Loans shall not be earlier than the Term Loan
Maturity Date; (4) the weighted average life to maturity of any New Term Loans
shall be no shorter than the weighted average life to maturity of the existing
Term Loans; (5) in the event that the Applicable Margins for any New Term Loans
are more than 50 basis points greater than the Applicable Margins for the Term
Loans, then the Applicable Margins for the Term Loans shall be increased to the
extent necessary so that the Applicable Margins for the New Term Loans are no
more than 50 basis points greater than the Applicable Margins for the Term
Loans; provided, further, that in determining the Applicable Margins applicable
to the Term Loans and the New Term Loans, (x) original issue discount (“OID”) or
upfront fees (which shall be deemed to constitute like amounts of OID) payable
by the U.S. Borrower to the Lenders of the Term Loans or the New Term Loans in
the primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity) and (y) customary
arrangement or commitment fees payable to the Joint Lead Arrangers (or their
affiliates) in connection with the Term Loans or to one or more arrangers (or
their affiliates) of the New Term Loans shall be excluded; (6) in the event that
the minimum Adjusted Eurocurrency Rate (the “LIBOR Floor”) for any New Term
Loans is greater than the LIBOR Floor for the Term Loans, then the LIBOR Floor
for the Term Loans shall be increased to the extent necessary so that the LIBOR
Floor for the New Term Loans is no greater than the LIBOR Floor for the Term
Loans; (7) after giving pro forma effect to the Borrowings to be made on the
Increased Amount Date and to any change to EBITDA and any increases in
Indebtedness resulting from the consummation of a permitted acquisition
concurrently with such borrowing, Holdings shall be in compliance with the
Financial Performance Covenants as of the most recent Test Period for which
financial statements were delivered pursuant to Section 5.04(a) or (b) or, if
prior to the first delivery date for such financial statements hereunder, as of
the end of the period for which the most recent financial statements of Holdings
are available and if the last day of any such period is prior to the first Test
Period for which the Financial Performance Covenants are tested, the levels for
the first Test Period for which the Financial Performance Covenants are tested
shall be deemed to apply for such purpose; (8) all obligations under the
Existing Credit Agreement

 

-83-



--------------------------------------------------------------------------------

have been repaid in full after giving effect to such New Term Commitments and
Loans and all Liens thereunder have been discharged before or after giving
effect to such New Term Loan Commitments and Loans; (9) after giving effect to
such New Term Loans, there shall be no more than $500.0 million of Existing
Senior Notes outstanding and (10) such addition of New Term Commitments and New
Term Loans shall be evidenced by one or more Increase Joinders (as defined
below) executed and delivered to Administrative Agent by each New Term Lender,
as applicable, and each shall be recorded in the register, each of which shall
be subject to the requirements set forth in Section 2.17(e).

(b) The terms and provisions of New Term Loans made pursuant to the New Term
Commitments shall be set forth in a joinder agreement (the “Increase Joinder”)
executed by the U.S. Borrower, the Administrative Agent and each Lender making
such New Term Loans, in form and substance satisfactory to the U.S. Borrower and
each Lender making such New Term Loans and, to the extent the terms and
provisions of the New Term Loans are not identical to the Term Loans (except to
the extent permitted by clause (3), (4), (5) or (6) of Section 2.22(a)), the
Administrative Agent. The Increase Joinder may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.22.

(c) On any Increased Amount Date on which New Term Commitments are effected and
borrowed, subject to the satisfaction of the foregoing terms and conditions,
(i) each New Term Commitment shall be deemed for all purposes a Commitment and
each Loan made thereunder shall be deemed, for all purposes, a Term Loan,
(ii) each New Term Lender shall become a Lender with respect to the Term Loan
Commitments and all matters relating thereto and (iii) the New Term Loans shall
have the same terms as the Term Loans as set forth herein, except as otherwise
set forth in the applicable Increase Joinder. All New Term Loans made on any
Increased Amount Date will be made in accordance with the procedures set forth
in the applicable Increase Joinder.

(d) The New Term Loans and New Term Commitments established pursuant to this
paragraph shall constitute Loans and Commitments under, and shall be entitled to
all the benefits afforded by, this Agreement and the other Loan Documents, and
shall without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Security Documents; except that
if the U.S. Borrower and each Lender making such New Term Loans agree, such New
Term Loans may have the benefit of junior liens on the Collateral on terms and
conditions set forth in the applicable Increase Joinder. The Loan Parties shall
take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such Class of Term Loans or any such new
Commitments.

(e) The Administrative Agent shall notify the Lenders promptly upon receipt of
the U.S. Borrower’s notice of an Increased Amount Date and, in respect thereof,
the New Term Commitments and the New Lenders.

 

-84-



--------------------------------------------------------------------------------

SECTION 2.23. Illegality.

(a) If any Lender reasonably determines that it is unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Revolving Facility Loan
denominated in an Alternative Currency or any Swingline Euro Loan, then, on
notice thereof by such Lender to the applicable Borrower through the
Administrative Agent, any obligations of such Lender to make or continue
Revolving Facility Loans denominated in Alternative Currencies or Swingline Euro
Loans shall be suspended until such Lender notifies the Administrative Agent and
the applicable Borrower that the circumstances giving rise to such determination
no longer exist. Upon any of such notice, the applicable Borrower shall upon
demand from such Lender (with a copy to the Administrative Agent) prepay such
Revolving Facility Loan denominated in Alternative Currencies or Swingline Euro
Loan. Upon any such prepayment, such Borrower shall also pay accrued interest on
the amount so prepaid.

(b) If any Lender reasonably determines that any change in law has made it
unlawful, or that any Governmental Authority has asserted after the Closing Date
that it is unlawful, for any Lender or its applicable lending office to make or
maintain any Eurocurrency Loans (other than as set forth in paragraph
(a) above), then, on notice thereof by such Lender to the applicable Borrower
through the Administrative Agent, any obligations of such Lender to make or
continue Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency
Borrowings shall be suspended until such Lender notifies the Administrative
Agent and the applicable Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the applicable
Borrower shall upon demand from such Lender (with a copy to the Administrative
Agent), either (i) for Loans denominated in an Alternative Currency (A) prepay
each Loan denominated in such Alternative Currency or (B) keep such Loan
denominated in such Alternative Currency outstanding, in which case the Adjusted
Eurocurrency Rate with respect to such Loan shall be deemed to be the rate
determined by such Lender as the all-in-cost of funds to fund such Loan with
maturities comparable to the Interest Period applicable thereto, or (ii) for
Loans denominated in Dollars, convert all Eurocurrency Borrowings of such Lender
to ABR Borrowings, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Borrowings to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Loans. Upon any such prepayment or conversion, such Borrower shall also pay
accrued interest on the amount so prepaid or converted.

ARTICLE III

Representations and Warranties

Each of Holdings and the Borrowers represents and warrants to the Administrative
Agent, the Collateral Agent, each Issuing Bank and each of the Lenders that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings, the U.S. Borrower and each of their Subsidiaries (a) is a
partnership, limited liability company or corporation duly organized, validly
existing and in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization,

 

-85-



--------------------------------------------------------------------------------

(b) has all requisite power and authority to own its property and assets and to
carry on its business as now conducted, (c) is qualified to do business in each
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to have a Material Adverse Effect,
and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of each Borrower, to borrow and otherwise obtain credit hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by
Holdings, the U.S. Borrower, and each of their Subsidiaries of each of the Loan
Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (a) have been duly authorized by
all corporate, stockholder, limited liability company or partnership action
required to be obtained by Holdings, the U.S. Borrower and such Subsidiaries and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation,
or of the certificate or articles of incorporation or other constitutive
documents or by-laws of Holdings, the U.S. Borrower or any such Subsidiary,
(B) any applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which
Holdings, the U.S. Borrower or any such Subsidiary is a party or by which any of
them or any of their property is or may be bound, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02, could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings, the U.S. Borrower or any such Subsidiary,
other than the Liens created by the Loan Documents.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and each Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements, (b) filings with the
United States Patent and Trademark Office and the United States Copyright Office
and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c) recordation of the Mortgages, (d) such as have been
made or obtained and are in full force and effect, (e) such actions, consents
and approvals the failure to be obtained or made which could not reasonably be
expected to have a Material Adverse Effect and (f) filings or other actions
listed on Schedule 3.04.

 

-86-



--------------------------------------------------------------------------------

SECTION 3.05. Financial Statements.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Holdings
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of Holdings and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

(b) The consolidated pro forma balance sheet of Holdings and its Subsidiaries as
at December 31, 2008, and the related consolidated pro forma statements of
income and cash flows of the Borrower and its Subsidiaries for the twelve months
then ended, certified by a Financial Officer of the U.S. Borrower, copies of
which have been furnished to each Lender, fairly present the consolidated
pro forma financial condition of Holdings and its Subsidiaries as at such date
and the consolidated pro forma results of operations of Holdings and its
Subsidiaries for the period ended on such date, in each case giving effect to
the Transactions, all in accordance with GAAP.

(c) The consolidated forecasted balance sheet, statements of income and cash
flows of Holdings and its Subsidiaries delivered pursuant to Section 4.02 or
Section 5.04(f) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Borrower’s best estimate of its future financial condition and
performance.

SECTION 3.06. No Material Adverse Change or Material Adverse Effect. Since
December 31, 2008, there has been no event or occurrence which has resulted in
or would reasonably be expected to result in, individually or in the aggregate,
any material adverse change in the business, assets, results of operations or
condition (financial or otherwise) of Holdings and its Subsidiaries, taken as a
whole.

SECTION 3.07. Title to Properties; Possession Under Leases.

(a) Each of Holdings, the U.S. Borrower and their Subsidiaries has good and
valid record fee simple title (insurable at ordinary rates) to, or valid
leasehold interests in, or easements or other limited property interests in, all
its properties and assets (including all Mortgaged Properties), except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes and except where the failure to have such title could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. All such properties and assets are free and clear of Liens,
other than Liens expressly permitted by Section 6.02 or arising by operation of
law.

 

-87-



--------------------------------------------------------------------------------

(b) Each of Holdings, the U.S. Borrower and their Subsidiaries has complied with
all obligations under all leases to which it is a party, except where the
failure to comply would not have a Material Adverse Effect, and all such leases
are in full force and effect, except leases in respect of which the failure to
be in full force and effect could not reasonably be expected to have a Material
Adverse Effect. Each of Holdings, the U.S. Borrower and each of their
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(c) Each of Holdings, the U.S. Borrower and their Subsidiaries owns or
possesses, or could obtain ownership or possession of, on terms not materially
adverse to it, all patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary for the present conduct of
its business, without any known conflict with the rights of others, and free
from any burdensome restrictions, except where such conflicts and restrictions
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or except as set forth on Schedule 3.07(c).

(d) As of the Closing Date, none of Holdings, the U.S. Borrower and their
Subsidiaries has received any notice of any pending or contemplated condemnation
proceeding affecting any of the Mortgaged Properties or any sale or disposition
thereof in lieu of condemnation that remains unresolved as of the Closing Date.

(e) None of Holdings, the U.S. Borrower and their Subsidiaries is obligated on
the Closing Date under any right of first refusal, option or other contractual
right to sell, assign or otherwise dispose of any Mortgaged Property or any
interest therein, except as permitted under Section 6.02 or 6.05.

(f) No portion of any Mortgaged Property is, or will at any time be, located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area unless flood insurance has been obtained
in accordance with Section 5.02(c).

SECTION 3.08. Subsidiaries. Schedules 1(a) and 9(a) to the U.S. Perfection
Certificate dated the Closing Date set forth a list of (i) all the Subsidiaries
of Holdings and their jurisdictions of organization as of the Closing Date and
(ii) the number of each class of its Equity Interests authorized, and the number
outstanding, on the Closing Date. All Equity Interests of Holdings and each of
its Subsidiaries are duly and validly issued and are fully paid and
non-assessable, and, other than the Equity Interests of U.S. Borrower, are owned
by U.S. Borrower, directly or indirectly through Wholly Owned Subsidiaries. All
Equity Interests of U.S. Borrower are owned directly by Holdings. Each Loan
Party is the record and beneficial owner of, and has good and marketable title
to, the Equity Interests pledged by it under the U.S. Collateral Agreement, free
of any and all Liens, rights or claims of other persons, except the security
interest created by the security documents under the Existing Credit Agreement
and the U.S. Collateral Agreement, and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any such Equity Interests.

 

-88-



--------------------------------------------------------------------------------

SECTION 3.09. Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.09, there are no actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending, or, to the knowledge of
Holdings or the U.S. Borrower, threatened in writing against or affecting
Holdings or the U.S. Borrower or any of their Subsidiaries or any business,
property or rights of any such person (i) that involve any Loan Document or the
Transactions or (ii) as to which an adverse determination is reasonably probable
and which could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or materially adversely affect the
Transactions.

(b) None of Holdings, the U.S. Borrower, their Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, Environmental Law,
ordinance, code or approval or any building permit) or any restriction of record
or agreement affecting any Mortgaged Property, or is in default with respect to
any judgment, writ, injunction or decree of any Governmental Authority, where
such violation or default could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

(a) None of Holdings, the U.S. Borrower and their Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the regulations of the Board,
including Regulation U or Regulation X.

SECTION 3.11. Investment Company Act. None of Holdings, the U.S. Borrower and
their Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.12. Use of Proceeds. The Borrowers will use the proceeds of the
Revolving Facility Loans and Swingline Loans, and may request the issuance of
Letters of Credit, solely for general corporate purposes. The U.S. Borrower will
use the proceeds of the Term Loans to consummate the Transactions.

SECTION 3.13. Tax Returns. Except as set forth on Schedule 3.13:

(a) Each of Holdings, the U.S. Borrower and their Subsidiaries (i) has timely
filed or caused to be timely filed all federal, state, local and non-U.S. Tax
returns required to have been filed by it that are material to such companies
taken as a whole and each such Tax return is true and correct in all material
respects and (ii) has timely paid or

 

-89-



--------------------------------------------------------------------------------

caused to be timely paid all material Taxes shown thereon to be due and payable
by it and all other material Taxes or assessments, except Taxes or assessments
that are being contested in good faith by appropriate proceedings in accordance
with Section 5.03 and for which Holdings, the U.S. Borrower or any of their
Subsidiaries (as the case may be) has set aside on its books adequate reserves;

(b) Each of Holdings, the U.S. Borrower and their Subsidiaries has paid in full
or made adequate provision (in accordance with GAAP) for the payment of all
Taxes due with respect to all periods or portions thereof ending on or before
the Closing Date, which Taxes, if not paid or adequately provided for, could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect; and

(c) Other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of Holdings, the U.S. Borrower and their Subsidiaries, (i) there are no
claims being asserted in writing with respect to any Taxes, (ii) no presently
effective waivers or extensions of statutes of limitation with respect to Taxes
have been given or requested and (iii) no Tax returns are being examined by, and
no written notification of intention to examine has been received from, the
Internal Revenue Service or any other Taxing authority.

SECTION 3.14. No Material Misstatements.

(a) All written information (other than the Projections, estimates and
information of a general economic nature) (the “Information”) concerning
Holdings, the U.S. Borrower, their Subsidiaries, the Transactions and any other
transactions contemplated hereby included in the Information Memorandum or
otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby, when taken as a
whole, were true and correct in all material respects, as of the date such
Information was furnished to the Lenders and as of the Closing Date and did not
contain any untrue statement of a material fact as of any such date or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made.

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the U.S. Borrower or any of its representatives and
that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the U.S.
Borrower to be reasonable as of the date thereof, as of the date such
Projections and estimates were furnished to the applicable Lenders and as of the
Closing Date, and (ii) as of the Closing Date, have not been modified in any
material respect by the U.S. Borrower.

 

-90-



--------------------------------------------------------------------------------

SECTION 3.15. Employee Benefit Plans.

(a) Each of the Borrowers, Holdings, their Subsidiaries and the ERISA Affiliates
is in compliance with the applicable provisions of ERISA and the provisions of
the Code relating to Plans and the regulations and published interpretations
thereunder and any similar applicable non-U.S. law, except for such
noncompliance that could not reasonably be expected to have a Material Adverse
Effect. No Reportable Event has occurred during the past five years as to which
the Borrowers, Holdings, any of their Subsidiaries or any ERISA Affiliate was
required to file a report with the PBGC, other than reports that have been filed
and reports the failure of which to file could not reasonably be expected to
have a Material Adverse Effect. As of the Closing Date, the excess of the
present value of all benefit liabilities under each Plan of the Borrowers,
Holdings, their Subsidiaries and the ERISA Affiliates (based on those
assumptions used to fund such Plan), as of the last annual valuation date
applicable thereto for which a valuation is available, over the value of the
assets of such Plan could not reasonably be expected to have a Material Adverse
Effect, and the excess of the present value of all benefit liabilities of all
underfunded Plans (based on those assumptions used to fund each such Plan) as of
the last annual valuation dates applicable thereto for which valuations are
available, over the value of the assets of all such under funded Plans could not
reasonably be expected to have a Material Adverse Effect. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events which have occurred or for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. None of the Borrowers, Holdings, their Subsidiaries and the ERISA
Affiliates has received any written notification that any Multiemployer Plan is
in reorganization or has been terminated within the meaning of Title IV of
ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to be
in reorganization or to be terminated, where such reorganization or termination
has had or could reasonably be expected to have, through increases in the
contributions required to be made to such Plan or otherwise, a Material Adverse
Effect.

(b) Each of Holdings, the U.S. Borrower and their Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that could not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.16. Environmental Matters. Except as disclosed on Schedule 3.16 and
except as to matters that could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect (i) no written notice, demand,
request for information, order, complaint or penalty has been received by the
U.S. Borrower or any of its Subsidiaries, and there are no judicial,
administrative or other actions, claims, investigations, suits or proceedings
pending or, to the knowledge of the U.S. Borrower or any of its Subsidiaries,
threatened, which allege a violation of or liability under any Environmental
Laws, in each case against the U.S. Borrower or any of its Subsidiaries,
(ii) each of the U.S. Borrower and its Subsidiaries has all Environmental
Permits necessary for its operations to comply with all applicable Environmental
Laws and is, and since January 1, 2006 has been, in compliance with the terms of
such permits and with all other applicable Environmental Laws, (iii) there has
been no written environmental audit conducted since January 1, 2006 by the U.S.
Borrower or any of its Subsidiaries of any

 

-91-



--------------------------------------------------------------------------------

property currently owned, leased or operated by the U.S. Borrower or any of its
Subsidiaries which has not been made available to the Administrative Agent prior
to the date hereof, (iv) no Hazardous Material is located at, on, under or
emanating from any property or facility currently owned, operated or leased by
the U.S. Borrower or any of its Subsidiaries that would reasonably be expected
to give rise to any cost, liability or obligation of the U.S. Borrower or any of
its Subsidiaries under any Environmental Laws, and no Hazardous Material has
been generated, owned or controlled by the U.S. Borrower or any of its
Subsidiaries and transported to or Released at any location in a manner that
would reasonably be expected to give rise to any cost, liability or obligation
of the U.S. Borrower or any of its Subsidiaries under any Environmental Laws,
(v) there are no acquisition agreements entered into after December 31, 2003 in
which the U.S. Borrower or any of its Subsidiaries has expressly assumed or
undertaken responsibility for any liability or obligation of any other Person
arising under or relating to Environmental Laws, which in any such case has not
been made available to the Administrative Agent prior to the date hereof,
(vi) neither the U.S. Borrower nor any of its Subsidiaries is conducting or
paying, in whole or in part, for any investigation, response or corrective
action under any Environmental Law at any location and (vii) neither the U.S.
Borrower nor any of its Subsidiaries is obligated to perform any action or
otherwise incur any expense under any Environmental Law pursuant to any order,
decree, judgment or agreement by which it is bound.

SECTION 3.17. Security Documents.

(a) The U.S. Collateral Agreement is effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Pledged Collateral described in the U.S. Collateral
Agreement, when certificates or promissory notes, as applicable, representing
such Pledged Collateral are delivered to the Collateral Agent, and in the case
of the other Collateral described in the U.S. Collateral Agreement (other than
any Intellectual Property (as defined in the U.S. Collateral Agreement) covered
by Section 3.17(b)), when financing statements and other filings specified on
Schedule 5 of the U.S. Perfection Certificate in appropriate form are filed in
the offices specified on Schedule 6 of the U.S. Perfection Certificate, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and, subject to Section 9-315 of the
New York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, in each case prior and superior in right
to any other person (except, in the case of Collateral other than Pledged
Collateral, Liens expressly permitted by Section 6.02 and Liens having priority
by operation of law).

(b) When the U.S. Collateral Agreement or a short-form version thereof is
properly filed in the United States Patent and Trademark Office and the United
States Copyright Office, and, with respect to Collateral in which a security
interest cannot be perfected by such filings, upon the proper filing of the
financing statements referred to in paragraph (a) above, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties
thereunder in the Intellectual Property that is registered with the United
States Patent and Trademark Office and the United States Copyright Office, in
each case prior and superior in right to any other Person (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the

 

-92-



--------------------------------------------------------------------------------

United States Copyright Office may be necessary to perfect a lien on U.S.
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the grantors after the Closing Date), other
than with respect to the rights of a Person pursuant to Liens expressly
permitted by Section 6.02.

(c) Each Foreign Pledge Agreement and each Foreign Security Agreement delivered
after the Closing Date will be effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. In
the case of the Pledged Collateral described in a Foreign Pledge Agreement, when
certificates or promissory notes, as applicable, representing such Pledged
Collateral are delivered to the Collateral Agent, and, in the case of the
Collateral described in a Foreign Security Agreement, when filings are made in
the appropriate offices in each relevant jurisdiction and the other actions, if
any, specified on such Schedule are taken, the Collateral Agent (for the benefit
of the Secured Parties) shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other person (except, in the case of
Collateral other than Pledged Collateral, Liens expressly permitted by
Section 6.02 and Liens having priority by operation of law).

(d) The Mortgages relating to the Mortgaged Properties set forth on
Schedule 3.17 executed and delivered on the Closing Date and the Mortgages
executed and delivered after the Closing Date pursuant to Section 5.10 shall be
effective to create in favor of the Collateral Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable Lien on all of the Loan Parties’
right, title and interest in and to the Mortgaged Property thereunder and the
proceeds thereof, and when such Mortgages are filed or recorded in the proper
real estate filing or recording offices, the Collateral Agent (for the benefit
of the Secured Parties) shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the Uniform
Commercial Code, the proceeds thereof, in each case prior and superior in right
to any other Person, other than with respect to the rights of a Person pursuant
to Liens expressly permitted by Section 6.02 and Liens having priority by
operation of law.

SECTION 3.18. Location of Real Property and Leased Premises.

(a) Schedule 7(a) to the U.S. Perfection Certificate and each Foreign Perfection
Certificate lists completely and correctly as of the Closing Date all material
real property owned by Holdings, the U.S. Borrower and the Subsidiary Loan
Parties and the addresses thereof. As of the Closing Date, Holdings, the U.S.
Borrower and their Subsidiaries own in fee all the real property set forth as
being owned by them on such Schedules.

(b) Schedule 7(b) to the U.S. Perfection Certificate lists completely and
correctly as of the Closing Date all material real property leased by Holdings,
the U.S. Borrower and the Domestic Subsidiary Loan Parties and the addresses
thereof. As of the Closing Date, Holdings, the U.S. Borrower and the Domestic
Subsidiary Loan Parties have valid leases in all the real property set forth as
being leased by them on such Schedules.

 

-93-



--------------------------------------------------------------------------------

SECTION 3.19. Solvency.

(a) Immediately after giving effect to the Transactions (i) the fair value of
the assets of the U.S. Borrower (individually) and Holdings and its Subsidiaries
on a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of the U.S. Borrower
(individually) and Holdings and its Subsidiaries on a consolidated basis,
respectively; (ii) the present fair saleable value of the property of the U.S.
Borrower (individually) and Holdings and its Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of the U.S. Borrower (individually) and Holdings and its Subsidiaries
on a consolidated basis, respectively, on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the U.S. Borrower (individually)
and Holdings and its Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) the U.S.
Borrower (individually) and Holdings and its Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date.

(b) None of Holdings or the U.S. Borrower intend to, and does not believe that
it or any of its Subsidiaries will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing and amounts of cash to be
received by it or any such subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
subsidiary.

SECTION 3.20. Labor Matters. There are no strikes pending or threatened against
Holdings, the U.S. Borrower or any of their Subsidiaries that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. The hours worked and payments made to employees of Holdings, the U.S.
Borrower and their Subsidiaries have not been in violation in any material
respect of the Fair Labor Standards Act or any other applicable law dealing with
such matters. All material payments due from Holdings, the U.S. Borrower or any
of their Subsidiaries or for which any claim may be made against Holdings, the
U.S. Borrower or any of their Subsidiaries, on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of Holdings, the U.S. Borrower or such Subsidiary to the
extent required by GAAP. Except as set forth on Schedule 3.20, consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings, the U.S. Borrower or any of their Subsidiaries (or any
predecessor) is a party or by which Holdings, the U.S. Borrower or any of their
Subsidiaries (or any predecessor) is bound, other than collective bargaining
agreements that, individually or in the aggregate, are not material to Holdings,
the U.S. Borrower and their Subsidiaries, taken as a whole.

SECTION 3.21. Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the U.S. Borrower or their Subsidiaries as of the Closing Date. As of such date,
such insurance is in full force and effect. The U.S. Borrower believes that the
insurance maintained by or on behalf of Holdings, the U.S. Borrower and their
Subsidiaries is adequate.

 

-94-



--------------------------------------------------------------------------------

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders (including the Swingline Lenders) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or increase the stated
amounts of Letters of Credit hereunder (each, a “Credit Event”) are subject to
the satisfaction of the following conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects as so qualified) on and as of the date
of such Borrowing or issuance, amendment, extension or renewal of a Letter of
Credit (other than an amendment, extension or renewal of a Letter of Credit
without any increase in the stated amount of such Letter of Credit), as
applicable, with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).

(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

Each Borrowing and each issuance, amendment, extension or renewal of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable Borrower (in the case of a Borrowing) and each Applicant Party (in
the case of a Letter of Credit) on the date of such Borrowing, issuance,
amendment, extension or renewal as applicable, as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. First Credit Event. On the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy, PDF or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

 

-95-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each Issuing Bank on the Closing Date, a
favorable written opinion of (i) Simpson Thacher & Bartlett LLP, special counsel
for Holdings and the U.S. Borrower, in form and substance reasonably
satisfactory to the Administrative Agent and (ii) local U.S. and/or foreign
counsel reasonably satisfactory to the Administrative Agent as specified on
Schedule 4.02(b), in each case (A) dated the Closing Date, (B) addressed to each
Issuing Bank on the Closing Date, the Administrative Agent, the Collateral Agent
and the Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Loan
Documents and the Transactions as the Administrative Agent shall reasonably
request, and each of Holdings and the U.S. Borrower hereby instructs its counsel
to deliver such opinions.

(c) All legal matters incident to this Agreement, the borrowings and extensions
of credit hereunder and the other Loan Documents shall be reasonably
satisfactory to the Administrative Agent, to the Lenders and to each Issuing
Bank on the Closing Date.

(d) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii), (iii) and (iv) below:

(i) a copy of the certificate or articles of incorporation, partnership
agreement or limited liability agreement, including all amendments thereto, of
each Loan Party, (A) in the case of a corporation, certified as of a recent date
by the Secretary of State (or other similar official) of the jurisdiction of its
organization, and a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Loan Party as of a recent date from such Secretary of State (or other
similar official) or (B) in the case of a partnership of or limited liability
company, certified by the Secretary or Assistant Secretary of each such Loan
Party;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Closing Date and certifying

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in
clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of a Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,

 

-96-



--------------------------------------------------------------------------------

(C) that the certificate or articles of incorporation, partnership agreement or
limited liability agreement of such Loan Party have not been amended since the
date of the last amendment thereto disclosed pursuant to clause (i) above,

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;

(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or similar officer executing
the certificate pursuant to clause (ii) above; and

(iv) such other documents as the Administrative Agent, the Lenders and any
Issuing Bank on the Closing Date may reasonably request (including without
limitation, tax identification numbers and addresses).

(e) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received completed Perfection Certificates dated
the Closing Date and signed by a Responsible Officer of the U.S. Borrower,
together with all attachments contemplated thereby, including the results of a
search of the Uniform Commercial Code, tax and judgment (or equivalent) filings
made with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificates and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released.

(f) The Existing Credit Agreement Amendment shall have become effective and
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

(g) The Pari Passu Intercreditor Agreement shall have become effective and shall
be in form and substance satisfactory to the Administrative Agent.

(h) The U.S. Borrower shall have received net cash proceeds from the issuance of
$500 million in aggregate principal amount of New Senior Notes pursuant to the
New Senior Note Indenture.

 

-97-



--------------------------------------------------------------------------------

(i) The terms and conditions of the New Senior Notes (including terms and
conditions relating to the interest rate, fees, amortization, maturity,
subordination, covenants, defaults and remedies) shall be as set forth in the
Offering Memorandum or otherwise reasonably satisfactory to the Administrative
Agent.

(j) The Lenders shall have received the financial statements referred to in
Section 3.05.

(k) The Lenders shall have received a pro forma consolidated balance sheet
(calculated at the most recently available balance sheet date) of the U.S.
Borrower, after giving effect to the Transactions, together with a certificate
of a Financial Officer of the U.S. Borrower to the effect that such statements
accurately present the pro forma financial position of the U.S. Borrower and its
Subsidiaries in accordance with GAAP.

(l) After giving effect to the Transactions and the other transactions
contemplated hereby, Holdings, the U.S. Borrower and their Subsidiaries shall
have outstanding no Indebtedness other than (i) the Loans and other extensions
of credit under this Agreement, (ii) the New Senior Notes, (iii) the Existing
Notes, (v) no more than $167.0 million of tranche B term loans outstanding under
the Existing Credit Agreement and (vi) other Indebtedness permitted pursuant to
Section 6.01.

(m) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit I and signed by a Financial Officer of each of Holdings and the
U.S. Borrower confirming the solvency of Holdings, the U.S. Borrower and its
Subsidiaries on a consolidated basis after giving effect to the Transactions.

(n) There has not been any event or occurrence which has resulted in or would
reasonably be expected to result in, individually or in the aggregate, any
material adverse change in the business, assets, results of operations or
condition (financial or otherwise) of the U.S. Borrower or any of its
Subsidiaries, after giving effect to the Transactions, taken as a whole, since
December 31, 2008.

(o) No provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the consummation of the Transactions,
and all material actions by or in respect of or material filings with any
Governmental Authority required to permit the consummation of the Transactions
shall have been taken, made or obtained, except for any such actions or filings
the failure to take, make or obtain would not be material to the U.S. Borrower
and its Subsidiaries, taken as a whole.

(p) The Administrative Agent shall have received any and all documents, each in
form and substance reasonably satisfactory to the Administrative Agent, as it
may reasonably request to reflect of record the pari passu nature of the Liens
on the Mortgaged Properties granted in favor of the Existing Agent with the
Liens granted to the Collateral Agent under the U.S. Mortgages.

(q) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the

 

-98-



--------------------------------------------------------------------------------

extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of Cahill
Gordon & Reindel LLP and U.S. and foreign local counsel) required to be
reimbursed or paid by the Loan Parties hereunder or under any Loan Document.

SECTION 4.03. Credit Events Relating to Foreign Subsidiary Borrowers. The
obligations of (x) the Lenders (including the Swingline Euro Lenders) to make
Loans to any Foreign Subsidiary that becomes a Foreign Subsidiary Borrower after
the Closing Date and (y) any Issuing Bank to issue Letters of Credit for the
account of any such Foreign Subsidiary Borrower, in each case to the extent
designated in accordance with Section 2.20, are subject to the satisfaction of
the following conditions (which are in addition to the conditions contained in
Section 4.01):

(a) With respect to the initial Loan made to or the initial Letter of Credit
issued at the request of, such Foreign Subsidiary Borrower, whichever comes
first,

(i) the Administrative Agent (or its counsel) shall have received a Foreign
Subsidiary Borrower Agreement with respect to such Foreign Subsidiary Borrower
duly executed by all parties thereto; and

(ii) the Administrative Agent shall have received such documents (including
legal opinions) and certificates as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such Foreign Subsidiary Borrower, the authorization of Borrowings as they relate
to such Foreign Subsidiary Borrower, creation and perfection of security and
enforceability of Loan Documents and any other legal matters relating to such
Foreign Subsidiary Borrower or its Foreign Subsidiary Borrower Agreement and all
applicable Security Documents, all inform and substance reasonably satisfactory
to the Administrative Agent and its counsel.

(b) The Administrative Agent shall be reasonably satisfied that Section 5.10(f)
shall have been complied with in respect of such Foreign Subsidiary Borrower and
that the Collateral and Guarantee Requirement shall have been satisfied with
respect to such Foreign Subsidiary Borrower and its subsidiaries.

ARTICLE V

Affirmative Covenants

Each of Holdings and the Borrowers covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each of Holdings and the Borrowers
will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

 

-99-



--------------------------------------------------------------------------------

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05, and except for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by a Borrower or a Wholly Owned Subsidiary of
a Borrower in such liquidation or dissolution; provided that Subsidiaries that
are Loan Parties may not be liquidated into Subsidiaries that are not Loan
Parties and domestic Subsidiaries may not be liquidated into Foreign
Subsidiaries.

(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, (ii) comply in all material respects with all material applicable
laws, rules, regulations (including any zoning, building, ordinance, code or
approval or any building permits or any restrictions of record or agreements
affecting the Mortgaged Properties) and judgments, writs, injunctions, decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted and (iii) at all times maintain and preserve all property necessary to
the normal conduct of its business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith,
if any, may be properly conducted at all times (in each case except as expressly
permitted by this Agreement).

SECTION 5.02. Insurance.

(a) Keep its insurable properties insured at all times by financially sound and
reputable insurers in such amounts as shall be customary for similar businesses
and maintain such other reasonable insurance (including, to the extent
consistent with past practices as of the Closing Date, self-insurance), of such
types, to such extent and against such risks, as is customary with companies in
the same or similar businesses and maintain such other insurance as may be
required by law or any other Loan Document. All such insurance shall name the
Collateral Agent as additional insured or loss payee, as applicable.

(b) Cause all such property and casualty insurance policies with respect to the
Mortgaged Properties to be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable endorsement, in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent,
which endorsement shall provide that, from and after the Closing Date, if the
insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the U.S. Borrower
or the Loan Parties under such policies directly to the Collateral Agent; cause
all such policies to provide that neither the U.S. Borrower, the Administrative
Agent, the Collateral Agent nor any other party shall be a coinsurer thereunder
and to contain a “Replacement Cost Endorsement,” without any deduction for
depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably (in light of a Default or a material development
in respect of the insured Mortgaged Property) require from time to time to
protect their interests; deliver original or certified

 

-100-



--------------------------------------------------------------------------------

copies of all such policies or a certificate of an insurance broker to the
Collateral Agent; cause each such policy to provide that it shall not be
canceled, modified or not renewed upon less than 30 days’ prior written notice
thereof by the insurer to the Administrative Agent and the Collateral Agent;
deliver to the Administrative Agent and the Collateral Agent, prior to the
cancellation, modification or nonrenewable of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Administrative Agent and the Collateral
Agent), or insurance certificate with respect thereto, together with evidence
satisfactory to the Administrative Agent and the Collateral Agent of payment of
the premium therefor.

(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

(d) With respect to each Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in each case in amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
industry operating in the same or similar locations naming the Collateral Agent
as an additional insured, on forms reasonably satisfactory to the Collateral
Agent.

(e) Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by
Holdings, the U.S. Borrower or any of the Subsidiaries; and promptly deliver to
the Administrative Agent and the Collateral Agent a duplicate original copy of
such policy or policies, or an insurance certificate with respect thereto.

(f) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Agents, the Lenders, the Issuing Bank and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (A) the U.S. Borrower and the other Loan Parties shall look
solely to their insurance companies or any other parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against the Agents, the Lenders,
any Issuing Bank or their agents or employees. If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then each of Holdings, and the U.S. Borrower hereby agree, to
the extent permitted by law, to waive, and to cause each of their Subsidiaries
to waive, its right of recovery, if any, against the Agents, the Lenders, any
Issuing Bank and their agents and employees; and

 

-101-



--------------------------------------------------------------------------------

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent under this Section 5.02 shall in no
event be deemed a representation, warranty or advice by the Administrative
Agent, the Collateral Agent or the Lenders that such insurance is adequate for
the purposes of the business of Holdings, the U.S. Borrower and their
Subsidiaries or the protection of their properties.

(g) Pursuant to the terms of the Collateral Protection Act (815 ILCS 180/1 et
seq.), unless the Loan Parties provide the Collateral Agent with evidence of the
insurance coverage required by this Section 5.02, the Collateral Agent may
purchase insurance at the Loan Parties’ expense to protect the Collateral
Agent’s and the Lenders’ interests in the Collateral. This insurance may, but
need not, protect the Loan Parties’ interests. The coverage that the Collateral
Agent purchases may not pay any claim that a Loan Party makes or any claim that
is made against a Loan Party in connection with the Collateral. The Loan Parties
may later cancel any insurance purchased by the Collateral Agent, but only after
providing the Collateral Agent with evidence that the Loan Parties have obtained
insurance as required by this Section 5.02. If the Collateral Agent purchases
insurance for the Collateral, the Loan Parties will be responsible for the costs
of that insurance, including interest and any other charges the Collateral Agent
may impose in connection with the placement of the insurance, until the
effective date of the cancellation or expiration of the insurance. The costs of
the insurance may be added to the Loan Parties’ total outstanding balance or
obligation. The costs of the insurance may be more than the cost of insurance
the Loan Parties may be able to obtain on their own.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings, Holdings, the U.S. Borrower
or the affected Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with GAAP with respect thereto.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days (or such shorter period as the SEC shall specify for the
filing of Annual Reports on Form 10-K) after the end of each fiscal year, a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of Holdings and the Subsidiaries
as of the close of such fiscal year and the consolidated results of their
operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, all audited by independent
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent and accompanied by an opinion of such accountants (which
shall

 

-102-



--------------------------------------------------------------------------------

not be qualified in any material respect) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of Holdings and the Subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the
delivery by Holdings of Annual Reports on Form 10-K of Holdings and its
consolidated Subsidiaries shall satisfy the requirements of this Section 5.04(a)
to the extent such Annual Reports include the information specified herein);

(b) within 45 days (or such shorter period as the SEC shall specify for the
filing of Quarterly Reports on Form 10-Q) after the end of each of the first
three fiscal quarters of each fiscal year, a consolidated balance sheet and
related statements of operations and cash flows showing the financial position
of Holdings and the Subsidiaries as of the close of such fiscal quarter and the
consolidated results of their operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, all certified by a Financial Officer of Holdings, on behalf of Holdings,
as fairly presenting, in all material respects, the financial position and
results of operations of Holdings and the Subsidiaries on a consolidated basis
in accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes (it being understood that the delivery by Holdings of
Quarterly Reports on Form 10-Q of Holdings and its consolidated Subsidiaries
shall satisfy the requirements of this Section 5.04(b) to the extent such
Quarterly Reports include the information specified herein);

(c) (x) concurrently with any delivery of financial statements under (a) or
(b) above, a Compliance Certificate executed by a Financial Officer of Holdings
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) commencing with the fiscal period ending June 30, 2009, setting
forth computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenant contained in Section 6.10 and the
Financial Performance Covenants and, concurrently with any delivery of financial
statements under Section 5.04(a) above (beginning with the fiscal year ended
December 31, 2009), setting forth Holdings’ calculation of Excess Cash Flow and
(y) concurrently with any delivery of financial statements under (a) above, a
certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default under the Financial
Performance Covenants (which certificate may be limited to accounting matters
and disclaims responsibility for legal interpretations);

(d) promptly, after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Parent or
Holdings, the U.S. Borrower or any of the Subsidiaries with the SEC, distributed
by Parent to its stockholders generally, as applicable;

 

-103-



--------------------------------------------------------------------------------

(e) if, as a result of any change in accounting principles and policies from
those as in effect on the Closing Date, the consolidated financial statements of
Holdings and the Subsidiaries delivered pursuant to paragraphs (a) or (b) above
will differ in any material respect from the consolidated financial statements
that would have been delivered pursuant to such clauses had no such change in
accounting principles and policies been made, then, together with the first
delivery of financial statements pursuant to paragraph (a) and (b) above
following such change, a schedule prepared by a Financial Officer on behalf of
Holdings reconciling such changes to what the financial statements would have
been without such changes;

(f) within 90 days after the beginning of each fiscal year, an operating and
capital expenditure budget, in form satisfactory to the Administrative Agent
prepared by Holdings for each of the four fiscal quarters of such fiscal year
prepared in reasonable detail, of Holdings and the Subsidiaries, accompanied by
the statement of a Financial Officer of Holdings to the effect that, to the best
of his knowledge, the budget is a reasonable estimate for the period covered
thereby;

(g) concurrently with any delivery of financial statements under clause
(a) above, deliver updated Perfection Certificates (or, to the extent such
request relates to specified information contained in the Perfection
Certificates, such information) reflecting all changes since the date of the
information most recently received pursuant to this paragraph (g) or
Section 5.10(e);

(h) promptly, a copy of all reports submitted to the Board of Directors (or any
committee thereof) of any of Parent, Holdings, the U.S. Borrower or any
Subsidiary in connection with any material interim or special audit made by
independent accountants of the books of Holdings, the U.S. Borrower or any
Subsidiary;

(i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the U.S.
Borrower or any of the Subsidiaries, or compliance with the terms of any Loan
Document, or such consolidating financial statements, as in each case the
Administrative Agent may reasonably request (for itself or on behalf of any
Lender); and

(j) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
with the Internal Revenue Service with respect to a Plan; (ii) the most recent
actuarial valuation report for any Plan; (iii) all notices received from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan or Multiemployer Plan as the Administrative Agent shall reasonably request.

Documents required to be delivered pursuant to Section 5.04(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Holdings or the Borrowers posts
such documents, or provides a link thereto on Parent’s website on the Internet
at the website address listed on Schedule 9.01; or (ii) on which such

 

-104-



--------------------------------------------------------------------------------

documents are posted on Holdings or the Borrowers behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: Holdings or the Borrowers shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests (through the Administrative Agent) Holdings or the Borrowers to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender. Notwithstanding anything
contained herein, in every instance Holdings or the Borrowers shall be required
to provide paper copies of the Compliance Certificates required by
Section 5.04(c) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by Holdings or the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Holdings and the Borrowers hereby acknowledge that (a) the Administrative Agent
and/or the Joint Lead Arrangers will make available to the Lenders and any
Issuing Bank materials and/or information provided by or on behalf of Holdings
and Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Holdings, the Borrowers or their Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.
Holdings and the Borrowers hereby agree that so long as Holdings or the
Borrowers are the issuers of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities they will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the Issuing Bank and the Lenders
to treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.16);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, none of Holdings or any Borrower
shall be under any obligation to mark any Borrower Materials “PUBLIC.”

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.04 may be satisfied with respect to financial information of Holdings
and the Subsidiaries by furnishing (A) the applicable financial statements of
Parent, together with the other information required by Sections 5.04(a) and
(b), or (B) Parent’s Form 10-K or 10-Q, as applicable, filed

 

-105-



--------------------------------------------------------------------------------

with the SEC (to the extent such Annual Report or Quarterly Report, as
applicable, includes such applicable financial statements of Parent and
otherwise includes the information required by Sections 5.04(a) and (b), as
applicable); provided that, with respect to each of subclauses (A) and (B) of
this paragraph, Parent’s information is accompanied by information that explains
in reasonable detail the differences between the information relating to Parent,
on one hand, and information relating to Holdings and the Subsidiaries on a
standalone basis, on the other hand.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly, after any Responsible Officer of
Holdings or the U.S. Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the U.S. Borrower or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the U.S. Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or could reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event, that together with all other ERISA Events
that have occurred, could reasonably be expected to have a Material Adverse
Effect.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Agents or, upon the occurrence and during the continuance of
an Event of Default, any Lender to visit and inspect the financial records and
the properties of Holdings, the U.S. Borrower or any of the Subsidiaries at
reasonable times, upon reasonable prior notice to Holdings or the U.S. Borrower,
and as often as reasonably requested and to make extracts from and copies of
such financial records, and permit any persons designated by the Agents or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to Holdings or the U.S. Borrower to discuss the
affairs, finances and condition of Holdings, the U.S. Borrower or any of the
Subsidiaries with the officers thereof and independent accountants therefor
(subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract).

 

-106-



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds. Use the proceeds of the Revolving Facility Loans,
Swingline Loans and request issuance of Letters of Credit solely for general
corporate purposes. Use the proceeds of the Term Loans to consummate the
Transactions.

SECTION 5.09. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all applicable Environmental Laws; and obtain and renew all
Environmental Permits, except, in each case with respect to this Section 5.09,
to the extent the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 5.10. Further Assurances; Additional Mortgages.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Administrative Agent may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the Loan Parties and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) If any asset (including any real property (other than real property covered
by Section 5.10(c) below) or improvements thereto or any interest therein) that
has an individual fair market value in an amount having a Dollar Equivalent
greater than $5.0 million is acquired by Holdings, the U.S. Borrower or any
other Loan Party after the Closing Date or owned by an entity at the time it
becomes a Subsidiary Loan Party (in each case other than assets constituting
Collateral under a Security Document that become subject to the Lien of such
Security Document upon acquisition thereof), cause such asset to be subjected to
a Lien securing the Obligations and take, and cause the Subsidiary Loan Parties
to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties, subject to paragraph (g) below.

(c) In the case of the U.S. Borrower, grant and cause each of the Domestic
Subsidiary Loan Parties to grant to the Collateral Agent security interests and
mortgages in such real property of the U.S. Borrower or any such Domestic
Subsidiary Loan Parties as are not covered by the original U.S. Mortgages, to
the extent acquired after the Closing Date and having a value at the time of
acquisition in excess of $5.0 million pursuant to documentation substantially in
the form of the U.S. Mortgages delivered to the Collateral Agent on the Closing
Date or in such other form as is reasonably satisfactory to the Collateral Agent
(each, an “Additional Mortgage”) and constituting valid and enforceable
perfected Liens superior to and prior to the rights of all third persons subject
to no other Liens except as are permitted by Section 6.02 or arising by
operation of law, at the time of perfection thereof, record or file, and cause
each such Subsidiary to record or file, the Additional Mortgage or instruments
related thereto in such manner and in

 

-107-



--------------------------------------------------------------------------------

such places as is required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent required to be granted pursuant to
the Additional Mortgages and pay, and cause each such Subsidiary to pay, in
full, all Taxes, fees and other charges payable in connection therewith, in each
case subject to paragraph (g) below. With respect to each such property
encumbered by an Additional Mortgage, the U.S. Borrower shall deliver to the
Collateral Agent contemporaneously therewith a title insurance policy, a survey,
an opinion of counsel and a Flood Hazard determination meeting the requirements
of subsection (i) of the definition of the term “Collateral and Guarantee
Requirement.”

(d) If any additional direct or indirect Subsidiary of Holdings is formed or
acquired after the Closing Date and if such Subsidiary is a Domestic Subsidiary
Loan Party, within five Business Days after the date such Subsidiary is formed
or acquired, notify the Administrative Agent and the Lenders thereof and, within
20 Business Days after the date such Subsidiary is formed or acquired, cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Subsidiary owned by or on behalf of any Loan Party.

(e) In the case of the U.S. Borrower, (i) furnish to the Collateral Agent
promptly (and in any event within 30 days of such change) written notice of any
change (A) in any Loan Party’s corporate or organization name, (B) in any Loan
Party’s identity or organizational structure, (C) in any Loan Party’s
organizational identification number or (D) in any Loan Party’s jurisdiction of
organization; provided that the U.S. Borrower shall not effect or permit any
such change unless all filings have been made, or will have been made within any
statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties and (ii) promptly notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

(f) Prior to any Foreign Subsidiary becoming a Foreign Subsidiary Borrower,
cause (i) the Collateral and Guarantee Requirement to be satisfied with respect
to such Foreign Subsidiary and, to the extent legally permitted and not
resulting in material adverse tax or legal consequences (as determined by the
U.S. Borrower reasonably and in good faith), each of its Wholly Owned
Subsidiaries, (ii) the Equity Interests and Pledged Collateral (if any) of such
Foreign Subsidiary and to the extent legally permitted and not resulting in
material adverse tax or legal consequences (as determined by the U.S. Borrower
reasonably and in good faith), each of its Wholly Owned Subsidiaries to be
pledged pursuant to a Foreign Pledge Agreement and (iii) after giving effect to
paragraph (g) below, at least a substantial portion of the assets (as reasonably
determined by the Administrative Agent) of such Foreign Subsidiary to be subject
to a valid first lien in favor of the Collateral Agent for the benefit of the
Secured Parties.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any real property held by
the U.S. Borrower or any of its Subsidiaries as a lessee under a lease, (ii) any
Equity Interests acquired after the Closing Date in accordance with this
Agreement if, and to the extent that, and for so long as (A) doing so would
violate applicable law or a contractual obligation binding on such Equity
Interests and (B) such law or obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the

 

-108-



--------------------------------------------------------------------------------

acquisition of such Subsidiary (provided that the foregoing clause (B) shall not
apply in the case of a joint venture, including a joint venture that is a
Subsidiary), (iii) any assets acquired after the Closing Date, to the extent
that, and for so long as, taking such actions would violate a contractual
obligation binding on such assets that existed at the time of the acquisition
thereof and was not created or made binding on such assets in contemplation or
in connection with the acquisition of such assets (except in the case of assets
acquired with Indebtedness permitted pursuant to Section 6.01(i) that is secured
by a Lien permitted pursuant to Section 6.02(i)), (iv) any asset of a Foreign
Subsidiary if the granting of a Lien on such asset would result in materially
adverse tax or legal consequences to Holdings and its Subsidiaries (as
determined by the U.S. Borrower reasonably and in good faith), (v) any asset of
a Foreign Subsidiary if the U.S. Borrower demonstrates to the Collateral Agent
and the Collateral Agent determines (in its reasonable discretion) that the cost
of the satisfaction of the Collateral and Guarantee Requirement of this
Section 5.10 with respect thereto exceeds the value of the security offered
thereby or (vi) any assets or properties acquired directly by NDC; provided
that, upon the reasonable request of the Collateral Agent, Holdings shall, and
shall cause any applicable Subsidiary to, use commercially reasonable efforts to
have waived or eliminated any contractual obligation of the types described in
clauses (ii) and (iii) above, other than those set forth in joint venture
agreements to which Holdings or a Subsidiary is party.

SECTION 5.11. Fiscal Year; Accounting. In the case of Holdings and the U.S.
Borrower, cause its fiscal year to end on December 31.

SECTION 5.12. Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 5.12, in each case within the time
limits specified on such schedule.

SECTION 5.13. Repayment of Existing Senior Notes. Within 45 days after the
Closing Date, the U.S. Borrower shall repay or redeem the Dollar Equivalent of
$430.0 million in aggregate principal amount of Existing Senior Notes.

ARTICLE VI

Negative Covenants

Each of Holdings and the Borrowers covenants and agrees with each Lender that,
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, neither Holdings nor the U.S. Borrower will, or
will cause or permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness existing on the Closing Date, including without limitation,
Indebtedness of Foreign Subsidiaries that may be incurred under committed and

 

-109-



--------------------------------------------------------------------------------

uncommitted working capital, letter of credit or bank guarantee lines
outstanding and in effect on the Closing Date, and set forth on Schedule 6.01
and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness (or working capital, letter of credit or bank guarantee lines)
(other than intercompany indebtedness Refinanced with Indebtedness owed to a
person not affiliated with Holdings or any subsidiary), (ii) Indebtedness in
respect of Permitted Additional Notes and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness that otherwise constitutes Permitted
Additional Notes; provided that (A) the aggregate principal amount (or accreted
value, if applicable) of such Indebtedness does not exceed the aggregate
principal amount (or accreted value, if applicable) of the Finance Notes then
outstanding (plus accrued interest and premium thereon), (B) Holdings and the
Borrowers would be in compliance on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness with the Financial Performance Covenants as of
the most recent Test Period for which financial statements were delivered
pursuant to Sections 5.04 (a) or (b) or, if prior to the first delivery date for
such financial statements hereunder, as of the end of the period for which the
most recent financial statements of Holdings are available and if the last day
of any such period is prior to the first Test Period for which the Financial
Performance Covenants are tested, the levels for the first Test Period for which
the Financial Performance Covenants are tested shall be deemed to apply for such
purpose and (C) the net cash proceeds of such Permitted Additional Notes are
substantially contemporaneously used to make a distribution to Finance LLC
pursuant to Section 6.06(j) and used by Finance LLC to substantially
contemporaneously repay the principal of the Finance Notes; provided that for
both clauses (i) and (ii), Permitted Refinancing Indebtedness to refinance the
Existing Senior Subordinated Notes or Permitted Additional Notes to refinance
the Finance Notes shall not be incurred until such time as there is no more than
$500.0 million in aggregate principal amount of Existing Senior Notes
outstanding;

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) Indebtedness of Holdings and the Subsidiaries pursuant to Swap Agreements
permitted by Section 6.14;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to Holdings or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person,
provided that upon the incurrence of Indebtedness with respect to reimbursement
obligations regarding workers’ compensation claims, such obligations are
reimbursed not later than 30 days following such incurrence;

(e) Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to any
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Domestic Subsidiary Loan Party to the Loan Parties
shall be subject to Section 6.04(b) and (ii) Indebtedness of any Borrower to any
Subsidiary and Indebtedness of any other Loan Party to any Subsidiary that is
not a Domestic Subsidiary Loan Party shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;

 

-110-



--------------------------------------------------------------------------------

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within three Business Days of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or a
corporation merged into or consolidated with the U.S. Borrower or any Subsidiary
after the Closing Date and Indebtedness assumed in connection with the
acquisition of assets, which Indebtedness in each case, exists at the time of
such acquisition, merger or consolidation and is not created in contemplation of
such event and where such acquisition, merger or consolidation is permitted by
this Agreement and (ii) any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness, provided that the aggregate principal amount of
such Indebtedness at the time of, and after giving effect to, such acquisition,
merger or consolidation, such assumption or such incurrence, as applicable
(together with Indebtedness outstanding pursuant to this paragraph (h),
paragraph (i) of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03), would not exceed 5.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such acquisition, merger or consolidation, such assumption or
such incurrence, as applicable, for which financial statements have been
delivered pursuant to Section 5.04;

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by Holdings or any Subsidiary prior to or within 270 days
after the acquisition, lease or improvement of the respective asset permitted
under this Agreement in order to finance such acquisition or improvement, and
any Permitted Refinancing Indebtedness in respect thereof, in an aggregate
principal amount that at the time of, and after giving effect to, the incurrence
thereof (together with Indebtedness outstanding pursuant to paragraph (h) of
this Section 6.01, this paragraph (i) and the Remaining Present Value of leases
permitted under Section 6.03) would not exceed 5.0% of Consolidated Total Assets
as of the end of the fiscal quarter immediately prior to the date of such
incurrence for which financial statements have been delivered pursuant to
Section 5.04;

(j) Capital Lease Obligations incurred by Holdings or any Subsidiary in respect
of any Sale and Lease-Back Transaction that is permitted under Section 6.03;

(k) other Indebtedness of Holdings or any Subsidiary, in an aggregate principal
amount at any time outstanding pursuant to this paragraph (k) not in excess of
$300.0 million; provided that the aggregate amount of Indebtedness of all
Subsidiaries that are not Domestic Subsidiary Loan Parties outstanding pursuant
to this paragraph (k) shall not at any time exceed $200.0 million (it being
understood that such amount shall be

 

-111-



--------------------------------------------------------------------------------

increased to $250.0 million if at the time of the incurrence of such
Indebtedness and after giving effect thereto on a Pro Forma Basis the Secured
Leverage Condition is satisfied) ; provided further that an aggregate amount of
up to $150.0 million (it being understood that such amount shall be increased to
$300.0 million if at the time of the incurrence of such Indebtedness and after
giving effect thereto on a Pro Forma Basis the Secured Leverage Condition is
satisfied) of such Indebtedness of Foreign Subsidiaries only may be secured by a
Lien on the Collateral under the Security Documents so long as the lender of
such Indebtedness is at the time of incurrence a Lender or an Affiliate of a
Lender; provided however that the U.S. Borrower shall deliver to the
Administrative Agent a Schedule 6.01(k) to the Credit Agreement that identifies
the amount of such Indebtedness and designates such Indebtedness as Indebtedness
of Foreign Subsidiaries which shall be secured by a Lien on the Collateral
together with a copy of the document governing such Indebtedness;

(l) Indebtedness of the U.S. Borrower pursuant to the New Senior Notes in an
aggregate principal amount that is not in excess of the sum of $500.0 million
and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

(m) Guarantees (i) by Holdings and the Domestic Subsidiary Loan Parties of the
Indebtedness of the U.S. Borrower described in paragraph (a) (to the extent
applying to the Existing Notes), paragraph (l) (so long as the Guarantee of the
Senior Subordinated Notes is subordinated substantially on terms as set forth in
the Senior Subordinated Note Indenture), paragraph (q) and paragraph (v) of this
Section, (ii) by Holdings, the U.S. Borrower or any Domestic Subsidiary Loan
Party of any Indebtedness of the U.S. Borrower or any Domestic Subsidiary Loan
Party expressly permitted to be incurred under this Agreement, (iii) by the U.S.
Borrower or any Domestic Subsidiary Loan Party of Indebtedness otherwise
expressly permitted hereunder of any Subsidiary that is not a Domestic
Subsidiary Loan Party to the extent permitted by Section 6.04(b), (iv) by any
Foreign Subsidiary that is not a Loan Party of Indebtedness of another Foreign
Subsidiary that is not a Loan Party; provided that all Foreign Subsidiaries may
guarantee obligations of other Foreign Subsidiaries under ordinary course cash
management obligations, and (v) by the U.S. Borrower of Indebtedness of Foreign
Subsidiaries incurred in the ordinary course of business on ordinary business
terms so long as such Indebtedness of Foreign Subsidiaries is permitted to be
incurred under 6.01(a) or (k); provided that Guarantees by Holdings or any
Domestic Subsidiary Loan Party under this Section 6.01(m) of any other
Indebtedness of a person that is subordinated to other Indebtedness of such
person shall be expressly subordinated to the Obligations to the same extent as
the Guarantee of the Existing Senior Subordinated Notes is under the Existing
Senior Subordinated Note Indenture;

(n) Indebtedness arising from agreements of Holdings or any Subsidiary providing
for indemnification, adjustment of purchase price or similar obligations, in
each case, incurred or assumed in connection with the disposition of any
business, assets or a Subsidiary, other than Guarantees of Indebtedness incurred
by any person acquiring all or any portion of such business, assets or a
Subsidiary for the purpose of financing such acquisition;

 

-112-



--------------------------------------------------------------------------------

(o) Indebtedness in connection with Permitted Receivables Financings;

(p) letters of credit or bank guarantees (other than Letters of Credit issued
pursuant to Section 2.05) having an aggregate face amount not in excess of $30.0
million;

(q) unsecured letters of credit issued to satisfy obligations under the Sublease
Agreement (as in effect on the Closing Date);

(r) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(s) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(t) [Reserved;]

(u) Indebtedness outstanding under the Existing Credit Agreement on the Closing
Date after giving effect to the Refinancing;

(v) Indebtedness in respect of Future Secured Notes and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness that otherwise
constitutes Future Secured Notes so long as (v) no Default or Event of Default
has occurred and is continuing; (w) Holdings and the Borrowers would be in
compliance on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness with the Financial Performance Covenants as of the most recent Test
Period for which financial statements were delivered pursuant to Sections 5.04
(a) or (b) or, if prior to the first delivery date for such financial statements
hereunder, as of the end of the period for which the most recent financial
statements of Holdings are available and if the last day of any such period is
prior to the first Test Period for which the Financial Performance Covenants are
tested, the levels for the first Test Period for which the Financial Performance
Covenants are tested shall be deemed to apply for such purpose; (x) the
principal amount of Indebtedness outstanding under this clause (v), together
with the amount of New Term Loan Commitments under Section 2.22, shall not
exceed $250.0 million at any time after giving pro forma effect to all
concurrent financing transactions; (y) all obligations under the Existing Credit
Agreement have been repaid in full after giving effect to the incurrence of such
Future Secured Notes and all Liens thereunder have been discharged after giving
effect to such Future Secured Notes and (z) after giving effect to the
incurrence of such Future Secured Notes, there shall be no more than $500.0
million of Existing Senior Notes outstanding; and

(w) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (v) above.

Notwithstanding anything to the contrary herein, Holdings shall not be permitted
to incur any Indebtedness other than Indebtedness under Section 6.01(m).

 

-113-



--------------------------------------------------------------------------------

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any subsidiary of Holdings or the U.S. Borrower) at the time owned by it or on
any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of Holdings and the Subsidiaries existing on the
Closing Date and set forth on Schedule 6.02(a) (other than Liens securing
Indebtedness outstanding under the Existing Credit Agreement); provided that
such Liens shall secure only those obligations that they secure on the Closing
Date (and extensions, renewals and refinancings of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of Holdings or any Subsidiary;

(b) (i) any Lien created under the Loan Documents to secure the Obligations,
(ii) Liens created under any Future Secured Notes Documents on U.S. Collateral
securing Future Secured Notes that constitute First Lien Obligations permitted
to be incurred under Section 6.01(v); provided that, in the case of this clause
(ii) the holders of such Indebtedness (or a representative thereof on behalf of
such holders) and the Collateral Agent shall have executed and delivered a First
Lien Intercreditor Agreement and (iii) Liens created under any Future Secured
Notes Documents on the U.S. Collateral securing Future Secured Notes
constituting Second Lien Obligations permitted to be incurred under
Section 6.01(v); provided that, in the case of this clause (iii), holders of
such Indebtedness (or a representative thereof on behalf of such holders) and
the Collateral Agent shall have executed and delivered a Junior Lien
Intercreditor Agreement;

(c) any Lien on any property or asset of Holdings or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h),
provided that such Lien (i) does not apply to any other property or assets of
Holdings or any of the Subsidiaries not securing such Indebtedness at the date
of the acquisition of such property or asset (other than after acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such date and which Indebtedness and other obligations are permitted
hereunder that require a pledge of after acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition), (ii) such
Lien is not created in contemplation of or in connection with such acquisition
and (iii) in the case of a Lien securing Permitted Refinancing Indebtedness, any
such Lien is permitted, subject to compliance with clause (e) of the definition
of the term “Permitted Refinancing Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
that are being contested in good faith by appropriate proceedings and in respect
of which, if applicable, Holdings or any Subsidiary shall have set aside on its
books reserves in accordance with GAAP;

 

-114-



--------------------------------------------------------------------------------

(f) (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings or any Subsidiary;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
bids, leases, government contracts, trade contracts, and other obligations of a
like nature incurred in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;

(h) zoning restrictions, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, restrictions
on use of real property and other similar encumbrances incurred in the ordinary
course of business that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of Holdings or any Subsidiary;

(i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by Holdings or any Subsidiary (including the interests of vendors
and lessors under conditional sale and title retention agreements); provided
that (i) such security interests secure Indebtedness permitted by
Section 6.01(i) (including any Permitted Refinancing Indebtedness in respect
thereof), (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 270 days after such acquisition (or
construction), (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of such equipment or other property or improvements at the time of such
acquisition (or construction), including transaction costs incurred by Holdings
or any Subsidiary in connection with such acquisition (or construction) and
(iv) such security interests do not apply to any other property or assets of
Holdings or any Subsidiary (other than to accessions to such equipment or other
property or improvements); provided, further, that individual financings of
equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender;

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

 

-115-



--------------------------------------------------------------------------------

(l) other Liens with respect to property or assets of Holdings or any Subsidiary
not constituting Collateral for the Obligations with an aggregate fair market
value (valued at the time of creation thereof) of not more than $50.0 million at
any time;

(m) Liens disclosed by the title insurance policies delivered on the Closing
Date and pursuant to Section 5.10 and any replacement, extension or renewal of
any such Lien; provided that such replacement, extension or renewal Lien shall
not cover any property other than the property that was subject to such Lien
prior to such replacement, extension or renewal; provided, further, that the
Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted by this Agreement;

(n) Liens in respect of Permitted Receivables Financings;

(o) any interest or title of a lessor under any leases or subleases entered into
by Holdings or any Subsidiary in the ordinary course of business;

(p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Holdings and the
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of Holdings or any Subsidiary in the ordinary course of
business;

(q) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(r) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f) or (p) and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

(s) licenses of Intellectual Property and other similar agreements entered into
in the ordinary course of business;

(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(u) Liens on the assets of a Foreign Subsidiary that do not constitute
Collateral and which secure Indebtedness of such Foreign Subsidiary that is not
otherwise secured by a Lien on the Collateral under the Loan Documents and that
is permitted to be incurred under Section 6.01(a) or (k);

(v) Liens upon specific items of inventory or other goods and proceeds of
Holdings or any of the Subsidiaries securing such person’s obligations in
respect of bankers’ acceptances issued or created for the account of such person
to facilitate the purchase, shipment or storage of such inventory or other
goods;

 

-116-



--------------------------------------------------------------------------------

(w) Liens solely on any cash earnest money deposits made by Holdings or any of
the Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(x) Liens on cash with respect to credit card processing agreements in the
ordinary course of business securing obligations of not more than $10.0 million
outstanding at any time; and

(y) Liens securing Indebtedness outstanding under the Existing Credit Agreement
on the Closing Date after giving effect to the Refinancing; provided that the
Existing Agent and the Administrative Agent have executed and delivered the Pari
Passu Intercreditor Agreement.

Notwithstanding the foregoing, no Liens shall be permitted to exist, directly or
indirectly, on Pledged Collateral, other than Liens in favor of the Collateral
Agent and Liens permitted by Section 6.02(b), (d), (e), (q) or (y).

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”),
provided that a Sale and Lease-Back Transaction shall be permitted so long as at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such Lease, the Remaining Present Value of such
lease (together with Indebtedness outstanding pursuant to paragraphs (h) and
(i) of Section 6.01 and the Remaining Present Value of outstanding leases
previously entered into under this Section 6.03) would not exceed 5.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date such lease is entered into for which financial statements have been
delivered pursuant to Section 5.04.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances (other than intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of Holdings
and the Subsidiaries) to or Guarantees of the obligations of, or make or permit
to exist any investment or any other interest in (each, an “Investment”), in any
other person, except:

(a) Investments by Holdings in the Equity Interests of the U.S. Borrower;

(b) (i) Investments by any Borrower or any Subsidiary in the Equity Interests of
any Borrower or any Subsidiary; (ii) intercompany loans from any Borrower or any
Subsidiary to any Borrower or any Subsidiary; (iii) Guarantees by the U.S.
Borrower or any Domestic Subsidiary Loan Party of Indebtedness otherwise
expressly permitted hereunder of the U.S. Borrower or any Subsidiary; and
(iv) Guarantees by non-Loan Parties of Indebtedness or other obligations of
non-Loan Parties; provided that the sum of (A) Investments (valued at the time
of the making thereof and without giving effect to

 

-117-



--------------------------------------------------------------------------------

any write-downs or write-offs thereof) after the Closing Date by the Loan
Parties pursuant to clause (i) in Subsidiaries that are not Domestic Subsidiary
Loan Parties, plus (B) intercompany loans from the Loans Parties after the
Closing Date to Subsidiaries that are not Domestic Subsidiary Loan Parties
pursuant to clause (ii), plus (C) Guarantees by the Loan Parties after the
Closing Date of Indebtedness of Subsidiaries that are not Domestic Subsidiary
Loan Parties pursuant to clause (iii), together with the aggregate amount of
Investments constituting Permitted Business Acquisitions of Subsidiaries that
are not Domestic Subsidiary Loan Parties following the consummation of such
Permitted Business Acquisitions pursuant to paragraph (m) of this Section 6.04,
shall not exceed an aggregate amount equal to (x) $350.0 million (plus any
return of capital actually received by the respective investors in respect of
investments theretofore made by them pursuant to this paragraph b(i)), plus
(y) the portion, if any, of the Applicable Amount on the date of such election
that Holdings elects to apply to this Section 6.04(b);

(c) Permitted Investments and investments that were Permitted Investments when
made;

(d) [Reserved];

(e) intercompany loans from NDC to the U.S. Borrower; provided that such loans
are subordinated to the Obligations in a manner reasonably acceptable to the
Administrative Agent;

(f) Investments arising out of the receipt by Holdings or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(g) (i) loans and advances to employees of Holdings or any Subsidiary in the
ordinary course of business not to exceed $10.0 million in the aggregate at any
time outstanding (calculated without regard to write-downs or write-offs
thereof) and (ii) advances of payroll payments and expenses to employees in the
ordinary course of business;

(h) accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;

(i) Swap Agreements permitted pursuant to Section 6.14;

(j) Investments existing on the Closing Date and set forth on Schedule 6.04;

(k) Investments resulting from pledges and deposits referred to in
Sections 6.02(f) and (g);

(l) other Investments by Holdings or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed (i) $150.0 million (plus any
returns of capital actually received by the respective investor in respect of
investments theretofore made by it pursuant to this paragraph (l)), plus
(ii) the portion, if any, of the Applicable Amount on the date such election is
made that the U.S. Borrower elects to apply to this paragraph (l);

 

-118-



--------------------------------------------------------------------------------

(m) Investments constituting Permitted Business Acquisitions; provided that
Investments constituting Permitted Business Acquisitions by the Loan Parties
pursuant to this paragraph (m) of Subsidiaries that are not Domestic Subsidiary
Loan Parties following the consummation of such Permitted Business Acquisition,
which shall be deemed to include the principal amount of Indebtedness that is
assumed pursuant to Section 6.01 in connection with such Permitted Business
Acquisitions by such Subsidiaries, shall, together with the aggregate amount of
Investments theretofore made pursuant to the proviso to Section 6.04(b), not
exceed (i) $350.0 million plus (ii) the portion, if any, of the Applicable
Amount on the date such election is made that the U.S. Borrower elects to apply
to this paragraph (m);

(n) [Reserved];

(o) intercompany loans between Foreign Subsidiaries that are not Loan Parties or
from a Foreign Subsidiary to any Domestic Subsidiary of NDC that is not a Loan
Party and Guarantees permitted by Section 6.01(m)(i), (ii), (iv) and (v);

(p) Investments arising as a result of Permitted Receivables Financings;

(q) [Reserved];

(r) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(s) Investments of a Subsidiary acquired after the Closing Date or of a
corporation merged into the U.S. Borrower or merged into or consolidated with a
Subsidiary in accordance with Section 6.05 after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were inexistence on the date of
such acquisition, merger or consolidation;

(t) [Reserved];

(u) Guarantees by the Borrowers or any Subsidiary of operating leases (other
than Capital Lease Obligations), pension fund liabilities of any Subsidiary or
of other obligations that do not constitute Indebtedness, in each case entered
into by any Subsidiary in the ordinary course of business;

(v) performance Guarantees by the Borrowers or any Domestic Subsidiary Loan
Party of obligations of Subsidiaries and/or joint ventures so long as such
Guarantees (i) do not constitute Guarantees of Indebtedness and (ii) are made in
the ordinary course of business; and

 

-119-



--------------------------------------------------------------------------------

(w) Investments as a result of:

(i) the U.S. Borrower contributing (directly or indirectly) all of the Equity
Interests owned by the U.S. Borrower on October 19, 2005, in the following
subsidiaries to Nalco Universal Holdings B.V. (“NUH”), a Dutch holding company:
(A) Nalco Gulf Limited; (B) Nalco Taiwan Co., Ltd.; (C) Nalco Hellas, S.A.
(Greece); (D) Nalco Hong Kong Limited; (E) Nalco Industrial Services (Thailand)
Co., Ltd.; (F) Nalco Anadolu Kimya Sanayii Ve Ticaret A.S. (Turkey); (G) Ondeo
Nalco India Limited; (H) Nalco Industrial Services (Su Zhou) Co., Ltd.;
(I) Nalco ZAO (Russia); and (J) Ondeo Nalco Saudi Co., Ltd.; and

(ii) the U.S. Borrower and Nalco Worldwide Holdings L.L.C. (“NWWH”) contributing
(directly or indirectly) all of the Equity Interests owned by them on
December 15, 2006, in the following subsidiaries to NUH: (A) Deryshares B.V.;
(B) Nalco Polska Sp. z o.o.; (C) Nalco Egypt, Ltd.; (D) Nalco Hungary K.F.T.;
(E) Nalco Holding S.L.; (F) Nalco Czechia SRO; (G) Nalco Philippines, Inc.;
(H) Nalco Industrial Services Malaysia Sdn Bhd; (I) Nalco Pakistan Ltd.;
(J) Nalco Energy Services Nigeria Ltd.; (K) Nalco Energy Services Equatorial
Guinea L.L.C.; (L) Nalfloc Limited; (M) ONES West Africa L.L.C.; (N) Nalco
Energy Services Middle East Holdings, Inc.; (O) Nalco ZAO (Russia), (P) Nalco
Hellas, S.A. (Greece); (Q) Nalco Hong Kong Limited; Nalco Industrial Services
(Thailand) Co., Ltd; and (R) Nalco Anadolu Kimya Sanayii Ve Ticaret A.S.
(Turkey); and the U.S. Borrower shall be permitted to effect the contribution
described in the foregoing clause (E) by first contributing such Equity
Interests to a newly formed Delaware limited liability company (“Newco LLC”) and
then contributing all of the Equity Interest in Newco LLC to NUH; and

(iii) Nalco Global Holdings LLC and Nalco International Holdings LLC
contributing (directly or indirectly) all of the Equity Interests owned by them
on December 15, 2006, in Nalco Industrial Services (Thailand) Co. Ltd and Nalco
Anadolu Kimya Sanayii Ve Ticaret A.S. (Turkey) to NUH.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of the U.S. Borrower or any Subsidiary
or preferred equity interests of Holdings, or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or any substantial
part of the assets of any other person, except that this Section shall not
prohibit:

(a) (i) the purchase and sale of inventory in the ordinary course of business by
Holdings or any Subsidiary, (ii) the acquisition of any other asset in the
ordinary course of business by Holdings or any Subsidiary, (iii) the sale of
surplus, obsolete or worn out equipment or other property in the ordinary course
of business by Holdings or any Subsidiary or (iv) the sale of Permitted
Investments in the ordinary course of business;

 

-120-



--------------------------------------------------------------------------------

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, (i) the merger of any
Subsidiary into a Borrower (including, without limitation, the merger of NDC
with and into the U.S. Borrower, with the U.S. Borrower as the surviving person)
in a transaction in which such Borrower is the surviving corporation, (ii) the
merger or consolidation of any Subsidiary into or with any Subsidiary Loan Party
in a transaction in which the surviving or resulting entity is a Subsidiary Loan
Party (which shall be a Domestic Subsidiary Loan Party if any party to such
merger or consolidation shall be a Domestic Subsidiary) and, in the case of each
of clauses (i) and (ii), no person other than a Borrower or Subsidiary Loan
Party receives any consideration, (iii) the merger or consolidation of any
Subsidiary that is not a Subsidiary Loan Party into or with any other Subsidiary
that is not a Subsidiary Loan Party or (iv) the liquidation or dissolution or
change in form of entity of any Subsidiary (other than a Borrower) if Holdings
determines in good faith that such liquidation or dissolution is in the best
interests of Holdings and is not materially disadvantageous to the Lenders;

(c) sales, transfers, leases or other dispositions to Holdings or a Subsidiary
(upon voluntary liquidation or otherwise); provided that any sales, transfers,
leases or other dispositions by a Loan Party to a Subsidiary that is not a
Domestic Subsidiary Loan Party shall be made in compliance with Section 6.07;
provided, further that the aggregate gross proceeds of any sales, transfers,
leases or other dispositions by a Loan Party to a Subsidiary that is not a
Domestic Subsidiary Loan Party in reliance upon this paragraph (c) and the
aggregate gross proceeds of any or all assets sold, transferred or leased in
reliance upon paragraph (h) below shall not exceed, in any fiscal year of
Holdings, 5 % of Consolidated Total Assets as of the end of the immediately
preceding fiscal year;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
Dividends permitted by Section 6.06;

(f) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets either (i) pursuant to Permitted Receivables Financings or
(ii) to the extent such sale or transfer is by Foreign Subsidiaries (other than
Foreign Subsidiary Loan Parties) with respect to their own Receivables Assets;
provided that the aggregate gross proceeds of any or all Receivables Assets sold
or transferred (including capital contributions of Receivables Assets) in
reliance upon clause (ii) of this paragraph (f) shall not exceed $200.0 million
in any fiscal year;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided that the aggregate gross proceeds
(including noncash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (h) and in reliance upon
the second proviso to paragraph (c) above shall not exceed, in any fiscal year
of Holdings, 5 % of Consolidated Total Assets as of the end of the immediately
preceding fiscal year; provided, further, that the Net Proceeds thereof are
applied in accordance with Section 2.11(c).

 

-121-



--------------------------------------------------------------------------------

(i) any merger or consolidation in connection with a Permitted Business
Acquisition, provided that following any such merger or consolidation
(i) involving a Borrower, such Borrower is the surviving corporation,
(ii) involving a domestic Subsidiary, the surviving or resulting entity shall be
a Domestic Subsidiary Loan Party that is a Wholly Owned Subsidiary and
(iii) involving a Foreign Subsidiary, the surviving or resulting entity shall be
a Foreign Subsidiary Loan Party that is a Wholly Owned Subsidiary;

(j) the sale or disposition identified on Schedule 6.05(j) (the “Specified Asset
Sale”); provided that (i)(x) on a Pro Forma Basis after giving effect to the
Specified Asset Sale and any prepayment made pursuant to this paragraph (j),
Holdings shall be in compliance with the Financial Performance Covenants as of
the most recent Test Period for which financial statements were delivered
pursuant to Section 5.04(a) or (b) or, if prior to the first delivery date for
such financial statements hereunder, as of the end of the period for which the
most recent financial statements of Holdings are available and if the last day
of any such period is prior to the first Test Period for which the Financial
Performance Covenants are tested, the levels for the first Test Period for which
the Financial Performance Covenants are tested shall be deemed to apply for such
purpose and (y) no Default or Event of Default shall exist on the date of such
Specified Asset Sale before or after giving effect to any prepayment made
pursuant to this paragraph (j), (ii) Holdings shall have delivered to the
Administrative Agent a certificate of a Financial Officer of Holdings setting
forth such pro forma compliance with the Financial Performance Covenants and
(iii) the Net Proceeds thereof are applied in accordance with Section 2.11(c)
and the definition of “Net Proceeds” and at least 50% of the net cash proceeds
thereof shall be applied to repay Existing Notes, Finance Notes, Term Loans
and/or Indebtedness outstanding under the Existing Credit Agreement;

(k) licenses of Intellectual Property of the U.S. Borrower or any Subsidiary and
other similar agreements entered into in the ordinary course of business; and

(l) sales, leases or other dispositions of inventory of Holdings and its
Subsidiaries determined by the management of Holdings or the U.S. Borrower to be
no longer useful or necessary in the operation of the business of Holdings or
any of the Subsidiaries; provided that the Net Proceeds thereof are applied in
accordance with Section 2.11(c).

Notwithstanding anything to the contrary contained in Section 6.05 above,
(i) Holdings shall at all times own, directly or indirectly, 100% of the Equity
Interests of the U.S. Borrower and NDC and directly at least a majority of the
Equity Interests of the U.S. Borrower, (ii) the U.S. Borrower shall at all times
own directly or indirectly through a Domestic Subsidiary Loan Party at least 70%
of the Equity Interests of NDC; provided that the foregoing clause (ii) shall
not apply after any merger of NDC with and into the U.S. Borrower, with the U.S.
Borrower as the surviving person, (iii) neither Holdings nor any Subsidiary that
owns Equity Interests in the U.S. Borrower or in any other Subsidiary that
directly owns Equity Interests in the U.S. Borrower shall sell, dispose of,
grant a Lien on or otherwise transfer such Equity Interests in the U.S. Borrower
or in such Subsidiary, as applicable, (iv) each Foreign Subsidiary Borrower
shall be a Wholly Owned Subsidiary, (iv) no sale, transfer or other disposition
of assets shall be permitted

 

-122-



--------------------------------------------------------------------------------

by this Section 6.05 (other than sales, transfers, leases or other dispositions
to Loan Parties pursuant to paragraph (c) hereof and purchases, sales or
transfers pursuant to paragraph (f) hereof) unless such disposition is for fair
market value, (v) no sale, transfer or other disposition of assets shall be
permitted by paragraph (a), (d), (f), (j) or (l) of this Section 6.05 unless
such disposition is for at least 75% cash consideration and (vi) no sale,
transfer or other disposition of assets in excess of $10.0 million shall be
permitted by paragraph (h) of this Section 6.05 unless such disposition is for
at least 75% cash consideration; provided that for purposes of clauses (v) and
(vi), the amount of any secured Indebtedness or other Indebtedness of a
Subsidiary that is not a Loan Party (as shown on Holdings’ or such Subsidiary’s
most recent balance sheet or in the notes thereto) of Holdings or any Subsidiary
of Holdings that is assumed by the transferee of any such assets shall be deemed
cash.

SECTION 6.06. Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value (or permit any Subsidiary to purchase or acquire) any shares of any class
of its Equity Interests or set aside any amount for any such purpose (all of the
foregoing, “Restricted Payments”); provided, however, that:

(a) any subsidiary of the U.S. Borrower may declare and pay dividends to,
repurchase its Equity Interests from or make other distributions to Holdings or
the U.S. Borrower or to any Wholly Owned Subsidiary of the U.S. Borrower (or, in
the case of non-Wholly Owned Subsidiaries, to the U.S. Borrower or any
subsidiary that is a direct or indirect parent of such subsidiary and to each
other owner of Equity Interests of such subsidiary on a pro rata basis (or more
favorable basis from the perspective of the U.S. Borrower or such subsidiary)
based on their relative ownership interests);

(b) (i) the U.S. Borrower may declare and pay dividends or make other
distributions to Holdings in respect of (A) Holdings’ overhead, Holdings’
franchise or other similar taxes required to maintain Holdings’ existence,
legal, accounting and other professional fees and expenses of Holdings, (B) fees
and expenses related to any equity offering, investment or acquisition permitted
hereunder (whether or not successful) and (C) other fees and expenses in
connection with the maintenance of its existence and its ownership of the U.S.
Borrower and (ii) Holdings may declare and pay dividends or make other
distributions to Parent in respect of parent’s franchise or other similar taxes
required to maintain Parent’s existence; provided, that if Parent owns any
material assets other than Holdings at such time, such distributions shall be
limited to an equitable portion of such taxes;

(c) Holdings may purchase or redeem (and the U.S. Borrower may declare and pay
dividends or make other distributions to Holdings, the proceeds of which are
used so to purchase or redeem) Equity Interests of Holdings (including related
stock appreciation rights or similar securities) held by then present or former
directors, consultants, officers or employees of Holdings or any of the
Subsidiaries or by any Plan upon such person’s death, disability, retirement or
termination of employment or under the

 

-123-



--------------------------------------------------------------------------------

terms of any such Plan or any other agreement under which such shares of stock
or related rights were issued, provided that the aggregate amount of such
purchases or redemptions under this paragraph (c) shall not exceed in any fiscal
year $7.5 million (plus the amount of net proceeds (x) received by Holdings
during such calendar year from sales of Equity Interests of Holdings to
directors, consultants, officers or employees of Holdings or any Subsidiary in
connection with permitted employee compensation and incentive arrangements),
which, if not used in any year, may be carried forward to any subsequent
calendar year and (y) of any key-man life insurance policies recorded during
such calendar year;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) with respect to each tax year (or portion thereof) that the U.S. Borrower is
a member of an affiliated, combined, consolidated or similar tax group for U.S.
Federal, State or local income tax purpose (as applicable) of which a direct or
indirect parent of Holdings is the common parent (a “Tax Group”), the payment of
dividends or other distributions by the U.S. Borrower and/or Holdings to any
direct or indirect parent company of Holdings in amounts required for such
parent company to pay federal, state or local income taxes (as the case may be)
of a Tax Group imposed directly on such parent company to the extent such income
taxes are attributable to the income of Holdings and its Subsidiaries; provided,
however, that in each case the amount of such payments in respect of any tax
year does not exceed the amount that Holdings and its Subsidiaries would have
been required to pay in respect of federal, state or local taxes (as the case
may be) in respect of such tax year if Holdings and its Subsidiaries paid such
taxes directly as a stand-alone taxpayer (or stand-alone group);

(f) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom and Holdings and the Subsidiaries shall be in compliance
on a Pro Forma Basis after giving effect to such dividend or distribution with
the Financial Performance Covenants as of the most recent Test Period for which
financial statements were delivered pursuant to Section 5.04(a) or (b) or, if
prior to the first delivery date for such financial statements hereunder, as of
the end of the period for which the most recent financial statements of Holdings
are available and if the last day of any such period is prior to the first Test
Period for which the Financial Performance Covenants are tested, the levels for
the first Test Period for which the Financial Performance Covenants are tested
shall be deemed to apply for such purpose, Holdings may declare and pay
dividends or other distributions to holders of its Equity Interests in an
aggregate amount not to exceed the portion, if any, of the Applicable Amount on
the date of such election that Holdings elects to apply to this Section 6.06(f),
and the U.S. Borrower may distribute equal amounts to Holdings for such purpose;

(g) [Reserved];

 

-124-



--------------------------------------------------------------------------------

(h) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom and Holdings and the Subsidiaries shall be in compliance
on a Pro Forma Basis after giving effect to such dividend or distribution with
the Financial Performance Covenants as of the most recent Test Period for which
financial statements were delivered pursuant to Section 5.04(a) or (b) or, if
prior to the first delivery date for such financial statements hereunder, as of
the end of the period for which the most recent financial statements of Holdings
are available and if the last day of any such period is prior to the first Test
Period for which the Financial Performance Covenants are tested, the levels for
the first Test Period for which the Financial Performance Covenants are tested
shall be deemed to apply for such purpose, Holdings may declare and pay
additional dividends or other distributions to holders of its Equity Interests
in an aggregate amount not to exceed, together with the amount of Junior Debt
Payments pursuant to Section 6.09(b)(i)(2)(w)(I), $150.0 million, and the U.S.
Borrower may distribute equal amounts to Holdings for such purpose;

(i) Holdings may make any dividend or distribution within 60 days after the
declaration thereof if, at the date of declaration, such payment would have
complied with this Section 6.06 (it being understood that any such dividend
shall be applied against the applicable clause pursuant to which it would have
been permitted for purposes of calculating future availability thereunder); and

(j) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom and Holdings and the Subsidiaries shall be in compliance
on a Pro Forma Basis after giving effect to such dividend or distribution with
the Financial Performance Covenants as of the most recent Test Period for which
financial statements were delivered pursuant to Section 5.04(a) or (b) or, if
prior to the first delivery date for such financial statements hereunder, as of
the end of the period for which the most recent financial statements of Holdings
are available and if the last day of any such period is prior to the first Test
Period for which the Financial Performance Covenants are tested, the levels for
the first Test Period for which the Financial Performance Covenants are tested
shall be deemed to apply for such purpose, Holdings may declare and pay
dividends or other distributions to Finance LLC (i) in an amount not to exceed
the net cash proceeds received by Holdings or any Subsidiary from the incurrence
of Indebtedness permitted to be incurred pursuant to Section 6.01(a)(ii),
(ii) together with the amount of any Junior Debt Repayments made pursuant to
Section 6.09(b)(i)(2)(x), from the net cash proceeds received by Holdings or any
Subsidiaries from sales, transfers or other dispositions pursuant to
Section 6.05(h) not to exceed $200.0 million, (iii) to the extent not required
to be utilized to repay Term Loans pursuant to Section 2.11(c), and together
with the amount of any Junior Debt Repayments made pursuant to
Section 6.09(b)(i)(2)(y), from the net cash proceeds received by Holding or any
Subsidiary from the Specified Asset Sale pursuant to and to the extent permitted
by Section 6.05(j) and (iv) to the extent not required to be utilized to repay
Term Loans pursuant to Section 2.11(c), and together with the amount of Junior
Debt Repayments made pursuant to Section 6.09(b)(i)(2)(z), from Declined
Proceeds, so long as, in the case of each of clause (i), (ii), (iii) or
(iv) Finance LLC substantially contemporaneously uses such amounts to repay
principal of Finance Notes.

 

-125-



--------------------------------------------------------------------------------

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of capital stock of Holdings, unless such transaction is (i) otherwise
permitted (or required) under this Agreement (including in connection with any
Permitted Receivables Financing) or (ii) upon terms no less favorable to
Holdings or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate;
provided that this clause (ii) shall not apply to the indemnification of
directors of Holdings and the Subsidiaries in accordance with customary
practice;

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the Board of Directors of
Holdings,

(ii) loans or advances to employees of Holdings or any of the Subsidiaries in
accordance with Section 6.04(g),

(iii) transactions among the Borrowers and the Subsidiary Loan Parties and
transactions among the Subsidiary Loan Parties otherwise permitted by this
Agreement,

(iv) the payment of fees and indemnities to directors, officers and employees of
Holdings and the Subsidiaries in the ordinary course of business,

(v) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 6.07 or any amendment thereto to the extent such
amendment is not adverse to the Lenders in any material respect,

(vi) any employment agreements entered into by Holdings or any of the
Subsidiaries in the ordinary course of business,

(vii) dividends, redemptions and repurchases permitted under Section 6.06,

(viii) [Reserved],

(ix) [Reserved],

(x) [Reserved],

(xi) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,

 

-126-



--------------------------------------------------------------------------------

(xii) any transaction in respect of which Holdings delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of Holdings from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of Holdings qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to Holdings or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate,

(xiii) [Reserved],

(xiv) [Reserved],

(xv) transactions pursuant to any Permitted Receivables Financing, and

(xvi) transactions with joint ventures for the purchase or sale of chemicals,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice.

SECTION 6.08. Business of Holdings and the Subsidiaries. Notwithstanding any
other provisions hereof:

(a) Engage at any time in any business or business activity other than:

(i) in the case of the U.S. Borrower and any Subsidiary (other than the
Subsidiaries specified in clause (b)(ii) below), any business or business
activity conducted by it on the Closing Date and any business or business
activities incidental or related thereto, or any business or activity that is
reasonably similar thereto or a reasonable extension, development or expansion
thereof or ancillary thereto, including the consummation of the Transactions (it
being understood that to the extent any Loan Party becomes a lessor pursuant to
a Sale and Lease-Back Transaction that complies with Section 6.03, acting in
such capacity shall be deemed to be within the meaning of the phrase “incidental
or related”), or

(ii) in the case of Holdings, (i) ownership of the Equity Interests in the U.S.
Borrower, together with activities directly related thereto, (ii) performance of
its obligations under and in connection with the Loan Documents, the New Senior
Notes Documents, the Existing Senior Note Documents, the Existing Senior
Subordinated Note Documents, the Existing Credit Agreement and any Future
Secured Notes Documents permitted to be incurred by Section 6.01(v),
(iii) actions incidental to the consummation of the Transactions, (iv) the
Guarantees permitted pursuant to Section 6.01(m), (v) actions required by law to
maintain its existence and (vi) the issuance of common Equity Interests.

 

-127-



--------------------------------------------------------------------------------

(b) In the case of NDC or a Special Purpose Receivables Subsidiary, engage at
any time in any business or business activity, incur any Indebtedness or other
obligation (monetary or otherwise) or permit or suffer to exist any Lien other
than:

(i) in the case of NDC, ownership of the Equity Interests of Foreign
Subsidiaries of Holdings, ownership of limited partnership Equity Interests
owned as of the Closing Date and the making of subordinated loans to the U.S.
Borrower, together with incidental activities reasonably related thereto, or

(ii) in the case of a Special Purpose Receivables Subsidiary, engaging in
Permitted Receivables Financings.

(c) Holdings shall not permit any Subsidiary to make intercompany loans to any
Subsidiary of NDC unless the terms of such intercompany loans expressly provide
that NDC will not have any liability or obligations under such intercompany
loans and, in the event that a claim is made against NDC under such intercompany
loans, Holdings and the U.S. Borrower agree to assume (and such Subsidiary
releases) all liabilities and obligations of NDC under such intercompany loans
and Holdings and the U.S. Borrower agreed to indemnify NDC against all claims,
liabilities or obligations arising under or in connection with such intercompany
loans.

SECTION 6.09. Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation or by-laws or partnership agreement or limited
liability company operating agreement of Holdings, the U.S. Borrower or any of
the Subsidiaries.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the New Senior Notes, Existing
Senior Notes, Existing Senior Subordinated Notes or Permitted Additional Notes
or any Permitted Refinancing Indebtedness that Refinances the New Senior Notes,
Existing Senior Notes, Existing Senior Subordinated Notes or Permitted
Additional Notes, as applicable, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of the New Senior Notes, Existing Senior Notes,
Existing Senior Subordinated Notes or Permitted Additional Notes or any
Permitted Refinancing Indebtedness that Refinances the New Senior Notes,
Existing Senior Notes, Existing Senior Subordinated Notes or Permitted
Additional Notes, as applicable (each, a “Junior Debt Repayment”) (except for
(1) payments with the proceeds of transactions permitted by Section 6.01(a),
Section 6.01(l) or Section 6.01(v) or with the proceeds of New Term Loans
pursuant to Section 2.22 and (2) so long as no Default or Event of Default has
occurred and is continuing or would result therefrom and Holdings and the
Subsidiaries shall be in compliance on a Pro Forma Basis after giving effect to
such Junior Debt Repayment with the Financial Performance Covenants as of the
most recent Test Period for which financial statements were delivered pursuant
to Section 5.04(a) or (b) or, if prior to the first delivery date for such
financial statements hereunder, as of the end of the period for which the most
recent financial statements of Holdings are available and if the last day of any
such period is prior to the first Test Period for which the Financial
Performance Covenants are tested, the levels for the first

 

-128-



--------------------------------------------------------------------------------

Test Period for which the Financial Performance Covenants are tested shall be
deemed to apply for such purpose, the U.S. Borrower may make Junior Debt
Repayments in respect of the Existing Senior Notes or the Existing Senior
Subordinated Notes (w) in an aggregate amount not to exceed the sum of
(I) $150.0 million minus any Restricted Payments made pursuant to
Section 6.06(h), plus (II) the portion, if any, of the Applicable Amount on the
date of such election that Holdings wishes to apply to this
Section 6.09(i)(b)(2)(II)), (x) together with the amount of any Restricted
Payments made pursuant to Section 6.06(j)(ii), from net cash proceeds received
by Holdings or any of the Subsidiaries from sales, transfers or other
dispositions pursuant to Section 6.05(h) not to exceed $200.0 million in the
aggregate since the Closing Date, (y) to the extent not required to repay Term
Loans pursuant to Section 2.11(c) and together with the amount of any Restricted
Payments pursuant to Section 6.06(j)(iii), from net cash proceeds received by
Holdings or any of the Subsidiaries from the Specified Asset Sale pursuant to
and to the extent permitted by Section 6.05(j) or (z) together with the amount
of Restricted Payments made pursuant to Section 6.06(j)(iv), from Declined
Proceeds), except for payments of regularly scheduled interest, other than
payments in respect of the Existing Senior Subordinated Notes or any Permitted
Refinancing Indebtedness that Refinances the Existing Senior Subordinated Notes
prohibited by the subordination provisions thereof; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of (A) any New Senior Note, Existing Senior Note, any Existing Senior
Subordinated Note or any Permitted Additional Notes, any Permitted Receivables
Document or any agreement (including any New Senior Note Document, Existing
Senior Notes Document or Existing Senior Subordinated Notes Document or any
document relating to any Permitted Additional Notes) relating thereto, other
than amendments or modifications that are not in any manner materially adverse
to Lenders and that do not affect the subordination provisions thereof (if any)
in a manner adverse to the Lenders and (B) the Existing Credit Agreement other
than amendments or modifications that are not materially adverse to the Lenders
(it being agreed that any extension of the maturity date thereunder will be
deemed materially adverse to the Lenders).

(c) Permit any Subsidiary to enter into any agreement or instrument that by its
terms restricts (i) the payment of dividends or distributions or the making of
cash advances by such Subsidiary to Holdings or any Subsidiary that is a direct
or indirect parent of such Subsidiary or (ii) the granting of Liens by such
Subsidiary pursuant to the Security Documents, in each case other than those
arising under any Loan Document, except, in each case, restrictions existing by
reason of:

(A) restrictions imposed by applicable law;

(B) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary;

(C) contractual encumbrances or restrictions (x) in effect on the Closing Date
under any New Senior Note Document, any Existing Note Document or the Existing
Credit Agreement, (y) under any Future Secured Notes Documents so long as, taken
as a whole, such encumbrances or restrictions are not more burdensome than such
encumbrances or restrictions under this Agreement or (z) any agreements related
to any permitted renewal, extension or refinancing of any Indebtedness existing
on the Closing Date or Future Secured Notes that does not expand the scope of
any such encumbrance or restriction;

 

-129-



--------------------------------------------------------------------------------

(D) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of all or substantially all the Equity
Interests or assets of a Subsidiary pending the closing of such sale or
disposition;

(E) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(F) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(G) customary provisions contained in licenses of Intellectual Property and
other similar agreements entered into in the ordinary course of business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale of any asset permitted under Section 6.05 pending the consummation of
such sale; or

(K) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary.

SECTION 6.10. Capital Expenditures. Permit Holdings or the Subsidiaries to make
any Capital Expenditure, except that:

(a) During any fiscal year Holdings and the Subsidiaries may make Capital
Expenditures so long as the aggregate amount thereof does not exceed the amount
set forth opposite such fiscal year below:

 

Year

   Amount

2009

   $ 130,000,000

2010

   $ 150,000,000

2011

   $ 150,000,000

2012

   $ 165,000,000

2013

   $ 165,000,000

2014

   $ 165,000,000

2015

   $ 165,000,000

 

-130-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in paragraph (a) above,
to the extent that the aggregate amount of Capital Expenditures made by Holdings
and the Subsidiaries in any fiscal year of Holdings pursuant to Section 6.10(a)
is less than the amount set forth for such fiscal year (before giving effect to
any carryover), the amount of such difference, not exceeding 50% of the amount
set forth in Section 6.10(a) for such fiscal year, may be carried forward and
used to make Capital Expenditures in the two immediately succeeding fiscal
years; provided that in determining whether any amount is available for
carryover, the amount expended in any fiscal year shall first be deemed to be
from the amount allocated to such fiscal year (before giving effect to any
carryover).

(c) In addition to the Capital Expenditures permitted pursuant to the preceding
paragraphs (a) and (b), Holdings and the Subsidiaries may make additional
Capital Expenditures at any time in an amount not to exceed the portion, if any,
of the Applicable Amount on the date of such Capital Expenditure that the U.S.
Borrower elects to apply to this Section 6.10(c).

SECTION 6.11. Interest Coverage Ratio. Permit the ratio (the “Interest Coverage
Ratio”) on the last day of any fiscal quarter occurring in any period set forth
below, for the four quarter period ended as of such day of (a) EBITDA to
(b) Cash Interest Expense to be less than the ratio set forth below for such
period; provided that to the extent any Asset Disposition or any Asset
Acquisition (or any similar transaction or transactions for which a waiver or a
consent of the Required Lenders pursuant to Section 6.05 has been obtained) or
incurrence or repayment of Indebtedness (excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes) has occurred
during the relevant Test Period, the Interest Coverage Ratio shall be determined
for the respective Test Period on a Pro Forma Basis for such occurrences.

 

Period

   Ratio

June 30, 2009 – September 30, 2010

   2.15 to 1.00

October 1, 2010 – September 30, 2011

   2.40 to 1.00

October 1, 2011 – Term Loan Maturity Date

   2.65 to 1.00

SECTION 6.12. Total Leverage Ratio. Permit the Total Leverage Ratio on the last
day of any fiscal quarter occurring in any period set forth below, to be in
excess of the ratio set forth below for such period.

 

Period

   Ratio

June 30, 2009 – September 30, 2009

   5.00 to 1.00

October 1, 2009 – September 30, 2010

   4.75 to 1.00

October 1, 2010 – September 30, 2011

   4.50 to 1.00

October 1, 2011 – September 30, 2012

   4.00 to 1.00

October 1, 2012 – Term Loan Maturity Date

   3.50 to 1.00

SECTION 6.13. Secured Leverage Ratio. Permit the Secured Leverage Ratio on the
last day of any fiscal quarter occurring in any period set forth below, to be in
excess of the ratio set forth below for such period.

 

-131-



--------------------------------------------------------------------------------

Period

   Ratio

June 30, 2009 – September 30, 2009

   2.25 to 1.00

October 1, 2009 – September 30, 2010

   2.00 to 1.00

October 1, 2010 – September 30, 2011

   1.85 to 1.00

October 1, 2011 – Term Loan Maturity Date

   1.60 to 1.00

SECTION 6.14. Swap Agreements. Enter into any Swap Agreement, other than
(a) Swap Agreements required by any Permitted Receivables Financing, (b) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which Holdings or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities, and (c) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of Holdings or any
Subsidiary.

SECTION 6.15. No Other “Designated Senior Indebtedness”. None of Holdings or any
Borrower shall designate, or permit the designation of, any Indebtedness (other
than under this Agreement, the other Loan Documents, the Existing Credit
Agreement or any Future Secured Notes) as “Designated Senior Indebtedness” or
any other similar term for the purpose of the definition of the same or the
subordination provisions contained in the Existing Senior Subordinated Note
Indenture.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made by Holdings, the U.S.
Borrower or any other Loan Party in any Loan Document, or any representation,
warranty, statement or information contained in any report, certificate,
financial statement, document or other instrument furnished in connection with
or pursuant to any Loan Document, shall prove to have been false or misleading
in any material respect when so made, deemed made or furnished by Holdings, the
U.S. Borrower or any other Loan Party;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement or in the payment of any Fee or any other amount (other than an
amount referred to in (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five Business Days;

 

-132-



--------------------------------------------------------------------------------

(d) default shall be made in the due observance or performance by Holdings, the
U.S. Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 5.01(a) (with respect to Holdings or a Borrower), 5.05(a),
5.08, 5.10(d) or in Article VI;

(e) default shall be made in the due observance or performance by Holdings, the
U.S. Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent or any Lender to the
U.S. Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) Holdings, any Borrower or any of the Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, any Borrower or any of the Subsidiaries, or of a
substantial part of the property or assets of Holdings, any Borrower or any
Subsidiary, under any Debtor Relief Law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
any Borrower or any of the Subsidiaries or for a substantial part of the
property or assets of Holdings, any Borrower or any of the Subsidiaries or
(iii) the winding-up or liquidation of Holdings, any Borrower or any Subsidiary
(except, in the case of any Subsidiary (other than any Borrower), in a
transaction permitted by Section 6.05); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) Holdings, any Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under any Debtor Relief Law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, any Borrower or any of the Subsidiaries or for a substantial part of
the property or assets of Holdings, any Borrower or any Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

-133-



--------------------------------------------------------------------------------

(j) the failure by Holdings, the U.S. Borrower or any Subsidiary to pay one or
more final judgments aggregating in excess of $35.0 million, which judgments are
not discharged or effectively waived or stayed for a period of 30 consecutive
days, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of Holdings, the U.S. Borrower or any Subsidiary to enforce
any such judgment;

(k) (i) a Reportable Event or Reportable Events shall have occurred with respect
to any Plan or a trustee shall be appointed by a United States district court to
administer any Plan, (ii) the PBGC shall institute proceedings (including giving
notice of intent thereof) to terminate any Plan or Plans, (iii) Holdings, the
U.S. Borrower or any Subsidiary or any ERISA Affiliate shall have been notified
by the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such person does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner, (iv) Holdings, the
U.S. Borrower or any Subsidiary or any ERISA Affiliate shall have been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
(v) Holdings, the U.S. Borrower or any Subsidiary or any ERISA Affiliate shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

(l) (i) any Loan Document shall for any reason be asserted in writing by
Holdings, any Borrower or any Subsidiary not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that are not immaterial
to Holdings, any Borrower and the Subsidiaries on a consolidated basis shall
cease to be, or shall be asserted in writing by the U.S. Borrower or any other
Loan Party not to be, a valid and perfected security interest (having the
priority required by this Agreement or the relevant Security Document) in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the Collateral
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Agreements or to file
Uniform Commercial Code continuation statements and except to the extent that
such loss is covered by a lender’s title insurance policy and the Administrative
Agent shall be reasonably satisfied with the credit of such insurer, (iii) the
Guarantees pursuant to the Security Documents by Holdings, the U.S. Borrower or
the Subsidiary Loan Parties of any of the Obligations shall cease to be in full
force and effect (other than in accordance with the terms thereof), or shall be
asserted in writing by Holdings or the U.S. Borrower or any Subsidiary Loan
Party not to be in effect or not to be legal, valid and binding obligations or
(iv) the Obligations of the Borrowers or the Guarantees thereof by Holdings, the
U.S. Borrower, and the Subsidiary Loan Parties pursuant to the Security
Documents shall cease to constitute senior indebtedness under the subordination
provisions of the Existing Senior Subordinated Note Documents or such
subordination provisions shall be invalidated or otherwise cease, or shall be
asserted in writing by Holdings, the U.S. Borrower or any Subsidiary to be
invalid or to cease, to be legal, valid and binding obligations of the parties
thereto, enforceable in accordance with their terms;

 

-134-



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to a Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrowers, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to a
Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h) or (i) of
Section 7.01, any reference in any such clause to any subsidiary shall be deemed
not to include any subsidiary affected by any event or circumstance referred to
in any such clause that did not, as of the last day of the fiscal quarter of the
U.S. Borrower most recently ended, have assets with a value in excess of 5.0% of
the Consolidated Total Assets or 5.0% of total revenues of Holdings and the
Subsidiaries as of such date; provided that if it is necessary to exclude more
than one Subsidiary from clause (h) or (i) of Section 7.01 pursuant to this
Section 7.02 in order to avoid an Event of Default thereunder, all excluded
Subsidiaries shall be considered to be a single consolidated Subsidiary for
purposes of determining whether the condition specified above is satisfied.

ARTICLE VIII

The Agents

SECTION 8.01. Appointment and Authority.

(a) Each of the Lenders and each Issuing Bank hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Banks, and neither Holdings, U.S. Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions.

 

-135-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Secured Parties and each Issuing Bank hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Secured Party and each Issuing Bank for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 8.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article VIII and Article IX, as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

SECTION 8.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 8.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings, the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

-136-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.08 and 7.01) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by Holdings, the
Borrowers, a Lender or the Issuing Bank.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or the applicable Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for
Holdings or the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions

 

-137-



--------------------------------------------------------------------------------

of this Article shall apply to any such sub-agent and to the Related Parties of
the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

SECTION 8.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, each Issuing Bank and
the U.S. Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right to appoint a successor with the consent of the U.S.
Borrower (not to be unreasonably withheld or delayed), which shall be a Lender
or a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States having a combined capital and surplus having
a Dollar Equivalent that is not less than $500.0 million or an Affiliate of any
such bank. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and each Issuing Bank, appoint
a successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Banks under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the U.S. Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender, (ii) the retiring Issuing Bank and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit.

 

-138-



--------------------------------------------------------------------------------

SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 8.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, the Syndication Agent or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.

SECTION 8.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Letters of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letters of Credit and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, each Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, each Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, each Issuing Bank and the Administrative
Agent under Sections 2.12 and 9.05) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and each Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 9.05.

 

-139-



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank or in any such proceeding.

SECTION 8.10. Collateral and Guarantee Matters. Each of the Secured Parties by
accepting the benefits of the Security Documents and each Issuing Bank
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments of all
Lenders and payment in full of all Obligations (other than (A) obligations
pursuant to clauses (b), (c) and (d) of the defined term “Obligations” in the
U.S. Collateral Agreement and (B) contingent indemnification obligations) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the applicable Issuing Bank shall have been made), (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, or (iii) if approved, authorized or ratified in writing
in accordance with Section 9.08;

(b) to release any Loan Party (other than a Borrower) from its obligations under
the Security Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder;

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(j); and

(d) to enter into the First Lien Intercreditor Agreement and/or the Junior Lien
Intercreditor Agreement, upon the incurrence of any Future Secured Notes
incurred pursuant to Section 6.01(v) and permitted to be secured under
Section 6.02(b)(ii) or (iii), as applicable; provided that the U.S. Borrower
shall have provided, and the Administrative Agent shall be entitled to rely
upon, an officer’s certificate by a Financial Officer to the effect that such
Future Secured Notes are permitted to be incurred under Section 6.01(v) and
permitted to be secured under 6.02(b)(ii) or (iii), as applicable.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Security Documents pursuant to
this Section 8.10. In each case as specified in this Section 8.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Loan Party from its obligations under
the Security Documents, in each case in accordance with the terms of the Loan
Documents and this Section 8.10.

 

-140-



--------------------------------------------------------------------------------

SECTION 8.11. Secured Parties That Are Not Lenders. Except as otherwise
expressly set forth herein or any Security Document, no Secured Party which is
not a Lender that obtains the benefits of any Guarantee or any Collateral by
virtue of the provisions hereof or of the Guarantee or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations of Secured Parties which are not Lenders unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Secured Party, as the case may be.

SECTION 8.12. Designation of Affiliates for Loan Denominated in an Alternative
Currency. The Administrative Agent shall be permitted from time to time to
designate one of its Affiliates to perform the duties to be performed by the
Administrative Agent and/or the Collateral Agent hereunder with respect to
Loans, Borrowings and Letters of Credit denominated in an Alternative Currency.
The provisions of this Article VIII shall apply to any such Affiliate mutatis
mutandis.

SECTION 8.13. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender or Issuing Bank
an amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any other taxing authority asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender or Issuing Bank for any reason (including, without limitation,
because the appropriate form was not delivered or not property executed, or
because such Lender or Issuing Bank failed to notify the Administrative Agent of
a change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective), such Lender or Issuing Bank shall indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by a Loan Party and without limiting or
expanding the obligation of a Loan Party to do so under Section 2.17) for all
amounts paid, directly or indirectly, by the Administrative Agent as taxes or
otherwise, including any interest or penalties related thereto, together with
all expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender or Issuing Bank by the
Administrative Agent shall be conclusive absent manifest error.

 

-141-



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to any Loan Party, to it at Nalco Holdings LLC, 1601 W Diehl Road,
Naperville, Illinois 60563, attention: General Counsel;

(ii) if to the Administrative Agent or the Collateral Agent, to Bank of America,
N.A., attention: Jeff Hallmark (telecopy: 646-855-2123, e-mail:
jeff.hallmark@bankofamerica.com), with a copy to Cahill Gordon & Reindel LLP,
80 Pine Street, New York, New York 10005, attention: Adam Dworkin, Esq.
(telecopy: (212) 378-2432, adworkin@cahill.com);

(iii) if to an Issuing Bank, to it at the address or telecopy number set forth
separately in writing; and

(iv) if such notice relates to a Revolving Facility Borrowing denominated in an
Alternative Currency, to the Applicable Agent.

(b) Notices and other communications to the Lenders and each Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, sent by
telecopy or (to the extent permitted by paragraph (b) above) electronic means or
on the date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

 

-142-



--------------------------------------------------------------------------------

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Holdings, the Borrowers, any Lender, any Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of Holdings, the
Borrowers’ or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of an Agent Party; provided, however, that in no event shall
any Agent Party have any liability to Holdings, the Borrowers, any Lender, any
Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by Holdings, the U.S. Borrower and the Loan Parties herein,
in the other Loan Documents and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and each Issuing Bank and shall survive the making by the Lenders of the Loans,
the execution and delivery of the Loan Documents and the issuance of the Letters
of Credit, regardless of any investigation made by such persons or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or L/C Disbursement or any Fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to the last paragraph of the definition of
“Applicable Margin,” Sections 2.15, 2.17 and 9.05) shall survive the payment in
full of the principal and interest hereunder, the expiration of the Letters of
Credit and the termination of the Commitments or this Agreement.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the U.S. Borrower and the Agents and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrowers, each Issuing Bank, the Agents and each Lender and their respective
permitted successors and assigns.

 

-143-



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) other than pursuant to a merger permitted by
Section 6.05(b) or 6.05(i), no Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by a Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with the provisions this Section.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents, each Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section
participation in Letters of Credit) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the U.S. Borrower; provided that no consent of the U.S. Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing or during the
primary syndication of the Facilities (as determined by the Administrative
Agent), any other assignee; and

(B) the Administrative Agent and, in the case of Revolving Facility Commitment,
each Issuing Bank and the Swingline Lenders; provided that no consent of the
Administrative Agent, shall be required for an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or Approved Fund immediately prior to giving
effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (x) $5.0 million, in the case of
Revolving Facility Commitments and Revolving Facility

 

-144-



--------------------------------------------------------------------------------

Loans and (y) $1.0 million, in the case of Term Loans, unless each of the U.S.
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the U.S. Borrower shall be required if an Event of Default under
paragraph (b), (c), (h) or (i) of Section 7.01 has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(B) shall not (i) apply to the Swingline Lender’s rights and obligations in
respect of Swingline Loans or (ii) prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rate basis;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that no such recordation fee shall be
due in connection with an assignment to an existing Lender or Affiliate of a
Lender or an assignment by the Administrative Agent;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(E) no assignment shall be made to the Borrowers or to the Affiliates or
Subsidiaries of the Borrowers; and

(F) no assignment shall be made to a natural person.

For purposes of this Section 9.04(b), the term “Approved Fund” shall have the
following meaning:

“Approved Fund” shall mean any person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by a Lender, an Affiliate of a Lender or an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender hereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

-145-



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the U.S.
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and L/C Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the U.S. Borrower, the Agents, each Issuing Bank and the Lenders
shall treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the U.S. Borrower, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the U.S. Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Agents, each Issuing Bank and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument (oral or written)
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and the other Loan Documents; provided that (x) such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 9.04(a)(i) or clauses (i), (ii), (iii), (iv), (v) or (vi) of the first
proviso to Section 9.08(b) that affects such Participant and (y) no other
agreement (oral or written) with respect to such Participant may exist between
such Lender and such Participant. Subject to paragraph (c)(ii) of this Section,
each of the Borrowers agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section (subject to the requirements and limitations of such Sections as if
such Participant were a Lender). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.06 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender. Each Lender selling a participation to one or more
Participants under this Section 9.04(c) shall, acting as a non-fiduciary agent
of the Borrowers, keep a register, specifying each such Participant’s
entitlement to payments of principal and interest with respect to such
participation (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and each Lender shall treat
the person whose name is recorded in such Lender’s Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.

 

-146-



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the U.S.
Borrower’s prior written consent (which shall not be unreasonably withheld).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Expenses; Indemnity.

(a) Costs and Expenses. The U.S. Borrower agrees to pay (i) all reasonable
out-of-pocket expenses (including Other Taxes) incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement (including
expenses incurred in connection with the due diligence and initial and ongoing
Collateral examination to the extent incurred with the reasonable prior approval
of the U.S. Borrower and the reasonable fees, disbursements and the charges for
no more than one counsel in each jurisdiction where Collateral is located) and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by each Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Bank (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Bank), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Agents and the
Joint Lead Arrangers, and, in connection with any such enforcement, protection,
workout, restructuring or negotiations, the reasonable fees, charges and
disbursements of any other counsel) (including the reasonable allocated costs of
internal counsel for the Agents, the Joint Lead Arrangers, any Issuing Bank or
any Lender (but no more than one such counsel for any Lender)).

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and any Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities

 

-147-



--------------------------------------------------------------------------------

and related expenses (including the reasonable fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrowers or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence, Release or threat of Release of Hazardous Materials at, on,
under or from any property or facility owned, leased or operated at any time by
the Borrowers or any of their Subsidiaries, or any liability of the Borrowers or
any of their Subsidiaries arising under Environmental Law, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrowers or any other Loan Party or any of
the Borrowers or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
This Section 9.05 shall not apply to Taxes other than Taxes that represent
losses, claims, damages, etc. in respect of a non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Bank or such Related Party, as the case may be, such
Lender’s Revolving Facility Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Bank in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.18(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Holdings and the Borrowers shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of

 

-148-



--------------------------------------------------------------------------------

the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes.

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Holdings, the
U.S. Borrower or any Subsidiary against any of and all the obligations of
Holdings or the U.S. Borrower now or hereafter existing under this Agreement or
any other Loan Document held by such Lender or such Issuing Bank, irrespective
of whether or not such Lender or such Issuing Bank shall have made any demand
under this Agreement or such other Loan Document and although the obligations
may be unmatured. The rights of each Lender and each Issuing Bank under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Agents, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agents, each Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by Holdings, any Borrower or any other Loan Party therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on Holdings, any Borrower or any other Loan Party in any case shall entitle such
person to any other or further notice or demand in similar or other
circumstances.

 

-149-



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrowers and the Required Lenders and (y) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by each party thereto and the Collateral Agent and consented to by the
Required Lenders; provided, however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity of
(or change the definition of “Revolving Facility Maturity Date” or “Term Loan
Maturity Date” which has the effect of extending the final maturity date of), or
decrease the rate of interest on, any Loan or any L/C Disbursement, without the
prior written consent of each Lender directly affected thereby; provided, that
any amendment to the financial covenant definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any L/C Disbursement or any Fees is due, without the prior
written consent of each Lender adversely affected thereby,

(iv) amend or modify the provisions of Section 2.18(b) or (c) or Article X in a
manner that would by its terms alter the pro rata sharing of payments required
thereby, without the prior written consent of each Lender adversely affected
thereby,

(v) amend or modify the provisions of this Section or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

(vi) release all or substantially all the Collateral or release any of Holdings,
the U.S. Borrower or any Subsidiary Loan Party from its Guarantee under the U.S.
Collateral Agreement or the Foreign Guarantee, as applicable, except in the case
of the release of a Subsidiary Loan Party from its Guarantee under the U.S.
Collateral Agreement or Foreign Guarantee, as applicable, as expressly provided
in Section 8.10(b), without the prior written consent of (i) other than with
respect to a release of the U.S. Borrower from its Guarantee, each Lender and
(ii) with respect to a release of the U.S. Borrower from its Guarantee, each
Lender adversely affected thereby, or

 

-150-



--------------------------------------------------------------------------------

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in other
Facilities, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any pre-payment or Commitment
reduction still required to be made is not changed);

provided, further, that (i) no such agreement shall amend, modify and/or
otherwise affect the rights or duties of the Administrative Agent or an Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
such Issuing Bank acting as such at the effective date of such agreement, as
applicable and (ii) subject to Section 9.08(b)(ii), any such agreement that
shall extend the Revolving Facility Maturity Date of one or more Revolving
Facility Lenders (the “Extending Revolving Lender”) and does not amend any other
provision of this Agreement or the Loan Documents other than to change
Applicable Margins and/or L/C Participation Fees on Revolving Loans and
Revolving L/C Exposures of Extending Revolving Lenders and/or change the
Commitment Fee on Available Unused Commitments of Extending Revolving Lenders
shall only require the consent of Holdings, Borrowers, the Administrative Agent,
the Extending Revolving Lenders and the Majority Lenders of the Revolving
Facility. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any assignee of such Lender.

(c) Without the consent of any Joint Lead Arranger or Lender, the Loan Parties
and the Administrative Agent and/or Collateral Agent may (in their respective
sole discretion, or shall, to the extent required by any Loan Document) enter
into any amendment, modification or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrowers (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Facility Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

(e) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, Holdings, the Borrowers
and the Lenders providing the relevant Replacement Term Loans (as defined below)
to permit the refinancing of all outstanding Term Loans (“Refinanced Term
Loans”) with a replacement term loan

 

-151-



--------------------------------------------------------------------------------

tranche hereunder which shall be Loans hereunder (“Replacement Term Loans”);
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the Applicable Margin for such Replacement Term Loans shall not be higher
than the Applicable Margin for such Refinanced Term Loans, (c) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

(f) Notwithstanding the foregoing, (i) technical and conforming modifications to
the Loan Documents may be made with the consent of Holdings and the U.S.
Borrower and the Administrative Agent to the extent necessary to integrate any
New Term Commitments or New Term Loans, (ii) technical and administrative
modifications to Section 2.04 of this Agreement and related defined terms in
Section 1.01 of this Agreement may be made to the extent relating to Swingline
Alternative Currency Loans with the consent of the U.S. Borrower and the
Administrative Agent in connection with the initial selection of a Swingline
Alternative Currency Lender to the extent such changes are not adverse to any
Revolving Facility Lender or (iii) if the Administrative Agent and U.S. Borrower
shall have jointly identified an obvious error (including, but not limited to,
an incorrect cross-reference) or any error or omission of a technical nature, in
each case, in any provision of any Loan Document, then the Administrative Agent
and/or the Collateral Agent (acting in their sole discretion) and the U.S.
Borrower or any other relevant Loan Party shall be permitted to amend such
provision or cure any ambiguity, defect or inconsistency, so long as such
amendment does not adversely affect the Lenders, and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document.

(g) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment or waiver (and the definition of “Required
Lenders” will automatically be deemed modified accordingly for the duration of
such period); provided, that any such amendment or waiver that would increase or
extend the term of the Commitment of such Defaulting Lender, extend the date
fixed for the payment of principal or interest owing to such Defaulting Lender
hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged,

 

-152-



--------------------------------------------------------------------------------

received, taken or reserved by any Lender or any Issuing Bank, shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by such Lender in accordance with applicable law,
the rate of interest payable hereunder, together with all Charges payable to
such Lender or such Issuing Bank, shall be limited to the Maximum Rate, provided
that such excess amount shall be paid to such Lender or such Issuing Bank on
subsequent payment dates to the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile, PDF or other electronic transmission shall be as effective as
delivery of a manually signed original.

 

-153-



--------------------------------------------------------------------------------

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of any New York State court
or federal court of the United States of America sitting in the borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Lender or any Issuing Bank may otherwise have to bring any action
or proceeding relating to this Agreement or the other Loan Documents against
Holdings, any Borrower or any Loan Party or their properties in the courts of
any jurisdiction.

(b) Each of Holdings and each Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

SECTION 9.16. Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, the U.S. Borrower and the other Loan Parties furnished to
it by or on behalf of Holdings, the U.S. Borrower or the other Loan Parties
(other than information that (a) has become generally available to the public
other than as a result of a disclosure by such party, (b) has been independently
developed by such Lender, such Issuing Bank or such Agent without violating this
Section 9.16 or (c) was available to such Lender, such Issuing Bank or such
Agent from a third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, the U.S. Borrower or any other Loan Party) and
shall not reveal the same other than to its directors, trustees, officers,
employees and advisors with a need to know or to any person that approves or
administers the Loans on behalf of such Lender (so long as each such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), except: (A) to the extent necessary to comply with law or any
legal process or the requirements of any Governmental Authority, the National
Association of Insurance Commissioners or of any securities exchange on which
securities of the disclosing party or any Affiliate of the disclosing party are
listed or traded, (B) as part of normal reporting or review procedures to
Governmental Authorities or the National Association of Insurance Commissioners,
(C) to its parent companies, Affiliates or auditors (so long as each such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), (D) in order to enforce its rights under any Loan

 

-154-



--------------------------------------------------------------------------------

Document in a legal proceeding, (E) to any prospective assignee of, or
prospective Participant in, any of its rights under this Agreement (so long as
such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16) and (F) to any direct or indirect contractual
counterparty in Swap Agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section).

SECTION 9.17. Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto (including any Foreign Subsidiary Borrower) agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.17 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 9.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrowers and Holdings acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Joint Lead Arrangers, are arm’s-length
commercial transactions between the Borrowers, Holdings and their respective
Affiliates, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers, on the other hand, (B) each of the Borrowers and Holdings has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrowers and Holdings is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents;
(ii) (A) the Administrative Agent and the Joint Lead Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrowers, Holdings or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor the Joint Lead Arrangers has any obligation to the Borrowers, Holdings
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth

 

-155-



--------------------------------------------------------------------------------

herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Joint Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers, Holdings and their respective Affiliates, and neither the
Administrative Agent nor the Joint Lead Arrangers has any obligation to disclose
any of such interests to the Borrowers, Holdings or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrowers and
Holdings hereby waives and releases any claims that it may have against the
Administrative Agent and the Joint Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 9.19. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

SECTION 9.20. USA PATRIOT Act. Each Lender and each Issuing Bank that is subject
to the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such
Lender, Issuing Bank or the Administrative Agent, as applicable, to identify
each Loan Party in accordance with the Act. Holdings and the Borrowers shall,
promptly following a request by the Administrative Agent or any Lender (through
the Administrative Agent), provide all documentation and other information that
the Administrative Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” an anti-money
laundering rules and regulations, including the Act.

[Signature Pages Follow]

 

-156-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

  NALCO HOLDINGS LLC By:   /s/ Stephen N. Landsman   Name:   Stephen N. Landsman
  Title:   Vice President   NALCO COMPANY, as U.S. Borrower By:   /s/ Stephen N.
Landsman   Name:   Stephen N. Landsman   Title:   Vice President

S-1



--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Issuing Bank and as Lender

By:   /s/ Evelyn Thierry   Name:   Evelyn Thierry   Title:   Vice President  
/s/ Omayra Laucella   Omayra Laucella   Vice President

S-2



--------------------------------------------------------------------------------

 

Bank of America, N.A.,

as Administrative Agent, as Issuing Bank

and as Lender

By:   /s/ Jeff Hallmark   Name:   Jeff Hallmark   Title:   Senior Vice President

S-3



--------------------------------------------------------------------------------

  HSBC BANK (USA), NATIONAL ASSOCIATION, as Issuing Bank and as Lender By:   /s/
J Molly Drennan   Name:   J Molly Drennan   Title:   Vice President

S-4



--------------------------------------------------------------------------------

 

CALYON NEW YORK BRANCH,

as Revolving Facility Lender

By:   /s/ Pamela Donnelly   Name:   Pamela Donnelly   Title:   Director By:  
/s/ Yuri Muzichenko   Name:   Yuri Muzichenko   Title:   Director

S-5



--------------------------------------------------------------------------------

 

Bank of Montreal,

as Revolving Facility Lender

By:   /s/ Thomas Batterham   Name:   Thomas Batterham   Title:   Managing
Director

S-6



--------------------------------------------------------------------------------

 

Bank of Tokyo–Mitsubishi UFJ Trust Company,

as Revolving Facility Lender

By:   /s/ Lawrence Elkins   Name:   Lawrence Elkins   Title:   Vice President

S-7



--------------------------------------------------------------------------------

 

The Northern Trust Company,

as Revolving Facility Lender

By:   /s/ Brandon Rolek   Name:   Brandon Rolek   Title:   Vice President

S-8